UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7023 Name of Registrant: VANGUARD VALLEY FORGE FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: September 30, 2011 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (59.4%) 1 Consumer Discretionary (6.9%) McDonald's Corp. 520,489 45,709 * Amazon.com Inc. 181,400 39,224 Walt Disney Co. 900,710 27,165 Home Depot Inc. 801,623 26,349 Comcast Corp. Class A 1,231,875 25,746 News Corp. Class A 1,137,287 17,594 * Ford Motor Co. 1,776,691 17,181 * DIRECTV Class A 385,254 16,277 Target Corp. 328,503 16,110 Time Warner Inc. 537,450 16,107 NIKE Inc. Class B 182,983 15,647 Starbucks Corp. 375,818 14,014 Lowe's Cos. Inc. 652,587 12,621 Yum! Brands Inc. 233,635 11,539 * priceline.com Inc. 24,887 11,186 TJX Cos. Inc. 193,553 10,736 Time Warner Cable Inc. 168,694 10,572 Viacom Inc. Class B 268,841 10,415 Johnson Controls Inc. 340,084 8,968 * General Motors Co. 391,207 7,895 Coach Inc. 147,423 7,641 * Bed Bath & Beyond Inc. 124,984 7,163 * Las Vegas Sands Corp. 182,714 7,005 Carnival Corp. 228,732 6,931 Kohl's Corp. 138,715 6,811 CBS Corp. Class B 313,568 6,391 McGraw-Hill Cos. Inc. 153,046 6,275 Macy's Inc. 213,817 5,628 VF Corp. 43,985 5,345 Limited Brands Inc. 136,104 5,241 Omnicom Group Inc. 140,797 5,187 Staples Inc. 358,055 4,762 * Chipotle Mexican Grill Inc. Class A 15,642 4,739 Wynn Resorts Ltd. 40,855 4,702 Ross Stores Inc. 59,116 4,652 * Dollar Tree Inc. 61,549 4,623 * O'Reilly Automotive Inc. 69,319 4,619 Mattel Inc. 174,915 4,529 * Liberty Interactive Corp. Class A 287,459 4,246 Ralph Lauren Corp. Class A 32,048 4,157 Harley-Davidson Inc. 119,007 4,086 * AutoZone Inc. 12,775 4,078 Nordstrom Inc. 88,329 4,035 Genuine Parts Co. 79,414 4,034 Marriott International Inc. Class A 145,085 3,952 Best Buy Co. Inc. 166,190 3,872 Starwood Hotels & Resorts Worldwide Inc. 98,438 3,821 Fortune Brands Inc. 70,005 3,786 Tiffany & Co. 61,144 3,719 Virgin Media Inc. 151,828 3,697 * BorgWarner Inc. 55,233 3,343 Gap Inc. 205,011 3,329 Family Dollar Stores Inc. 61,506 3,128 Comcast Corp. 150,986 3,124 Darden Restaurants Inc. 68,725 2,938 * Netflix Inc. 25,108 2,841 * Sirius XM Radio Inc. 1,873,869 2,830 * CarMax Inc. 113,602 2,709 Abercrombie & Fitch Co. 43,964 2,706 * Dollar General Corp. 70,647 2,668 * Discovery Communications Inc. Class A 70,459 2,651 * DISH Network Corp. Class A 103,238 2,587 Expedia Inc. 99,214 2,555 * Apollo Group Inc. Class A 64,003 2,535 * Lululemon Athletica Inc. 50,512 2,457 Wyndham Worldwide Corp. 86,004 2,452 PetSmart Inc. 56,804 2,423 * Discovery Communications Inc. 67,537 2,374 Lear Corp. 53,030 2,275 Tractor Supply Co. 36,346 2,273 Advance Auto Parts Inc. 38,385 2,230 * Liberty Media Corp. - Liberty Capital Class A 33,431 2,210 * Fossil Inc. 27,020 2,190 International Game Technology 149,909 2,178 Autoliv Inc. 44,782 2,172 * Liberty Global Inc. Class A 59,411 2,150 JC Penney Co. Inc. 80,145 2,146 H&R Block Inc. 152,802 2,034 Hasbro Inc. 62,362 2,034 * Liberty Global Inc. 56,195 1,945 Whirlpool Corp. 38,224 1,908 ^ Garmin Ltd. 58,478 1,858 * Deckers Outdoor Corp. 19,908 1,857 * Tempur-Pedic International Inc. 34,306 1,805 Interpublic Group of Cos. Inc. 245,456 1,767 PVH Corp. 30,316 1,766 Newell Rubbermaid Inc. 148,536 1,763 Scripps Networks Interactive Inc. Class A 47,282 1,757 * TRW Automotive Holdings Corp. 53,595 1,754 Gentex Corp. 72,882 1,753 Tupperware Brands Corp. 31,956 1,717 * NVR Inc. 2,800 1,691 * LKQ Corp. 69,738 1,685 Cablevision Systems Corp. Class A 106,801 1,680 * GameStop Corp. Class A 70,965 1,639 Polaris Industries Inc. 32,750 1,637 * Dick's Sporting Goods Inc. 47,896 1,603 * MGM Resorts International 171,995 1,598 * Liberty Media Corp. - Liberty Starz Class A 24,697 1,570 Foot Locker Inc. 77,349 1,554 * Panera Bread Co. Class A 14,831 1,542 Royal Caribbean Cruises Ltd. 70,746 1,531 * Signet Jewelers Ltd. 43,520 1,471 Williams-Sonoma Inc. 47,433 1,460 * Urban Outfitters Inc. 65,359 1,459 Leggett & Platt Inc. 73,213 1,449 * Ulta Salon Cosmetics & Fragrance Inc. 23,038 1,434 * Big Lots Inc. 38,081 1,326 DR Horton Inc. 143,878 1,301 * Goodyear Tire & Rubber Co. 125,922 1,271 * Mohawk Industries Inc. 29,461 1,264 * Under Armour Inc. Class A 18,990 1,261 Jarden Corp. 44,122 1,247 *,^ Sears Holdings Corp. 21,634 1,244 * Hanesbrands Inc. 48,423 1,211 DeVry Inc. 32,711 1,209 Gannett Co. Inc. 120,869 1,152 * Penn National Gaming Inc. 34,544 1,150 * Toll Brothers Inc. 75,812 1,094 Service Corp. International 119,360 1,093 John Wiley & Sons Inc. Class A 23,437 1,041 * Crocs Inc. 43,970 1,041 American Eagle Outfitters Inc. 88,615 1,039 * Warnaco Group Inc. 22,100 1,019 Chico's FAS Inc. 88,956 1,017 Harman International Industries Inc. 34,996 1,000 Weight Watchers International Inc. 16,504 961 Aaron's Inc. 38,028 960 Sotheby's 34,024 938 Guess? Inc. 32,695 932 Brinker International Inc. 44,200 925 * Ascena Retail Group Inc. 33,788 915 Rent-A-Center Inc. 32,209 884 * Carter's Inc. 28,927 883 * AMC Networks Inc. Class A 27,050 864 * Sally Beauty Holdings Inc. 51,233 850 Washington Post Co. Class B 2,594 848 Lennar Corp. Class A 61,515 833 Wolverine World Wide Inc. 24,815 825 * Tenneco Inc. 31,877 816 Cinemark Holdings Inc. 42,970 811 Dillard's Inc. Class A 18,595 809 Wendy's Co. 170,210 781 * Dana Holding Corp. 73,695 774 * Hyatt Hotels Corp. Class A 23,643 742 *,^ AutoNation Inc. 22,274 730 * Domino's Pizza Inc. 26,200 714 Morningstar Inc. 12,572 710 * Life Time Fitness Inc. 19,165 706 * Cheesecake Factory Inc. 28,308 698 Vail Resorts Inc. 18,385 695 * HSN Inc. 20,893 692 * Pulte Group Inc. 173,769 686 * Madison Square Garden Co. Class A 29,676 677 Men's Wearhouse Inc. 25,131 655 Pool Corp. 24,917 652 * JOS A Bank Clothiers Inc. 13,945 650 * DreamWorks Animation SKG Inc. Class A 35,035 637 * ANN Inc. 27,721 633 Six Flags Entertainment Corp. 22,618 627 * Shutterfly Inc. 15,208 626 RadioShack Corp. 53,337 620 * ITT Educational Services Inc. 10,755 619 DSW Inc. Class A 13,391 618 *,^ Tesla Motors Inc. 25,339 618 * Iconix Brand Group Inc. 38,861 614 * Childrens Place Retail Stores Inc. 13,185 614 * Genesco Inc. 11,845 610 * Steven Madden Ltd. 20,207 608 * Coinstar Inc. 15,200 608 Brunswick Corp. 43,008 604 * Bally Technologies Inc. 22,273 601 * Live Nation Entertainment Inc. 74,025 593 Hillenbrand Inc. 31,406 578 * Lamar Advertising Co. Class A 33,240 566 * BJ's Restaurants Inc. 12,664 559 * Buffalo Wild Wings Inc. 9,308 557 Express Inc. 27,370 555 Buckle Inc. 14,410 554 * Career Education Corp. 41,733 545 Finish Line Inc. Class A 26,994 540 * Pier 1 Imports Inc. 54,384 532 Regal Entertainment Group Class A 43,950 516 Thor Industries Inc. 23,221 514 Strayer Education Inc. 6,675 512 * WMS Industries Inc. 28,714 505 * Saks Inc. 57,373 502 Choice Hotels International Inc. 16,500 490 Monro Muffler Brake Inc. 14,780 487 * Vitamin Shoppe Inc. 12,997 487 * Hibbett Sports Inc. 14,203 481 Cracker Barrel Old Country Store Inc. 12,009 481 * Aeropostale Inc. 44,425 480 * Cabela's Inc. 23,216 476 Bob Evans Farms Inc. 16,638 475 * Valassis Communications Inc. 24,998 468 * 99 Cents Only Stores 25,329 467 * Jack in the Box Inc. 23,280 464 Matthews International Corp. Class A 14,999 461 Arbitron Inc. 13,864 459 Texas Roadhouse Inc. Class A 33,100 438 Group 1 Automotive Inc. 12,151 432 Meredith Corp. 18,911 428 Regis Corp. 29,990 423 Jones Group Inc. 44,740 412 * Orient-Express Hotels Ltd. Class A 59,600 412 * Collective Brands Inc. 29,150 378 * New York Times Co. Class A 61,808 359 * Gaylord Entertainment Co. 18,241 353 National CineMedia Inc. 23,958 348 American Greetings Corp. Class A 18,644 345 Scholastic Corp. 11,952 335 * Papa John's International Inc. 10,900 331 * Office Depot Inc. 152,243 314 * Pinnacle Entertainment Inc. 34,356 312 * Helen of Troy Ltd. 12,400 312 International Speedway Corp. Class A 13,555 310 Penske Automotive Group Inc. 19,200 307 CEC Entertainment Inc. 10,594 302 * DineEquity Inc. 7,751 298 * K12 Inc. 11,700 298 Cooper Tire & Rubber Co. 27,193 296 Sturm Ruger & Co. Inc. 11,376 296 * Shuffle Master Inc. 34,813 293 * Grand Canyon Education Inc. 18,100 292 MDC Holdings Inc. 17,250 292 * Peet's Coffee & Tea Inc. 5,234 291 * Skechers U.S.A. Inc. Class A 20,700 290 * American Public Education Inc. 8,500 289 * Select Comfort Corp. 20,537 287 * True Religion Apparel Inc. 10,581 285 PF Chang's China Bistro Inc. 10,400 283 * Interval Leisure Group Inc. 21,201 282 * Scientific Games Corp. Class A 39,244 279 Stewart Enterprises Inc. Class A 45,700 272 *,^ Education Management Corp. 18,050 268 * Vera Bradley Inc. 7,364 265 * Wet Seal Inc. Class A 58,975 264 Cato Corp. Class A 11,698 264 * Ruby Tuesday Inc. 36,633 262 * Dunkin' Brands Group Inc. 9,400 260 * Quiksilver Inc. 84,140 257 Columbia Sportswear Co. 5,384 250 * Liz Claiborne Inc. 49,629 248 * Krispy Kreme Doughnuts Inc. 36,085 246 * La-Z-Boy Inc. 32,781 243 * iRobot Corp. 9,645 243 Stage Stores Inc. 17,343 241 * Sonic Corp. 33,991 240 * Blue Nile Inc. 6,807 240 Superior Industries International Inc. 15,349 237 * Maidenform Brands Inc. 10,100 236 PEP Boys-Manny Moe & Jack 23,940 236 Jakks Pacific Inc. 12,361 234 * Knology Inc. 17,807 231 Ethan Allen Interiors Inc. 16,659 227 * Charming Shoppes Inc. 87,002 226 * Lions Gate Entertainment Corp. 32,670 225 * Steiner Leisure Ltd. 5,485 224 Ameristar Casinos Inc. 13,640 219 * Standard Pacific Corp. 87,341 216 Ryland Group Inc. 20,249 216 Churchill Downs Inc. 5,457 213 KB Home 36,218 212 Oxford Industries Inc. 6,100 209 Belo Corp. Class A 42,750 209 Fred's Inc. Class A 19,350 206 HOT Topic Inc. 26,969 206 * Ascent Capital Group Inc. Class A 5,200 204 * Biglari Holdings Inc. 679 201 Barnes & Noble Inc. 16,993 201 * American Axle & Manufacturing Holdings Inc. 26,236 200 * Exide Technologies 49,886 200 * Modine Manufacturing Co. 21,838 198 * Capella Education Co. 6,820 194 Sonic Automotive Inc. Class A 17,255 186 Drew Industries Inc. 9,282 185 * Asbury Automotive Group Inc. 11,100 183 Sinclair Broadcast Group Inc. Class A 25,500 183 * Amerigon Inc. 14,324 182 * OfficeMax Inc. 37,557 182 * Meritage Homes Corp. 12,000 182 * Dorman Products Inc. 5,354 177 Lennar Corp. Class B 16,664 170 Harte-Hanks Inc. 19,399 165 * Zumiez Inc. 9,356 164 Callaway Golf Co. 30,604 158 * Universal Technical Institute Inc. 11,278 153 Nutrisystem Inc. 12,590 152 * Red Robin Gourmet Burgers Inc. 6,300 152 * Federal-Mogul Corp. 10,238 151 Blyth Inc. 2,639 146 * America's Car-Mart Inc. 5,000 145 * Universal Electronics Inc. 8,389 138 * Boyd Gaming Corp. 27,756 136 * G-III Apparel Group Ltd. 5,900 135 * Eastman Kodak Co. 172,071 134 Standard Motor Products Inc. 10,290 133 Brown Shoe Co. Inc. 18,675 133 *,^ Bridgepoint Education Inc. 7,469 130 * Clear Channel Outdoor Holdings Inc. Class A 13,594 127 * Lumber Liquidators Holdings Inc. 8,400 127 * Rue21 Inc. 5,374 122 Lithia Motors Inc. Class A 8,300 119 Marcus Corp. 11,900 118 * Systemax Inc. 9,100 116 * Perry Ellis International Inc. 6,107 115 * Bravo Brio Restaurant Group Inc. 6,856 114 * Cavco Industries Inc. 3,310 114 Movado Group Inc. 9,176 112 *,^ Conn's Inc. 15,494 111 * Denny's Corp. 33,112 110 * Zagg Inc. 11,085 110 Destination Maternity Corp. 8,515 110 * Fuel Systems Solutions Inc. 5,442 105 Weyco Group Inc. 4,600 103 * Saga Communications Inc. Class A 3,450 102 World Wrestling Entertainment Inc. Class A 11,400 102 Stein Mart Inc. 16,189 101 * hhgregg Inc. 10,200 99 * Shoe Carnival Inc. 4,150 98 * Citi Trends Inc. 8,300 98 * Carrols Restaurant Group Inc. 10,844 97 Collectors Universe 6,450 95 * West Marine Inc. 11,762 91 Cherokee Inc. 7,038 90 * AFC Enterprises Inc. 7,585 90 * Rentrak Corp. 7,000 88 * Core-Mark Holding Co. Inc. 2,800 86 * Winnebago Industries Inc. 12,342 85 PetMed Express Inc. 9,100 82 * Unifi Inc. 10,023 82 * Geeknet Inc. 4,040 82 * Arctic Cat Inc. 5,600 81 * Caribou Coffee Co. Inc. 6,864 81 Haverty Furniture Cos. Inc. 7,948 79 Christopher & Banks Corp. 22,302 79 * EW Scripps Co. Class A 11,219 79 * Midas Inc. 9,448 77 * Casual Male Retail Group Inc. 20,575 77 * Entercom Communications Corp. Class A 14,494 76 Speedway Motorsports Inc. 6,285 76 * Libbey Inc. 7,200 76 Big 5 Sporting Goods Corp. 12,400 75 Lincoln Educational Services Corp. 8,644 70 Mac-Gray Corp. 5,300 68 * Smith & Wesson Holding Corp. 27,060 68 * Leapfrog Enterprises Inc. 19,980 67 * Daily Journal Corp. 1,028 67 * Steinway Musical Instruments Inc. 3,100 67 * Furniture Brands International Inc. 31,273 64 * Fisher Communications Inc. 2,860 64 Bebe Stores Inc. 9,250 62 * Corinthian Colleges Inc. 39,791 62 * K-Swiss Inc. Class A 14,600 62 * Cambium Learning Group Inc. 20,543 61 * Isle of Capri Casinos Inc. 12,597 61 * Overstock.com Inc. 6,562 61 * Talbots Inc. 22,378 60 * Kirkland's Inc. 6,400 59 Ambassadors Group Inc. 10,100 58 Spartan Motors Inc. 13,989 58 * Nexstar Broadcasting Group Inc. Class A 8,317 55 * Stoneridge Inc. 10,500 55 * Famous Dave's Of America Inc. 6,350 55 * Body Central Corp. 3,000 55 Carriage Services Inc. Class A 8,900 53 * Journal Communications Inc. Class A 17,539 52 Lifetime Brands Inc. 5,300 51 * 1-800-Flowers.com Inc. Class A 21,537 50 * Morgans Hotel Group Co. 8,300 50 * Pacific Sunwear of California Inc. 41,048 49 * Kenneth Cole Productions Inc. Class A 4,462 48 * Hovnanian Enterprises Inc. Class A 38,676 47 * Reading International Inc. Class A 10,600 46 * Cost Plus Inc. 7,100 45 * Audiovox Corp. Class A 7,998 44 * Tuesday Morning Corp. 12,473 44 * Learning Tree International Inc. 5,981 44 * Coldwater Creek Inc. 35,018 44 * Cumulus Media Inc. Class A 15,330 44 * Orbitz Worldwide Inc. 19,600 43 * Zale Corp. 14,898 42 * O'Charleys Inc. (Foreign) 7,039 42 Gaiam Inc. Class A 12,241 42 Strattec Security Corp. 1,725 41 * Morton's Restaurant Group Inc. 8,400 40 * Monarch Casino & Resort Inc. 4,000 39 Bassett Furniture Industries Inc. 5,430 38 * McClatchy Co. Class A 28,497 38 * MarineMax Inc. 5,700 37 * Beazer Homes USA Inc. 22,822 34 * Premier Exhibitions Inc. 18,400 34 * Multimedia Games Holding Co. Inc. 8,500 34 CSS Industries Inc. 2,010 34 Skyline Corp. 3,500 33 * Benihana Inc. Class A 3,860 33 * Luby's Inc. 7,600 31 * New York & Co. Inc. 9,500 30 * M/I Homes Inc. 5,000 30 * MTR Gaming Group Inc. 15,037 29 * Ruth's Hospitality Group Inc. 6,635 28 AH Belo Corp. Class A 6,710 28 * Valuevision Media Inc. Class A 11,940 28 * dELiA*s Inc. 20,058 26 Koss Corp. 4,202 25 Flexsteel Industries 1,601 24 * Culp Inc. 2,700 23 CPI Corp. 3,600 22 * Stanley Furniture Co. Inc. 7,404 22 * LIN TV Corp. Class A 9,878 22 * American Apparel Inc. 26,992 21 * Great Wolf Resorts Inc. 8,318 21 * Radio One Inc. 16,291 20 * Build-A-Bear Workshop Inc. 3,900 20 * McCormick & Schmick's Seafood Restaurants Inc. 2,860 20 * Cache Inc. 3,950 20 * Martha Stewart Living Omnimedia Class A 6,130 19 * Delta Apparel Inc. 1,200 19 * Entravision Communications Corp. Class A 18,529 19 * Sealy Corp. 12,647 19 * Motorcar Parts of America Inc. 2,200 18 National American University Holdings Inc. 2,500 18 * Rocky Brands Inc. 1,800 18 * Bluegreen Corp. 8,500 18 *,^ Lee Enterprises Inc. 22,798 18 * Marine Products Corp. 5,136 18 * Gray Television Inc. 11,200 17 * Carmike Cinemas Inc. 2,600 17 * Radio One Inc. Class A 14,000 17 * Nautilus Inc. 10,993 17 * Benihana Inc. Class A 1,930 16 * Town Sports International Holdings Inc. 2,100 15 * Cosi Inc. 21,135 15 Books-A-Million Inc. 6,500 15 Dover Downs Gaming & Entertainment Inc. 6,583 15 * Kid Brands Inc. 5,538 15 * Emerson Radio Corp. 9,600 15 Hooker Furniture Corp. 1,600 15 * Navarre Corp. 8,214 14 * Media General Inc. Class A 7,157 14 * Trans World Entertainment Corp. 7,150 14 * Century Casinos Inc. 5,100 13 * Harris Interactive Inc. 27,000 13 * Jamba Inc. 9,307 12 * TravelCenters of America LLC 3,323 12 * Lakes Entertainment Inc. 4,613 11 * Heelys Inc. 5,550 11 * LodgeNet Interactive Corp. 6,600 11 Bon-Ton Stores Inc. 2,200 11 * Empire Resorts Inc. 12,697 10 Escalade Inc. 1,886 9 Salem Communications Corp. Class A 3,960 9 Shiloh Industries Inc. 900 8 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 3,165 8 * Vitacost.com Inc. 1,600 8 * Hollywood Media Corp. 5,004 7 * Dover Motorsports Inc. 5,900 7 Outdoor Channel Holdings Inc. 1,100 6 News Corp. Class B 400 6 * SuperMedia Inc. 3,986 6 * ReachLocal Inc. 500 5 * AC Moore Arts & Crafts Inc. 4,858 5 *,^ Atrinsic Inc. 2,104 5 Frisch's Restaurants Inc. 200 4 * Dex One Corp. 6,700 4 * Red Lion Hotels Corp. 500 3 * Dixie Group Inc. 1,011 3 * Joe's Jeans Inc. 4,000 3 * Spanish Broadcasting System Inc. 1,110 2 * Wonder Auto Technology Inc. 1,621 2 * Princeton Review Inc. 4,500 1 * SPAR Group Inc. 300 — Consumer Staples (6.1%) Procter & Gamble Co. 1,400,147 88,461 Coca-Cola Co. 1,033,535 69,826 Philip Morris International Inc. 892,141 55,652 Wal-Mart Stores Inc. 958,072 49,724 PepsiCo Inc. 792,944 49,083 Altria Group Inc. 1,050,122 28,154 Kraft Foods Inc. 837,757 28,132 CVS Caremark Corp. 680,195 22,841 Colgate-Palmolive Co. 245,362 21,759 Costco Wholesale Corp. 219,007 17,985 Walgreen Co. 458,913 15,094 Kimberly-Clark Corp. 196,982 13,988 General Mills Inc. 319,979 12,310 HJ Heinz Co. 161,435 8,149 Lorillard Inc. 72,080 7,979 Archer-Daniels-Midland Co. 319,759 7,933 Sysco Corp. 292,440 7,574 Mead Johnson Nutrition Co. 102,463 7,053 Kellogg Co. 127,535 6,784 Reynolds American Inc. 175,411 6,574 Kroger Co. 288,975 6,346 * Green Mountain Coffee Roasters Inc. 64,024 5,950 Estee Lauder Cos. Inc. Class A 60,242 5,292 ConAgra Foods Inc. 205,522 4,978 Whole Foods Market Inc. 75,090 4,904 Hershey Co. 82,681 4,898 Sara Lee Corp. 279,361 4,568 Clorox Co. 67,118 4,452 Bunge Ltd. 74,191 4,325 Dr Pepper Snapple Group Inc. 111,353 4,318 JM Smucker Co. 58,414 4,258 Avon Products Inc. 216,385 4,241 Coca-Cola Enterprises Inc. 163,423 4,066 * Hansen Natural Corp. 37,639 3,285 Molson Coors Brewing Co. Class B 82,451 3,266 Herbalife Ltd. 59,127 3,169 Church & Dwight Co. Inc. 71,273 3,150 Campbell Soup Co. 96,709 3,130 Brown-Forman Corp. Class B 42,353 2,971 Safeway Inc. 178,226 2,964 McCormick & Co. Inc. 60,103 2,774 Tyson Foods Inc. Class A 156,977 2,725 * Energizer Holdings Inc. 35,102 2,332 * Ralcorp Holdings Inc. 27,650 2,121 Hormel Foods Corp. 73,405 1,983 * Constellation Brands Inc. Class A 95,158 1,713 Corn Products International Inc. 38,274 1,502 * Smithfield Foods Inc. 76,922 1,500 * BJ's Wholesale Club Inc. 27,374 1,403 Nu Skin Enterprises Inc. Class A 27,941 1,132 Flowers Foods Inc. 57,576 1,120 * TreeHouse Foods Inc. 17,819 1,102 Ruddick Corp. 23,194 904 Diamond Foods Inc. 11,226 896 * United Natural Foods Inc. 23,385 866 Casey's General Stores Inc. 19,164 836 * Dean Foods Co. 93,208 827 * Darling International Inc. 59,080 744 SUPERVALU Inc. 107,932 719 Lancaster Colony Corp. 9,859 601 Pricesmart Inc. 9,185 572 * Fresh Market Inc. 14,406 550 * Hain Celestial Group Inc. 17,435 533 Fresh Del Monte Produce Inc. 21,176 491 Sanderson Farms Inc. 10,119 481 Universal Corp. 12,153 436 Vector Group Ltd. 22,493 386 J&J Snack Foods Corp. 7,800 375 B&G Foods Inc. Class A 22,400 374 Snyders-Lance Inc. 16,900 352 * Elizabeth Arden Inc. 12,138 345 * Rite Aid Corp. 310,619 304 Andersons Inc. 9,000 303 * Central European Distribution Corp. 41,250 289 * Heckmann Corp. 54,400 288 * Boston Beer Co. Inc. Class A 3,900 284 Tootsie Roll Industries Inc. 10,628 256 WD-40 Co. 6,412 255 * Winn-Dixie Stores Inc. 42,866 254 Cal-Maine Foods Inc. 7,400 233 * Spectrum Brands Holdings Inc. 9,100 215 * Smart Balance Inc. 34,100 201 * Chiquita Brands International Inc. 23,736 198 Nash Finch Co. 6,656 179 * Central Garden and Pet Co. Class A 24,350 172 * Prestige Brands Holdings Inc. 18,646 169 Weis Markets Inc. 4,452 165 * Smart Balance Inc. 10,733 158 Spartan Stores Inc. 9,800 152 * Dole Food Co. Inc. 14,750 147 * Medifast Inc. 8,600 139 * USANA Health Sciences Inc. 4,350 120 * Alliance One International Inc. 48,788 119 * Revlon Inc. Class A 9,606 118 National Beverage Corp. 7,079 107 * Pantry Inc. 8,400 102 * Nutraceutical International Corp. 7,780 99 Inter Parfums Inc. 6,225 96 Coca-Cola Bottling Co. Consolidated 1,700 94 Calavo Growers Inc. 4,287 88 * Omega Protein Corp. 9,600 87 * Central Garden and Pet Co. 12,175 84 *,^ Star Scientific Inc. 32,741 76 * Lifeway Foods Inc. 7,015 75 * Pilgrim's Pride Corp. 17,253 74 * Susser Holdings Corp. 3,592 72 Ingles Markets Inc. Class A 5,000 71 Village Super Market Inc. Class A 2,426 58 Griffin Land & Nurseries Inc. 2,257 58 MGP Ingredients Inc. 11,318 57 Oil-Dri Corp. of America 2,635 49 Alico Inc. 2,167 43 Limoneira Co. 2,400 34 Imperial Sugar Co. 5,300 34 * John B Sanfilippo & Son Inc. 4,200 34 * Parlux Fragrances Inc. 9,354 30 Schiff Nutrition International Inc. 2,700 30 * Seneca Foods Corp. Class A 1,400 28 * Primo Water Corp. 3,900 22 Farmer Bros Co. 2,598 14 Female Health Co. 2,700 11 * Reddy Ice Holdings Inc. 6,613 8 Orchids Paper Products Co. 624 8 * Jones Soda Co. 6,300 4 * Mannatech Inc. 6,650 4 * Physicians Formula Holdings Inc. 1,300 4 * Crystal Rock Holdings Inc. 800 1 Energy (6.4%) Exxon Mobil Corp. 2,471,021 179,470 Chevron Corp. 1,008,428 93,300 ConocoPhillips 673,630 42,654 Schlumberger Ltd. 680,702 40,658 Occidental Petroleum Corp. 407,806 29,158 Anadarko Petroleum Corp. 249,441 15,727 Apache Corp. 192,283 15,429 Halliburton Co. 458,673 13,999 Devon Energy Corp. 201,442 11,168 National Oilwell Varco Inc. 212,099 10,864 Baker Hughes Inc. 217,887 10,058 EOG Resources Inc. 134,651 9,562 Chesapeake Energy Corp. 329,740 8,425 Hess Corp. 153,230 8,038 Spectra Energy Corp. 325,839 7,993 Marathon Oil Corp. 356,958 7,703 Williams Cos. Inc. 294,866 7,177 El Paso Corp. 385,545 6,739 Noble Energy Inc. 88,544 6,269 * Southwestern Energy Co. 174,505 5,816 * Cameron International Corp. 123,329 5,123 Valero Energy Corp. 286,240 5,089 Marathon Petroleum Corp. 178,359 4,826 Range Resources Corp. 80,797 4,723 Peabody Energy Corp. 136,304 4,618 * Weatherford International Ltd. 374,163 4,569 * FMC Technologies Inc. 120,854 4,544 Murphy Oil Corp. 92,520 4,086 Consol Energy Inc. 113,827 3,862 EQT Corp. 71,332 3,806 Noble Corp. 126,803 3,722 * Concho Resources Inc. 49,394 3,514 Pioneer Natural Resources Co. 52,810 3,473 Cabot Oil & Gas Corp. 52,748 3,266 HollyFrontier Corp. 104,648 2,744 * Newfield Exploration Co. 67,253 2,669 * Kinder Morgan Management LLC 42,824 2,513 QEP Resources Inc. 89,680 2,428 Southern Union Co. 59,398 2,410 Cimarex Energy Co. 42,905 2,390 * Denbury Resources Inc. 201,206 2,314 Helmerich & Payne Inc. 54,349 2,207 * Ultra Petroleum Corp. 76,771 2,128 * Whiting Petroleum Corp. 59,134 2,074 Core Laboratories NV 22,886 2,056 * Alpha Natural Resources Inc. 115,038 2,035 SM Energy Co. 32,469 1,969 * Rowan Cos. Inc. 64,856 1,958 Oceaneering International Inc. 55,388 1,957 Diamond Offshore Drilling Inc. 34,828 1,906 Sunoco Inc. 60,667 1,881 * Nabors Industries Ltd. 143,624 1,761 * Plains Exploration & Production Co. 71,911 1,633 * Dresser-Rand Group Inc. 40,070 1,624 Arch Coal Inc. 105,540 1,539 * Brigham Exploration Co. 59,011 1,491 Energen Corp. 36,255 1,482 Kinder Morgan Inc. 56,783 1,470 * Tesoro Corp. 73,678 1,435 Patterson-UTI Energy Inc. 77,350 1,341 * Oil States International Inc. 25,831 1,315 * McDermott International Inc. 118,182 1,272 World Fuel Services Corp. 35,729 1,167 * Continental Resources Inc. 22,673 1,097 Tidewater Inc. 26,050 1,095 * Superior Energy Services Inc. 39,742 1,043 * SandRidge Energy Inc. 186,041 1,034 CARBO Ceramics Inc. 9,854 1,010 * Atwood Oceanics Inc. 29,403 1,010 * CVR Energy Inc. 43,993 930 * Rosetta Resources Inc. 26,762 916 * Dril-Quip Inc. 16,208 874 * Bill Barrett Corp. 24,077 873 SEACOR Holdings Inc. 10,412 835 Berry Petroleum Co. Class A 23,400 828 Lufkin Industries Inc. 15,231 810 * Forest Oil Corp. 54,599 786 Bristow Group Inc. 18,516 786 * Unit Corp. 20,558 759 * Energy XXI Bermuda Ltd. 34,224 734 EXCO Resources Inc. 64,823 695 * Helix Energy Solutions Group Inc. 51,373 673 * Key Energy Services Inc. 68,122 646 * Gran Tierra Energy Inc. 132,670 633 * Complete Production Services Inc. 31,646 597 * Northern Oil and Gas Inc. 30,372 589 * Oasis Petroleum Inc. 25,422 568 * Gulfport Energy Corp. 22,122 535 * Cloud Peak Energy Inc. 31,353 531 * Swift Energy Co. 21,562 525 * Kodiak Oil & Gas Corp. 100,614 524 * Global Industries Ltd. 64,772 513 * McMoRan Exploration Co. 51,169 508 * Cobalt International Energy Inc. 62,655 483 * Gulfmark Offshore Inc. 12,200 443 * Enbridge Energy Management LLC 16,083 442 * Carrizo Oil & Gas Inc. 19,280 415 * Patriot Coal Corp. 46,712 395 RPC Inc. 23,237 379 * Hyperdynamics Corp. 98,763 365 * Quicksilver Resources Inc. 47,628 361 * Stone Energy Corp. 22,105 358 * Comstock Resources Inc. 22,610 350 * Western Refining Inc. 27,124 338 Contango Oil & Gas Co. 6,102 334 * SemGroup Corp. Class A 15,300 305 * Hornbeck Offshore Services Inc. 12,100 301 * Exterran Holdings Inc. 29,097 283 * Newpark Resources Inc. 46,421 283 * Parker Drilling Co. 62,995 277 Targa Resources Corp. 9,284 276 * ION Geophysical Corp. 57,996 274 * Rex Energy Corp. 21,436 271 *,^ Clean Energy Fuels Corp. 24,292 270 * Tetra Technologies Inc. 34,750 268 Crosstex Energy Inc. 19,708 266 * Cheniere Energy Inc. 45,895 236 * Petroleum Development Corp. 11,708 227 * Goodrich Petroleum Corp. 18,461 218 W&T Offshore Inc. 15,313 211 * Pioneer Drilling Co. 27,908 200 * Resolute Energy Corp. 17,576 200 * Harvest Natural Resources Inc. 22,800 195 * Magnum Hunter Resources Corp. 58,754 194 * Hercules Offshore Inc. 66,567 194 *,^ ATP Oil & Gas Corp. 25,166 194 ^ Overseas Shipholding Group Inc. 13,388 184 *,^ BPZ Resources Inc. 65,993 183 Houston American Energy Corp. 13,035 179 * Venoco Inc. 19,066 168 * Basic Energy Services Inc. 11,620 165 Gulf Island Fabrication Inc. 7,714 160 * Energy Partners Ltd. 13,783 153 * Tesco Corp. 12,862 149 * Abraxas Petroleum Corp. 55,518 147 * Approach Resources Inc. 8,040 137 * FX Energy Inc. 33,000 136 * Amyris Inc. 6,560 133 * Petroquest Energy Inc. 23,400 129 * James River Coal Co. 19,958 127 * TransAtlantic Petroleum Ltd. 149,400 123 * PHI Inc. 6,324 121 * OYO Geospace Corp. 2,132 120 * Clayton Williams Energy Inc. 2,788 119 Penn Virginia Corp. 20,950 117 * Vaalco Energy Inc. 22,800 111 * Cal Dive International Inc. 57,655 110 * Matrix Service Co. 12,500 106 * Georesources Inc. 5,900 105 * Endeavour International Corp. 12,814 102 * USEC Inc. 59,950 97 * Rentech Inc. 119,057 93 * Willbros Group Inc. 21,275 89 * Warren Resources Inc. 36,220 87 *,^ Uranerz Energy Corp. 53,236 73 * REX American Resources Corp. 4,300 73 * Natural Gas Services Group Inc. 5,300 68 * Vantage Drilling Co. 51,170 64 * Uranium Resources Inc. 90,437 62 * Callon Petroleum Co. 15,461 60 * Syntroleum Corp. 67,857 58 * Uranium Energy Corp. 20,379 56 Panhandle Oil and Gas Inc. Class A 1,900 54 * Global Geophysical Services Inc. 6,700 53 * Dawson Geophysical Co. 2,000 47 * CREDO Petroleum Corp. 5,050 42 * Double Eagle Petroleum Co. 6,523 42 Delek US Holdings Inc. 3,401 38 * Gastar Exploration Ltd. 12,406 37 * Green Plains Renewable Energy Inc. 3,919 37 * ENGlobal Corp. 12,800 35 * Toreador Resources Corp. 11,152 34 * CAMAC Energy Inc. 56,010 34 * RAM Energy Resources Inc. 40,381 32 * Mitcham Industries Inc. 2,800 31 * Triangle Petroleum Corp. 8,717 31 * HKN Inc. 12,318 28 * Oilsands Quest Inc. 127,488 27 * GMX Resources Inc. 10,200 23 * RigNet Inc. 1,400 22 * Union Drilling Inc. 4,000 19 Alon USA Energy Inc. 2,797 17 * Isramco Inc. 245 14 * Gasco Energy Inc. 71,046 14 * Delta Petroleum Corp. 5,696 12 * Miller Energy Resources Inc. 3,700 10 * Bolt Technology Corp. 900 9 General Maritime Corp. 32,204 8 * Westmoreland Coal Co. 1,000 8 * TGC Industries Inc. 1,338 6 * GeoGlobal Resources Inc. 21,100 5 * Verenium Corp. 1,938 5 * Evergreen Energy Inc. 4,351 4 * Barnwell Industries Inc. 1,000 4 * Atlas Energy Inc. Escrow 34,573 3 * Crimson Exploration Inc. 1,300 3 * Tri-Valley Corp. 13,900 3 * Cano Petroleum Inc. 9,900 2 * Geokinetics Inc. 600 1 * PostRock Energy Corp. 351 1 * Pacific Ethanol Inc. 3,197 1 Financials (8.6%) Wells Fargo & Co. 2,520,453 60,793 JPMorgan Chase & Co. 1,993,242 60,036 Citigroup Inc. 1,457,702 37,346 Bank of America Corp. 5,082,808 31,107 American Express Co. 542,785 24,371 Goldman Sachs Group Inc. 246,879 23,342 US Bancorp 966,578 22,753 * Berkshire Hathaway Inc. Class B 319,259 22,680 Simon Property Group Inc. 147,232 16,193 MetLife Inc. 530,519 14,860 PNC Financial Services Group Inc. 263,765 12,711 Bank of New York Mellon Corp. 622,380 11,570 Prudential Financial Inc. 244,029 11,435 ACE Ltd. 169,166 10,251 Travelers Cos. Inc. 209,956 10,231 * Berkshire Hathaway Inc. Class A 89 9,505 Morgan Stanley 696,722 9,406 Capital One Financial Corp. 230,021 9,116 Chubb Corp. 146,798 8,806 Aflac Inc. 234,457 8,194 State Street Corp. 252,675 8,126 Public Storage 72,834 8,110 Annaly Capital Management Inc. 476,670 7,927 CME Group Inc. 31,930 7,868 Equity Residential 147,679 7,660 Franklin Resources Inc. 78,019 7,462 BB&T Corp. 349,135 7,447 Marsh & McLennan Cos. Inc. 274,648 7,289 HCP Inc. 203,578 7,137 BlackRock Inc. 46,622 6,901 Ventas Inc. 137,440 6,790 Boston Properties Inc. 73,151 6,518 Discover Financial Services 273,692 6,278 Aon Corp. 149,114 6,260 T Rowe Price Group Inc. 130,378 6,228 Vornado Realty Trust 83,256 6,213 Allstate Corp. 262,083 6,209 Charles Schwab Corp. 540,436 6,091 Loews Corp. 164,073 5,669 Progressive Corp. 311,946 5,540 ProLogis Inc. 227,978 5,528 AvalonBay Communities Inc. 47,292 5,394 American International Group Inc. 238,123 5,227 SunTrust Banks Inc. 270,263 4,851 Ameriprise Financial Inc. 121,787 4,794 Fifth Third Bancorp 461,757 4,664 * IntercontinentalExchange Inc. 36,965 4,371 Weyerhaeuser Co. 271,086 4,215 Health Care REIT Inc. 89,217 4,175 M&T Bank Corp. 56,509 3,950 Northern Trust Corp. 109,573 3,833 Host Hotels & Resorts Inc. 346,252 3,788 Principal Financial Group Inc. 160,710 3,643 Invesco Ltd. 232,885 3,612 Hartford Financial Services Group Inc. 212,651 3,432 SLM Corp. 264,125 3,288 Unum Group 155,512 3,260 Moody's Corp. 102,596 3,124 Kimco Realty Corp. 205,311 3,086 NYSE Euronext 131,132 3,047 XL Group plc Class A 156,559 2,943 * CIT Group Inc. 95,861 2,911 Plum Creek Timber Co. Inc. 81,840 2,841 Willis Group Holdings plc 82,637 2,840 KeyCorp 478,421 2,837 Macerich Co. 65,460 2,791 General Growth Properties Inc. 220,533 2,668 Digital Realty Trust Inc. 47,574 2,624 New York Community Bancorp Inc. 218,949 2,605 Federal Realty Investment Trust 31,241 2,575 Lincoln National Corp. 157,938 2,469 SL Green Realty Corp. 41,815 2,432 UDR Inc. 108,856 2,410 Leucadia National Corp. 104,185 2,363 American Capital Agency Corp. 86,381 2,341 Comerica Inc. 100,688 2,313 Rayonier Inc. 60,978 2,243 * Arch Capital Group Ltd. 68,511 2,239 Realty Income Corp. 67,644 2,181 Everest Re Group Ltd. 27,416 2,176 People's United Financial Inc. 188,224 2,146 Regions Financial Corp. 630,300 2,099 Huntington Bancshares Inc. 433,575 2,081 Cincinnati Financial Corp. 78,170 2,058 * Affiliated Managers Group Inc. 26,026 2,031 Torchmark Corp. 57,944 2,020 * CB Richard Ellis Group Inc. Class A 146,262 1,969 Essex Property Trust Inc. 16,396 1,968 Camden Property Trust 35,327 1,952 Alexandria Real Estate Equities Inc. 30,967 1,901 Legg Mason Inc. 71,731 1,844 WR Berkley Corp. 61,686 1,831 * MSCI Inc. Class A 60,014 1,820 Assurant Inc. 49,234 1,763 Reinsurance Group of America Inc. Class A 37,828 1,738 TD Ameritrade Holding Corp. 117,134 1,722 Liberty Property Trust 58,940 1,716 PartnerRe Ltd. 32,746 1,712 RenaissanceRe Holdings Ltd. 26,500 1,691 * Markel Corp. 4,718 1,685 Fidelity National Financial Inc. Class A 108,417 1,646 Senior Housing Properties Trust 76,325 1,644 Axis Capital Holdings Ltd. 61,800 1,603 Regency Centers Corp. 45,229 1,598 BRE Properties Inc. 37,585 1,591 HCC Insurance Holdings Inc. 57,354 1,551 Transatlantic Holdings Inc. 31,570 1,532 * NASDAQ OMX Group Inc. 63,501 1,469 Chimera Investment Corp. 526,273 1,458 Arthur J Gallagher & Co. 55,402 1,457 Ares Capital Corp. 105,274 1,450 * Genworth Financial Inc. Class A 252,045 1,447 Raymond James Financial Inc. 55,283 1,435 White Mountains Insurance Group Ltd. 3,520 1,428 First Niagara Financial Group Inc. 153,966 1,409 Taubman Centers Inc. 27,985 1,408 Piedmont Office Realty Trust Inc. Class A 86,983 1,407 Home Properties Inc. 24,586 1,395 Duke Realty Corp. 129,875 1,364 Hudson City Bancorp Inc. 238,596 1,350 Eaton Vance Corp. 60,227 1,341 Zions Bancorporation 94,332 1,327 Apartment Investment & Management Co. 59,956 1,326 Hospitality Properties Trust 61,846 1,313 Commerce Bancshares Inc. 37,298 1,296 American Campus Communities Inc. 34,448 1,282 * E*Trade Financial Corp. 140,626 1,281 Cullen/Frost Bankers Inc. 27,880 1,279 National Retail Properties Inc. 47,479 1,276 MFA Financial Inc. 179,618 1,261 Weingarten Realty Investors 57,889 1,225 American Financial Group Inc. 39,356 1,223 DDR Corp. 111,536 1,216 * American Capital Ltd. 177,512 1,211 Mack-Cali Realty Corp. 43,836 1,173 SEI Investments Co. 74,949 1,153 Mid-America Apartment Communities Inc. 19,099 1,150 Equity Lifestyle Properties Inc. 18,258 1,145 Old Republic International Corp. 127,154 1,134 Jones Lang LaSalle Inc. 21,636 1,121 East West Bancorp Inc. 75,158 1,121 BioMed Realty Trust Inc. 66,221 1,097 Tanger Factory Outlet Centers 42,174 1,097 * Signature Bank 22,960 1,096 Brown & Brown Inc. 61,450 1,094 Hancock Holding Co. 40,590 1,087 Waddell & Reed Financial Inc. Class A 43,403 1,085 Erie Indemnity Co. Class A 14,897 1,060 Douglas Emmett Inc. 61,483 1,051 ProAssurance Corp. 14,541 1,047 Highwoods Properties Inc. 36,365 1,028 Allied World Assurance Co. Holdings AG 18,283 982 Hatteras Financial Corp. 38,808 976 CapitalSource Inc. 155,366 954 Entertainment Properties Trust 24,420 952 City National Corp. 25,072 947 Washington Real Estate Investment Trust 33,269 938 Kilroy Realty Corp. 29,739 931 Assured Guaranty Ltd. 84,172 925 Alleghany Corp. 3,185 919 Post Properties Inc. 26,012 904 Capitol Federal Financial Inc. 84,066 888 Bank of Hawaii Corp. 24,158 879 Jefferies Group Inc. 69,446 862 Valley National Bancorp 81,155 859 Associated Banc-Corp 90,848 845 * SVB Financial Group 22,542 834 Extra Space Storage Inc. 44,649 832 Federated Investors Inc. Class B 47,398 831 Omega Healthcare Investors Inc. 51,967 828 Aspen Insurance Holdings Ltd. 35,893 827 Invesco Mortgage Capital Inc. 58,370 825 Hanover Insurance Group Inc. 23,105 820 LaSalle Hotel Properties 42,676 819 Starwood Property Trust Inc. 47,492 815 Validus Holdings Ltd. 32,636 813 CBL & Associates Properties Inc. 71,260 810 * Popular Inc. 538,699 808 First Horizon National Corp. 134,170 800 CommonWealth REIT 41,883 795 Corporate Office Properties Trust 36,031 785 Fulton Financial Corp. 101,010 773 Cash America International Inc. 14,695 752 Apollo Investment Corp. 99,328 747 Prosperity Bancshares Inc. 22,555 737 Colonial Properties Trust 40,381 733 Washington Federal Inc. 56,900 725 * CNO Financial Group Inc. 132,269 716 * Forest City Enterprises Inc. Class A 66,866 713 Alterra Capital Holdings Ltd. 37,494 711 TCF Financial Corp. 75,589 692 * Stifel Financial Corp. 25,854 687 BOK Financial Corp. 14,620 686 First American Financial Corp. 53,033 679 Protective Life Corp. 43,208 675 FirstMerit Corp. 57,923 658 Potlatch Corp. 20,750 654 Northwest Bancshares Inc. 54,636 651 Iberiabank Corp. 13,785 649 StanCorp Financial Group Inc. 23,484 647 Endurance Specialty Holdings Ltd. 18,700 639 CBOE Holdings Inc. 26,080 638 * Ezcorp Inc. Class A 22,300 636 Healthcare Realty Trust Inc. 37,325 629 Kemper Corp. 25,990 623 RLI Corp. 9,630 612 Two Harbors Investment Corp. 68,289 603 DuPont Fabros Technology Inc. 30,480 600 * First Cash Financial Services Inc. 14,300 600 DiamondRock Hospitality Co. 85,705 599 Westamerica Bancorporation 15,604 598 * Knight Capital Group Inc. Class A 48,620 591 Brandywine Realty Trust 72,423 580 Webster Financial Corp. 37,900 580 Platinum Underwriters Holdings Ltd. 18,700 575 Janus Capital Group Inc. 95,639 574 * Howard Hughes Corp. 13,569 571 Trustmark Corp. 31,168 566 Montpelier Re Holdings Ltd. 31,809 562 FNB Corp. 65,527 562 * Portfolio Recovery Associates Inc. 8,800 548 DCT Industrial Trust Inc. 124,440 546 * MBIA Inc. 74,957 545 Delphi Financial Group Inc. 25,253 543 Equity One Inc. 34,131 541 UMB Financial Corp. 16,706 536 EastGroup Properties Inc. 13,885 530 Mercury General Corp. 13,755 527 CYS Investments Inc. 43,469 526 *,^ St. Joe Co. 34,992 525 Sovran Self Storage Inc. 14,065 523 Umpqua Holdings Corp. 59,013 519 Medical Properties Trust Inc. 57,416 514 * Ocwen Financial Corp. 38,550 509 National Health Investors Inc. 12,000 506 PS Business Parks Inc. 10,102 500 National Penn Bancshares Inc. 70,194 492 Redwood Trust Inc. 42,654 476 Lexington Realty Trust 71,902 470 * DFC Global Corp. 21,500 470 Tower Group Inc. 20,401 466 Anworth Mortgage Asset Corp. 68,541 466 * World Acceptance Corp. 8,237 461 Capstead Mortgage Corp. 39,922 461 Argo Group International Holdings Ltd. 16,217 460 Wintrust Financial Corp. 17,741 458 * PHH Corp. 28,417 457 United Bankshares Inc. 22,725 457 ^ Prospect Capital Corp. 54,024 454 Community Bank System Inc. 20,000 454 Synovus Financial Corp. 423,902 454 Old National Bancorp 48,624 453 LTC Properties Inc. 17,400 441 Primerica Inc. 20,333 438 Cathay General Bancorp 38,084 433 * Texas Capital Bancshares Inc. 18,794 429 * Enstar Group Ltd. 4,493 428 First Financial Bancorp 30,982 428 Franklin Street Properties Corp. 37,587 425 * CubeSmart 47,495 405 Fifth Street Finance Corp. 42,311 394 Greenhill & Co. Inc. 13,735 393 CVB Financial Corp. 48,875 376 Oritani Financial Corp. 29,219 376 MB Financial Inc. 25,262 372 Pebblebrook Hotel Trust 23,757 372 Susquehanna Bancshares Inc. 65,918 361 * Strategic Hotels & Resorts Inc. 83,627 360 Alexander's Inc. 989 357 * TFS Financial Corp. 43,304 352 Solar Capital Ltd. 17,392 350 Glacier Bancorp Inc. 36,728 344 Infinity Property & Casualty Corp. 6,541 343 First Citizens BancShares Inc. Class A 2,375 341 Acadia Realty Trust 18,118 339 Government Properties Income Trust 15,744 339 * MF Global Holdings Ltd. 81,655 337 NBT Bancorp Inc. 17,853 332 Symetra Financial Corp. 40,573 331 Amtrust Financial Services Inc. 14,845 330 Provident Financial Services Inc. 30,726 330 Astoria Financial Corp. 42,927 330 International Bancshares Corp. 24,820 326 Harleysville Group Inc. 5,517 325 Bank of the Ozarks Inc. 14,816 310 * Sunstone Hotel Investors Inc. 54,450 310 Selective Insurance Group Inc. 23,700 309 First Financial Bankshares Inc. 11,815 309 * Western Alliance Bancorp 56,340 309 Inland Real Estate Corp. 42,125 307 MarketAxess Holdings Inc. 11,813 307 * First Industrial Realty Trust Inc. 37,952 304 * Navigators Group Inc. 6,993 302 * Altisource Portfolio Solutions SA 8,466 300 * Investors Bancorp Inc. 23,646 299 BancorpSouth Inc. 33,921 298 Park National Corp. 5,632 298 Sun Communities Inc. 8,426 296 American National Insurance Co. 4,267 295 Nelnet Inc. Class A 15,700 295 Glimcher Realty Trust 41,634 295 * iStar Financial Inc. 50,382 293 Associated Estates Realty Corp. 18,894 292 PennantPark Investment Corp. 32,600 291 Cousins Properties Inc. 49,666 291 * Financial Engines Inc. 15,831 287 * National Financial Partners Corp. 26,125 286 BlackRock Kelso Capital Corp. 39,041 285 Horace Mann Educators Corp. 24,785 283 * LPL Investment Holdings Inc. 11,100 282 ARMOUR Residential REIT Inc. 41,292 281 WesBanco Inc. 16,085 278 Interactive Brokers Group Inc. 19,825 276 * Greenlight Capital Re Ltd. Class A 13,169 273 Employers Holdings Inc. 20,939 267 * Credit Acceptance Corp. 4,100 264 * Green Dot Corp. Class A 8,400 263 * Safeguard Scientifics Inc. 17,353 260 Oriental Financial Group Inc. 26,877 260 Trustco Bank Corp. NY 58,059 259 CreXus Investment Corp. 29,063 258 * MGIC Investment Corp. 131,989 247 Investors Real Estate Trust 34,024 245 Meadowbrook Insurance Group Inc. 27,401 244 First Potomac Realty Trust 19,573 244 First Midwest Bancorp Inc. 33,254 243 American Equity Investment Life Holding Co. 27,800 243 Education Realty Trust Inc. 28,221 242 * Sterling Financial Corp. 19,543 242 Saul Centers Inc. 7,143 241 Boston Private Financial Holdings Inc. 39,863 234 Hersha Hospitality Trust Class A 67,700 234 Chesapeake Lodging Trust 19,380 234 MCG Capital Corp. 58,815 233 City Holding Co. 8,627 233 * Citizens Republic Bancorp Inc. 33,445 231 Walter Investment Management Corp. 10,056 231 BGC Partners Inc. Class A 37,930 229 * ICG Group Inc. 24,748 228 Cohen & Steers Inc. 7,900 227 Home Bancshares Inc. 10,697 227 Getty Realty Corp. 15,727 227 * Pinnacle Financial Partners Inc. 20,469 224 Columbia Banking System Inc. 15,534 222 Brookline Bancorp Inc. 28,689 221 * Beneficial Mutual Bancorp Inc. 29,508 220 1st Source Corp. 10,493 219 Ashford Hospitality Trust Inc. 30,506 214 Northfield Bancorp Inc. 16,000 212 * Investment Technology Group Inc. 21,337 209 Evercore Partners Inc. Class A 9,100 207 * FPIC Insurance Group Inc. 4,950 207 * Forestar Group Inc. 18,841 206 PacWest Bancorp 14,691 205 KBW Inc. 14,836 205 * AMERISAFE Inc. 10,800 199 Hercules Technology Growth Capital Inc. 23,107 197 Safety Insurance Group Inc. 5,189 196 FBL Financial Group Inc. Class A 7,283 194 * West Coast Bancorp 13,808 193 S&T Bancorp Inc. 11,876 192 * Encore Capital Group Inc. 8,723 191 Universal Health Realty Income Trust 5,652 190 First Commonwealth Financial Corp. 51,233 190 Campus Crest Communities Inc. 16,961 185 PrivateBancorp Inc. Class A 24,441 184 Chemical Financial Corp. 11,969 183 Advance America Cash Advance Centers Inc. 24,859 183 * Piper Jaffray Cos. 10,120 181 * United Community Banks Inc. 21,192 180 Colony Financial Inc. 13,700 177 United Fire & Casualty Co. 10,001 177 * Bancorp Inc. 23,958 172 * Cowen Group Inc. Class A 63,039 171 Ramco-Gershenson Properties Trust 20,810 171 Independent Bank Corp. 7,800 170 Community Trust Bancorp Inc. 7,223 168 Retail Opportunity Investments Corp. 15,175 168 * Citizens Inc. 26,169 168 Berkshire Hills Bancorp Inc. 8,977 166 * Nara Bancorp Inc. 27,302 166 * Hilltop Holdings Inc. 22,838 165 ViewPoint Financial Group 14,185 162 Rockville Financial Inc. 17,110 162 Dime Community Bancshares Inc. 16,012 162 * Pico Holdings Inc. 7,896 162 Urstadt Biddle Properties Inc. Class A 10,091 161 * FelCor Lodging Trust Inc. 68,968 161 Flagstone Reinsurance Holdings SA 20,609 160 Resource Capital Corp. 31,607 158 PennyMac Mortgage Investment Trust 9,801 156 GFI Group Inc. 38,668 155 Southside Bancshares Inc. 8,623 155 First Financial Corp. 5,581 154 Pennsylvania Real Estate Investment Trust 19,849 153 Republic Bancorp Inc. Class A 8,560 152 NorthStar Realty Finance Corp. 45,798 151 * Ladenburg Thalmann Financial Services Inc. 97,000 150 * Walker & Dunlop Inc. 12,867 150 Cardinal Financial Corp. 17,314 149 Newcastle Investment Corp. 36,531 149 Winthrop Realty Trust 16,859 146 Sabra Healthcare REIT Inc. 15,343 146 Simmons First National Corp. Class A 6,737 146 Renasant Corp. 11,289 144 TICC Capital Corp. 17,503 143 * Wilshire Bancorp Inc. 51,185 140 Maiden Holdings Ltd. 18,930 140 Gladstone Commercial Corp. 8,900 140 * Center Financial Corp. 29,715 139 Westfield Financial Inc. 21,133 139 * Central Pacific Financial Corp. 13,324 137 * Virginia Commerce Bancorp Inc. 23,266 137 Radian Group Inc. 61,053 134 * Virtus Investment Partners Inc. 2,481 133 Tompkins Financial Corp. 3,699 132 * HFF Inc. Class A 15,101 132 Trico Bancshares 10,560 130 Enterprise Financial Services Corp. 9,472 129 * Ameris Bancorp 14,620 127 * Tejon Ranch Co. 5,308 127 Provident New York Bancorp 21,730 126 National Bankshares Inc. 5,092 123 * Heritage Commerce Corp. 31,691 122 TowneBank 10,600 121 Lakeland Bancorp Inc. 15,407 120 Main Street Capital Corp. 6,700 119 * 1st United Bancorp Inc. 24,000 118 Lakeland Financial Corp. 5,698 118 National Western Life Insurance Co. Class A 857 116 * eHealth Inc. 8,500 116 Sandy Spring Bancorp Inc. 7,932 116 * Intl. FCStone Inc. 5,546 115 * Sun Bancorp Inc. 43,252 115 SCBT Financial Corp. 4,629 114 OneBeacon Insurance Group Ltd. Class A 8,307 113 * Primus Guaranty Ltd. 21,467 113 StellarOne Corp. 11,315 113 * Hanmi Financial Corp. 135,338 112 * Seacoast Banking Corp. of Florida 76,058 112 * Global Indemnity plc 6,464 110 * FBR & Co. 46,132 110 German American Bancorp Inc. 6,797 110 Bancfirst Corp. 3,300 109 Triangle Capital Corp. 7,100 108 * Doral Financial Corp. 98,700 108 * Metro Bancorp Inc. 12,428 107 MainSource Financial Group Inc. 12,281 107 Univest Corp. of Pennsylvania 8,005 107 ESSA Bancorp Inc. 10,066 106 NGP Capital Resources Co. 16,025 105 Consolidated-Tomoka Land Co. 3,950 104 Abington Bancorp Inc. 14,333 103 First Busey Corp. 23,111 101 Flushing Financial Corp. 9,252 100 Parkway Properties Inc. 9,069 100 * NewStar Financial Inc. 10,685 100 Arlington Asset Investment Corp. Class A 4,134 99 First Bancorp 9,817 99 Duff & Phelps Corp. Class A 9,200 98 WSFS Financial Corp. 3,105 98 Arrow Financial Corp. 4,393 98 Hudson Valley Holding Corp. 5,600 98 Merchants Bancshares Inc. 3,611 97 SY Bancorp Inc. 5,189 97 Tower Bancorp Inc. 4,600 96 * Netspend Holdings Inc. 18,600 96 First Merchants Corp. 13,527 95 * Gramercy Capital Corp. 30,324 95 * Eagle Bancorp Inc. 8,060 95 MVC Capital Inc. 9,000 94 Cogdell Spencer Inc. 24,900 94 Dynex Capital Inc. 11,600 93 Westwood Holdings Group Inc. 2,700 93 BankFinancial Corp. 13,840 92 Calamos Asset Management Inc. Class A 9,004 90 Cedar Shopping Centers Inc. 28,900 90 Suffolk Bancorp 10,762 90 Washington Trust Bancorp Inc. 4,493 89 Artio Global Investors Inc. Class A 11,130 89 Agree Realty Corp. 3,900 85 Coresite Realty Corp. 5,799 83 Epoch Holding Corp. 6,110 83 Hudson Pacific Properties Inc. 7,100 83 GAMCO Investors Inc. 2,093 82 Gladstone Investment Corp. 11,924 81 * OmniAmerican Bancorp Inc. 5,937 81 Presidential Life Corp. 9,800 81 CapLease Inc. 22,200 80 * Flagstar Bancorp Inc. 163,397 80 Banner Corp. 6,228 80 * Meridian Interstate Bancorp Inc. 7,292 80 Mission West Properties Inc. 10,188 77 * First Financial Northwest Inc. 13,637 77 Medallion Financial Corp. 8,180 76 Peoples Bancorp Inc. 6,882 76 * Southwest Bancorp Inc. 17,844 75 * Guaranty Bancorp 61,847 74 Center Bancorp Inc. 7,678 74 * MPG Office Trust Inc. 34,100 72 First Bancorp Inc. 5,702 72 EMC Insurance Group Inc. 3,895 72 Union First Market Bankshares Corp. 6,650 71 Excel Trust Inc. 7,300 70 SWS Group Inc. 14,921 70 Territorial Bancorp Inc. 3,628 69 ^ RAIT Financial Trust 20,485 69 Northrim BanCorp Inc. 3,584 69 One Liberty Properties Inc. 4,703 69 Bank Mutual Corp. 26,271 69 * Bridge Capital Holdings 6,800 68 Bryn Mawr Bank Corp. 4,070 67 Eastern Insurance Holdings Inc. 5,100 67 *,^ First BanCorp 23,950 67 Capital Southwest Corp. 901 67 Penns Woods Bancorp Inc. 2,008 66 * Hampton Roads Bankshares Inc. 13,949 66 SeaBright Holdings Inc. 9,100 66 Roma Financial Corp. 7,797 64 Edelman Financial Group Inc. 9,701 63 Great Southern Bancorp Inc. 3,677 62 Heartland Financial USA Inc. 4,317 61 State Auto Financial Corp. 4,617 61 * Phoenix Cos. Inc. 49,630 61 Donegal Group Inc. Class A 4,931 59 Oppenheimer Holdings Inc. Class A 3,677 59 First Community Bancshares Inc. 5,779 59 Kite Realty Group Trust 16,023 59 OceanFirst Financial Corp. 5,015 59 Kennedy-Wilson Holdings Inc. 5,500 58 Citizens & Northern Corp. 3,898 58 * Harris & Harris Group Inc. 16,303 58 West Bancorporation Inc. 6,821 58 Gladstone Capital Corp. 8,419 58 CFS Bancorp Inc. 13,200 57 Apollo Commercial Real Estate Finance Inc. 4,300 57 Sterling Bancorp 7,785 57 State Bancorp Inc. 5,343 56 * Macatawa Bank Corp. 20,910 56 Monmouth Real Estate Investment Corp. Class A 7,100 56 UMH Properties Inc. 6,159 56 * Taylor Capital Group Inc. 8,700 56 Baldwin & Lyons Inc. 2,573 55 * Gleacher & Co. Inc. 45,861 55 Fox Chase Bancorp Inc. 4,300 55 Camden National Corp. 1,992 54 Ames National Corp. 3,463 54 Financial Institutions Inc. 3,781 54 ^ Life Partners Holdings Inc. 8,887 54 * First Marblehead Corp. 51,051 52 Stewart Information Services Corp. 5,820 51 CoBiz Financial Inc. 11,373 51 Crawford & Co. Class B 9,050 48 * CIFC Corp. 11,046 48 United Financial Bancorp Inc. 3,474 48 Pulaski Financial Corp. 7,046 46 ESB Financial Corp. 4,200 46 Federal Agricultural Mortgage Corp. Class A 3,500 45 Washington Banking Co. 4,600 45 * United Community Financial Corp. 32,272 44 Provident Financial Holdings Inc. 4,932 43 * AmeriServ Financial Inc. 22,687 43 Peapack Gladstone Financial Corp. 4,266 43 Asta Funding Inc. 5,300 43 * American Safety Insurance Holdings Ltd. 2,300 42 * Waterstone Financial Inc. 15,579 42 American National Bankshares Inc. 2,283 41 Capital City Bank Group Inc. 3,850 40 Bank of Marin Bancorp 1,200 40 Heritage Financial Corp. 3,576 39 FXCM Inc. Class A 2,800 39 Kaiser Federal Financial Group Inc. 3,191 38 Kansas City Life Insurance Co. 1,200 37 * Pacific Mercantile Bancorp 10,891 36 * Cape Bancorp Inc. 5,160 36 * Arbor Realty Trust Inc. 9,500 36 * Encore Bancshares Inc. 3,307 35 Diamond Hill Investment Group Inc. 500 35 * Capital Trust Inc. Class A 15,349 34 * Unity Bancorp Inc. 5,069 34 PMC Commercial Trust 4,300 34 Century Bancorp Inc. Class A 1,440 33 * NewBridge Bancorp 8,369 32 HF Financial Corp. 3,644 31 US Global Investors Inc. Class A 4,600 31 Chatham Lodging Trust 3,100 31 Sierra Bancorp 3,300 30 Golub Capital BDC Inc. 2,000 30 Centerstate Banks Inc. 5,542 29 * Stratus Properties Inc. 3,604 29 * PMI Group Inc. 143,698 29 Investors Title Co. 812 29 THL Credit Inc. 2,500 27 First of Long Island Corp. 1,200 27 Cheviot Financial Corp. 3,000 26 First Interstate Bancsystem Inc. 2,400 26 * Asset Acceptance Capital Corp. 7,559 25 * CompuCredit Holdings Corp. 8,796 25 Resource America Inc. Class A 5,286 24 TF Financial Corp. 1,219 23 * Marlin Business Services Corp. 2,196 23 Home Federal Bancorp Inc. 2,952 23 Codorus Valley Bancorp Inc. 2,297 23 MutualFirst Financial Inc. 2,926 22 Pacific Continental Corp. 3,050 22 * First Defiance Financial Corp. 1,600 21 Midsouth Bancorp Inc. 1,900 20 * Mercantile Bank Corp. 2,546 20 * Intervest Bancshares Corp. Class A 7,248 19 * United Security Bancshares 6,413 19 Independence Holding Co. 2,602 19 * BCSB Bancorp Inc. 1,582 19 First South Bancorp Inc. 4,952 18 Wayne Savings Bancshares Inc. 2,079 18 2 Federal Agricultural Mortgage Corp. 900 17 Kohlberg Capital Corp. 2,881 17 * BancTrust Financial Group Inc. 7,033 17 * Avatar Holdings Inc. 1,994 16 First Financial Holdings Inc. 4,035 16 * First Acceptance Corp. 13,145 16 * Republic First Bancorp Inc. 10,019 16 CNB Financial Corp. 1,200 15 *,^ Penson Worldwide Inc. 10,262 15 * Tree.com Inc. 2,950 15 * Jefferson Bancshares Inc. 5,200 15 * Consumer Portfolio Services Inc. 14,200 14 Landmark Bancorp Inc. 866 14 Fidelity Southern Corp. 2,111 14 * MBT Financial Corp. 11,530 14 *,^ BankAtlantic Bancorp Inc. Class A 22,147 13 Evans Bancorp Inc. 1,200 13 Orrstown Financial Services Inc. 1,000 13 Bridge Bancorp Inc. 700 13 First M&F Corp. 3,952 12 National Interstate Corp. 567 12 * Thomas Properties Group Inc. 5,320 12 Hawthorn Bancshares Inc. 1,642 12 Pzena Investment Management Inc. Class A 3,400 11 JMP Group Inc. 1,900 11 HopFed Bancorp Inc. 1,888 11 * Green Bankshares Inc. 8,434 11 Eastern Virginia Bankshares Inc. 4,460 11 Meta Financial Group Inc. 554 10 Shore Bancshares Inc. 2,350 10 Citizens South Banking Corp. 2,348 10 *,^ Princeton National Bancorp Inc. 2,999 9 * North Valley Bancorp 930 9 * American Independence Corp. 1,770 9 Bancorp Rhode Island Inc. 200 8 Alliance Financial Corp. 300 8 * Colony Bankcorp Inc. 3,062 8 * Camco Financial Corp. 6,536 8 * Old Second Bancorp Inc. 6,115 8 Ameriana Bancorp 1,926 7 * BRT Realty Trust 1,187 7 MidWestOne Financial Group Inc. 500 7 United Security Bancshares 1,292 7 Terreno Realty Corp. 505 6 * Farmers Capital Bank Corp. 1,430 6 QC Holdings Inc. 2,008 6 * Home Bancorp Inc. 400 6 Institutional Financial Markets Inc. 2,883 5 * First Place Financial Corp. 5,836 5 * HMN Financial Inc. 2,621 5 * Premierwest Bancorp 4,710 4 LNB Bancorp Inc. 1,100 4 * Royal Bancshares of Pennsylvania Inc. 4,060 4 Oneida Financial Corp. 400 4 * Yadkin Valley Financial Corp. 2,100 3 *,^ Anchor Bancorp Wisconsin Inc. 6,479 3 * Preferred Bank 424 3 * Independent Bank Corp. 1,341 3 * First Security Group Inc. 1,066 2 * NASB Financial Inc. 200 2 * Atlantic Coast Financial Corp. 930 2 Citizens Holding Co. 100 2 United Bancorp Inc. 200 2 * Vestin Realty Mortgage II Inc. 1,269 2 * Premier Financial Bancorp Inc. 300 1 * ZipRealty Inc. 900 1 * Valley National Bancorp Warrants Exp. 10/19/11 570 1 Northeast Bancorp 100 1 * Community Capital Corp. 299 1 * Affirmative Insurance Holdings Inc. 500 1 First United Corp. 200 1 * Hallmark Financial Services 100 1 * Southern Community Financial Corp. 400 — Clifton Savings Bancorp Inc. 43 — * Grubb & Ellis Co. 600 — Health Care (7.2%) Johnson & Johnson 1,375,002 87,601 Pfizer Inc. 3,963,310 70,071 Merck & Co. Inc. 1,548,253 50,643 Abbott Laboratories 779,723 39,875 Bristol-Myers Squibb Co. 855,818 26,856 Amgen Inc. 466,434 25,631 UnitedHealth Group Inc. 543,540 25,068 Eli Lilly & Co. 522,894 19,331 Medtronic Inc. 537,021 17,851 Baxter International Inc. 285,927 16,052 * Gilead Sciences Inc. 394,515 15,307 * Celgene Corp. 232,092 14,371 Allergan Inc. 153,023 12,606 WellPoint Inc. 184,168 12,022 Covidien plc 248,479 10,958 * Biogen Idec Inc. 115,088 10,720 * Thermo Fisher Scientific Inc. 192,191 9,733 * Medco Health Solutions Inc. 200,442 9,399 * Express Scripts Inc. 252,003 9,342 McKesson Corp. 126,511 9,197 Becton Dickinson and Co. 109,901 8,058 Cardinal Health Inc. 175,750 7,360 * Intuitive Surgical Inc. 19,704 7,178 Aetna Inc. 190,398 6,921 Stryker Corp. 145,925 6,877 Humana Inc. 84,559 6,150 St. Jude Medical Inc. 165,040 5,973 * Alexion Pharmaceuticals Inc. 91,786 5,880 CIGNA Corp. 136,002 5,704 * Agilent Technologies Inc. 173,413 5,419 * Zimmer Holdings Inc. 96,492 5,162 AmerisourceBergen Corp. Class A 137,718 5,133 * Cerner Corp. 71,988 4,933 * Vertex Pharmaceuticals Inc. 103,668 4,617 * Boston Scientific Corp. 768,619 4,543 * Forest Laboratories Inc. 144,137 4,438 * Watson Pharmaceuticals Inc. 63,508 4,334 Perrigo Co. 42,179 4,096 * Edwards Lifesciences Corp. 57,373 4,090 * Laboratory Corp. of America Holdings 50,477 3,990 Quest Diagnostics Inc. 79,525 3,925 CR Bard Inc. 42,871 3,753 * Mylan Inc. 220,619 3,751 * Life Technologies Corp. 90,475 3,477 * Waters Corp. 45,909 3,466 * Hospira Inc. 84,733 3,135 * Cephalon Inc. 38,497 3,107 * Pharmasset Inc. 37,668 3,103 * Varian Medical Systems Inc. 59,190 3,087 * DaVita Inc. 48,236 3,023 * Henry Schein Inc. 46,754 2,899 * CareFusion Corp. 113,357 2,715 * Illumina Inc. 61,628 2,522 * Mettler-Toledo International Inc. 16,137 2,259 * ResMed Inc. 77,802 2,240 DENTSPLY International Inc. 70,989 2,179 * Kinetic Concepts Inc. 32,916 2,169 * Coventry Health Care Inc. 74,337 2,142 * Regeneron Pharmaceuticals Inc. 35,630 2,074 * IDEXX Laboratories Inc. 29,232 2,016 * Hologic Inc. 130,837 1,990 Cooper Cos. Inc. 23,260 1,841 * BioMarin Pharmaceutical Inc. 56,706 1,807 * HCA Holdings Inc. 87,540 1,765 * Allscripts Healthcare Solutions Inc. 96,985 1,748 * Endo Pharmaceuticals Holdings Inc. 58,767 1,645 Universal Health Services Inc. Class B 45,542 1,548 * Mednax Inc. 24,299 1,522 Omnicare Inc. 58,254 1,481 Patterson Cos. Inc. 49,380 1,414 Pharmaceutical Product Development Inc. 54,578 1,400 * Covance Inc. 30,655 1,393 * Gen-Probe Inc. 24,159 1,383 * Catalyst Health Solutions Inc. 22,412 1,293 * Human Genome Sciences Inc. 96,017 1,218 * Cepheid Inc. 31,284 1,215 Techne Corp. 17,708 1,204 * Sirona Dental Systems Inc. 28,315 1,201 * Healthspring Inc. 32,616 1,189 Medicis Pharmaceutical Corp. Class A 31,308 1,142 * Health Net Inc. 46,825 1,110 Teleflex Inc. 20,422 1,098 PerkinElmer Inc. 56,540 1,086 Lincare Holdings Inc. 47,780 1,075 * Cubist Pharmaceuticals Inc. 30,022 1,060 * HMS Holdings Corp. 42,563 1,038 * Tenet Healthcare Corp. 245,233 1,013 Quality Systems Inc. 10,431 1,012 * Warner Chilcott plc Class A 70,733 1,011 * LifePoint Hospitals Inc. 27,372 1,003 * athenahealth Inc. 16,685 994 * United Therapeutics Corp. 26,180 982 * AMERIGROUP Corp. 25,066 978 * Seattle Genetics Inc. 50,256 958 * Onyx Pharmaceuticals Inc. 31,721 952 Hill-Rom Holdings Inc. 31,683 951 * Thoratec Corp. 29,101 950 * Bio-Rad Laboratories Inc. Class A 10,259 931 Owens & Minor Inc. 32,267 919 * Health Management Associates Inc. Class A 128,192 887 STERIS Corp. 30,067 880 * Salix Pharmaceuticals Ltd. 29,408 870 * Myriad Genetics Inc. 44,874 841 * WellCare Health Plans Inc. 21,667 823 * Questcor Pharmaceuticals Inc. 30,122 821 * Alere Inc. 41,293 811 * Magellan Health Services Inc. 16,523 798 * Community Health Systems Inc. 47,641 793 * Incyte Corp. Ltd. 56,629 791 * Volcano Corp. 26,648 790 * Alkermes plc 50,361 769 * Haemonetics Corp. 13,071 764 * Centene Corp. 26,062 747 * Theravance Inc. 36,008 725 * HealthSouth Corp. 48,265 721 * Viropharma Inc. 38,778 701 * Charles River Laboratories International Inc. 23,275 666 * VCA Antech Inc. 41,370 661 * Dendreon Corp. 73,228 659 * Brookdale Senior Living Inc. Class A 52,056 653 West Pharmaceutical Services Inc. 17,160 637 * Amylin Pharmaceuticals Inc. 65,790 607 * InterMune Inc. 29,400 594 Chemed Corp. 10,800 594 * PSS World Medical Inc. 29,866 588 Masimo Corp. 26,931 583 * Ariad Pharmaceuticals Inc. 66,298 583 * Impax Laboratories Inc. 31,203 559 * PAREXEL International Corp. 29,493 558 * Align Technology Inc. 33,754 512 * Bruker Corp. 37,734 511 * MAKO Surgical Corp. 14,800 506 * Par Pharmaceutical Cos. Inc. 18,166 484 * NxStage Medical Inc. 21,824 455 * Medicines Co. 29,618 441 * Isis Pharmaceuticals Inc. 63,425 430 * Cyberonics Inc. 15,116 428 * Wright Medical Group Inc. 23,700 424 * Zoll Medical Corp. 11,108 419 * Immunogen Inc. 38,100 418 * Luminex Corp. 18,616 413 * MWI Veterinary Supply Inc. 5,800 399 * Auxilium Pharmaceuticals Inc. 26,588 399 * Acorda Therapeutics Inc. 19,840 396 * NuVasive Inc. 22,689 387 Invacare Corp. 16,707 385 Computer Programs & Systems Inc. 5,808 384 * CONMED Corp. 16,640 383 * DexCom Inc. 31,556 379 * Amsurg Corp. Class A 16,816 378 * Vivus Inc. 45,739 369 *,^ Accretive Health Inc. 17,070 362 * Integra LifeSciences Holdings Corp. 10,001 358 * Exelixis Inc. 63,776 348 * Pharmacyclics Inc. 28,009 331 * Arthrocare Corp. 11,516 331 * Nektar Therapeutics 67,100 325 PDL BioPharma Inc. 57,995 322 * Halozyme Therapeutics Inc. 52,100 320 * Air Methods Corp. 5,000 318 Meridian Bioscience Inc. 20,208 318 * Rigel Pharmaceuticals Inc. 42,589 313 * Neogen Corp. 9,003 313 * Optimer Pharmaceuticals Inc. 22,402 310 * Hanger Orthopedic Group Inc. 16,335 309 * Jazz Pharmaceuticals Inc. 7,400 307 * Medivation Inc. 17,315 294 * Bio-Reference Labs Inc. 15,788 291 * Abaxis Inc. 12,500 286 * Sequenom Inc. 56,130 286 * Akorn Inc. 36,344 284 * NPS Pharmaceuticals Inc. 43,434 283 *,^ MannKind Corp. 73,095 277 * Quidel Corp. 16,500 270 * Insulet Corp. 17,700 270 * Endologix Inc. 26,887 270 * Omnicell Inc. 19,500 269 Analogic Corp. 5,900 268 * Momenta Pharmaceuticals Inc. 23,100 266 * Greatbatch Inc. 13,157 263 * HeartWare International Inc. 3,831 247 * Orthofix International NV 7,101 245 * Enzon Pharmaceuticals Inc. 34,591 244 *,^ AVANIR Pharmaceuticals Inc. 84,920 243 Landauer Inc. 4,900 243 * ABIOMED Inc. 21,400 236 * Opko Health Inc. 54,477 236 * Idenix Pharmaceuticals Inc. 47,114 235 * Caliper Life Sciences Inc. 22,380 234 * PharMerica Corp. 16,254 232 * IPC The Hospitalist Co. Inc. 6,450 230 * Emdeon Inc. Class A 12,193 229 * Ironwood Pharmaceuticals Inc. 20,506 221 * ICU Medical Inc. 6,000 221 * Kindred Healthcare Inc. 25,380 219 * OraSure Technologies Inc. 27,290 217 * AVEO Pharmaceuticals Inc. 14,100 217 * Merit Medical Systems Inc. 16,048 211 * MedAssets Inc. 21,600 208 * Medidata Solutions Inc. 12,500 206 * Amedisys Inc. 13,234 196 * Healthways Inc. 19,391 191 * Neurocrine Biosciences Inc. 31,134 186 * Corvel Corp. 4,356 185 * Affymetrix Inc. 36,894 181 * Savient Pharmaceuticals Inc. 43,840 180 Universal American Corp. 17,857 180 * Team Health Holdings Inc. 10,900 179 *,^ Neoprobe Corp. 60,397 179 * Angiodynamics Inc. 13,293 175 * Emergent Biosolutions Inc. 11,300 174 * Protalix BioTherapeutics Inc. 37,800 174 * Natus Medical Inc. 18,200 173 * Accuray Inc. 41,900 168 * Depomed Inc. 30,706 166 * Spectranetics Corp. 22,996 164 * Curis Inc. 51,720 163 * Conceptus Inc. 15,600 163 * Arena Pharmaceuticals Inc. 111,908 162 *,^ Oncothyreon Inc. 26,900 161 * Emeritus Corp. 11,336 160 * ZIOPHARM Oncology Inc. 36,200 160 * Targacept Inc. 10,482 157 * ExamWorks Group Inc. 15,248 155 * Molina Healthcare Inc. 9,977 154 Assisted Living Concepts Inc. Class A 12,088 153 * Continucare Corp. 23,735 151 * Geron Corp. 71,380 151 * Spectrum Pharmaceuticals Inc. 19,700 150 *,^ Biosante Pharmaceuticals Inc. 65,615 150 * RTI Biologics Inc. 45,363 149 * Arqule Inc. 29,301 148 * Ligand Pharmaceuticals Inc. Class B 10,713 147 * Immunomedics Inc. 45,675 146 * SonoSite Inc. 4,808 146 * Hi-Tech Pharmacal Co. Inc. 4,313 145 * Lexicon Pharmaceuticals Inc. 157,009 144 US Physical Therapy Inc. 7,500 139 Ensign Group Inc. 5,692 132 * BioScrip Inc. 20,408 130 * Sunrise Senior Living Inc. 27,900 129 * Hansen Medical Inc. 38,321 127 * Cell Therapeutics Inc. 118,485 126 * Merge Healthcare Inc. 20,581 125 *,^ Unilife Corp. 29,548 124 * Ardea Biosciences Inc. 7,870 123 * Select Medical Holdings Corp. 18,410 123 * Micromet Inc. 24,730 119 * Symmetry Medical Inc. 15,100 117 * Exact Sciences Corp. 17,266 114 * Affymax Inc. 25,454 114 * IRIS International Inc. 12,700 114 * Progenics Pharmaceuticals Inc. 19,636 113 * Triple-S Management Corp. Class B 6,635 111 * Inhibitex Inc. 45,000 111 Pain Therapeutics Inc. 23,200 110 * Alnylam Pharmaceuticals Inc. 16,500 108 * Dynavax Technologies Corp. 58,228 108 * Alphatec Holdings Inc. 50,000 106 *,^ Cadence Pharmaceuticals Inc. 16,061 105 * Kensey Nash Corp. 4,291 105 * Medcath Corp. 7,499 104 Atrion Corp. 500 104 * American Dental Partners Inc. 10,709 103 * Sangamo Biosciences Inc. 23,683 103 * LHC Group Inc. 5,900 101 * Corcept Therapeutics Inc. 32,027 99 * Genomic Health Inc. 4,500 99 * Capital Senior Living Corp. 15,700 97 * Zalicus Inc. 97,815 96 * Sciclone Pharmaceuticals Inc. 25,157 96 Cantel Medical Corp. 4,500 95 * Orexigen Therapeutics Inc. 46,338 92 * Cytokinetics Inc. 75,925 90 * Novavax Inc. 54,622 88 * eResearchTechnology Inc. 19,350 86 *,^ MELA Sciences Inc. 19,288 85 * Chelsea Therapeutics International Ltd. 22,900 84 *,^ Biolase Technology Inc. 27,395 82 *,^ Biotime Inc. 18,600 82 * AMN Healthcare Services Inc. 20,205 81 * CryoLife Inc. 17,900 80 * AVI BioPharma Inc. 70,000 78 National Healthcare Corp. 2,400 78 * Palomar Medical Technologies Inc. 9,700 76 * Staar Surgical Co. 9,600 75 * Cross Country Healthcare Inc. 17,700 74 * Gentiva Health Services Inc. 13,331 74 * MAP Pharmaceuticals Inc. 4,999 73 Maxygen Inc. 13,320 73 * BioCryst Pharmaceuticals Inc. 26,100 72 Young Innovations Inc. 2,500 71 * Peregrine Pharmaceuticals Inc. 64,955 71 * XenoPort Inc. 11,900 70 * Rochester Medical Corp. 8,986 68 * Astex Pharmaceuticals 33,900 65 * Vical Inc. 25,915 64 * Metabolix Inc. 13,884 61 * SIGA Technologies Inc. 18,380 60 * Furiex Pharmaceuticals Inc. 4,223 60 * Columbia Laboratories Inc. 30,465 59 * Array Biopharma Inc. 29,985 59 * XOMA Ltd. 32,833 57 * Transcend Services Inc. 2,500 56 * Cerus Corp. 25,774 55 * Chindex International Inc. 6,200 55 * Cambrex Corp. 10,772 54 * SurModics Inc. 5,945 54 * Keryx Biopharmaceuticals Inc. 17,700 53 * Medical Action Industries Inc. 10,350 52 * PROLOR Biotech Inc. 12,763 52 * Allos Therapeutics Inc. 28,177 52 * Durect Corp. 31,841 51 * Allied Healthcare International Inc. 13,317 51 * Providence Service Corp. 4,800 51 * Adolor Corp. 29,428 51 * Acadia Pharmaceuticals Inc. 46,740 50 * Synovis Life Technologies Inc. 2,995 50 * Codexis Inc. 10,645 49 * Harvard Bioscience Inc. 11,334 48 * Achillion Pharmaceuticals Inc. 9,400 44 * Anika Therapeutics Inc. 8,000 44 * Five Star Quality Care Inc. 17,293 43 * Nabi Biopharmaceuticals 25,371 43 * Hooper Holmes Inc. 63,605 42 * Delcath Systems Inc. 11,898 40 *,^ Somaxon Pharmaceuticals Inc. 42,900 38 * Sun Healthcare Group Inc. 14,043 38 * MedQuist Holdings Inc. 4,900 37 Medtox Scientific Inc. 2,800 37 * ISTA Pharmaceuticals Inc. 10,616 37 * Almost Family Inc. 2,200 37 * HealthStream Inc. 2,800 36 Psychemedics Corp. 4,980 36 * PDI Inc. 5,100 34 *,^ Apricus Biosciences Inc. 9,500 34 * Albany Molecular Research Inc. 11,811 33 * KV Pharmaceutical Co. Class A 24,333 33 * Dyax Corp. 25,397 32 *,^ Cytori Therapeutics Inc. 10,800 32 *,^ Aastrom Biosciences Inc. 13,995 32 * Santarus Inc. 11,122 31 * Lannett Co. Inc. 8,100 31 * Myrexis Inc. 11,168 31 * Pozen Inc. 12,462 30 * GTx Inc. 8,800 29 * Solta Medical Inc. 23,447 29 * Biospecifics Technologies Corp. 1,807 29 * Obagi Medical Products Inc. 3,000 27 * Osiris Therapeutics Inc. 5,258 27 * Vanda Pharmaceuticals Inc. 5,400 27 * Vascular Solutions Inc. 2,200 25 * Exactech Inc. 1,758 25 * BioMimetic Therapeutics Inc. 7,381 24 * Enzo Biochem Inc. 9,435 24 * Cardiovascular Systems Inc. 2,100 24 * Pacific Biosciences of California Inc. 7,300 23 * Stereotaxis Inc. 20,307 23 * Skilled Healthcare Group Inc. 6,000 22 * Orchid Cellmark Inc. 7,589 20 * Anadys Pharmaceuticals Inc. 21,879 20 * Cutera Inc. 2,800 20 * Alimera Sciences Inc. 2,400 19 * Inovio Pharmaceuticals Inc. 33,339 19 * Metropolitan Health Networks Inc. 3,893 18 * Strategic Diagnostics Inc. 9,612 18 * LCA-Vision Inc. 8,112 17 * Celldex Therapeutics Inc. 7,537 17 * CytRx Corp. 51,700 17 * AtriCure Inc. 1,700 17 * Theragenics Corp. 11,916 16 * Insmed Inc. 3,005 15 * Anthera Pharmaceuticals Inc. 3,100 15 * GenVec Inc. 4,749 14 * RadNet Inc. 5,579 14 * Cynosure Inc. Class A 1,300 13 * Complete Genomics Inc. 2,200 13 * CardioNet Inc. 4,200 13 * Alliance HealthCare Services Inc. 10,800 12 * Telik Inc. 39,883 12 * Hemispherx Biopharma Inc. 35,200 11 * Infinity Pharmaceuticals Inc. 1,525 11 * ThermoGenesis Corp. 8,484 11 * Icad Inc. 21,400 10 * Repligen Corp. 2,900 9 * StemCells Inc. 4,690 9 * Synta Pharmaceuticals Corp. 2,800 9 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 9 * Dusa Pharmaceuticals Inc. 2,300 9 * Entremed Inc. 4,828 7 * Discovery Laboratories Inc. 3,736 7 * Cel-Sci Corp. 19,362 7 * Alexza Pharmaceuticals Inc. 5,996 7 * Vision-Sciences Inc. 3,400 6 * OncoGenex Pharmaceutical Inc. 636 6 * Mediware Information Systems 500 6 * IVAX Diagnostics Inc. 8,700 5 * Idera Pharmaceuticals Inc. 4,300 5 * Agenus Inc. 8,912 4 * AspenBio Pharma Inc. 1,200 4 * Galena Biopharma Inc. 2,936 3 * Digirad Corp. 1,200 3 * Arrowhead Research Corp. 5,498 2 * ADVENTRX Pharmaceuticals Inc. 1,416 1 * Biodel Inc. 2,000 1 Daxor Corp. 100 1 * Repros Therapeutics Inc. 175 1 * Poniard Pharmaceuticals Inc. 4,773 1 * Bovie Medical Corp. 100 — * Palatin Technologies Inc. 160 — Industrials (6.4%) General Electric Co. 5,319,851 81,075 United Technologies Corp. 436,162 30,688 3M Co. 338,648 24,312 Caterpillar Inc. 323,443 23,883 United Parcel Service Inc. Class B 370,263 23,382 Boeing Co. 351,882 21,292 Union Pacific Corp. 246,231 20,110 Honeywell International Inc. 375,263 16,478 Emerson Electric Co. 376,857 15,568 Deere & Co. 210,410 13,586 Danaher Corp. 282,960 11,867 Precision Castparts Corp. 71,947 11,185 Norfolk Southern Corp. 177,303 10,819 Lockheed Martin Corp. 148,898 10,816 CSX Corp. 552,880 10,322 FedEx Corp. 150,330 10,174 Tyco International Ltd. 235,354 9,591 Illinois Tool Works Inc. 225,647 9,387 General Dynamics Corp. 158,582 9,022 Cummins Inc. 93,590 7,643 Goodrich Corp. 62,749 7,573 Waste Management Inc. 225,953 7,357 Raytheon Co. 178,787 7,307 Northrop Grumman Corp. 139,457 7,274 Eaton Corp. 162,656 5,774 CH Robinson Worldwide Inc. 82,049 5,618 PACCAR Inc. 165,106 5,584 Parker Hannifin Corp. 81,656 5,155 Fastenal Co. 141,094 4,696 Ingersoll-Rand plc 166,497 4,677 WW Grainger Inc. 29,482 4,409 Dover Corp. 93,952 4,378 Expeditors International of Washington Inc. 106,900 4,335 Republic Services Inc. Class A 152,570 4,281 Rockwell Collins Inc. 77,710 4,100 Fluor Corp. 87,690 4,082 Rockwell Automation Inc. 72,782 4,076 Stanley Black & Decker Inc. 80,597 3,957 Cooper Industries plc 82,929 3,825 ITT Corp. 87,895 3,692 * Stericycle Inc. 41,309 3,334 L-3 Communications Holdings Inc. 53,421 3,311 Roper Industries Inc. 47,972 3,306 Joy Global Inc. 52,776 3,292 * United Continental Holdings Inc. 166,933 3,235 Southwest Airlines Co. 399,789 3,214 * Delta Air Lines Inc. 427,377 3,205 Iron Mountain Inc. 91,539 2,894 * Kansas City Southern 54,951 2,745 AMETEK Inc. 80,551 2,656 Textron Inc. 140,214 2,473 Pall Corp. 58,209 2,468 * Verisk Analytics Inc. Class A 64,902 2,257 Flowserve Corp. 28,037 2,075 * Jacobs Engineering Group Inc. 63,509 2,051 Donaldson Co. Inc. 36,651 2,008 * Quanta Services Inc. 106,182 1,995 * TransDigm Group Inc. 24,285 1,983 Pitney Bowes Inc. 103,752 1,951 Equifax Inc. 61,573 1,893 Cintas Corp. 65,598 1,846 Waste Connections Inc. 54,075 1,829 KBR Inc. 76,194 1,800 * BE Aerospace Inc. 52,835 1,749 JB Hunt Transport Services Inc. 48,168 1,740 Gardner Denver Inc. 26,808 1,704 * AGCO Corp. 47,505 1,642 Towers Watson & Co. Class A 27,352 1,635 Pentair Inc. 50,385 1,613 * IHS Inc. Class A 21,160 1,583 Dun & Bradstreet Corp. 24,889 1,525 RR Donnelley & Sons Co. 106,393 1,502 Robert Half International Inc. 70,198 1,490 Manpower Inc. 41,315 1,389 Timken Co. 41,711 1,369 Kennametal Inc. 41,307 1,352 Hubbell Inc. Class B 27,288 1,352 IDEX Corp. 42,700 1,331 MSC Industrial Direct Co. Class A 23,463 1,325 * WABCO Holdings Inc. 34,763 1,316 Wabtec Corp. 24,853 1,314 * Owens Corning 59,483 1,290 * Kirby Corp. 24,400 1,284 Masco Corp. 180,002 1,282 Avery Dennison Corp. 50,900 1,277 Snap-on Inc. 27,835 1,236 * Corrections Corp. of America 54,322 1,233 * Clean Harbors Inc. 23,938 1,228 * Hertz Global Holdings Inc. 135,526 1,206 * URS Corp. 40,531 1,202 SPX Corp. 26,383 1,195 * Copart Inc. 30,004 1,174 Lincoln Electric Holdings Inc. 40,450 1,173 * Nielsen Holdings NV 44,859 1,170 Nordson Corp. 29,318 1,165 * Sensata Technologies Holding NV 43,924 1,162 * Foster Wheeler AG 62,511 1,112 * Navistar International Corp. 34,472 1,107 * Hexcel Corp. 49,947 1,107 * Babcock & Wilcox Co. 55,940 1,094 Graco Inc. 31,558 1,077 CLARCOR Inc. 24,871 1,029 * Alaska Air Group Inc. 18,078 1,018 Covanta Holding Corp. 66,616 1,012 * Thomas & Betts Corp. 24,932 995 Carlisle Cos. Inc. 30,928 986 * Polypore International Inc. 17,308 978 Triumph Group Inc. 19,974 974 Ryder System Inc. 25,689 964 Landstar System Inc. 24,271 960 * Spirit Aerosystems Holdings Inc. Class A 59,757 953 * AECOM Technology Corp. 53,765 950 * Genesee & Wyoming Inc. Class A 19,904 926 Regal-Beloit Corp. 20,186 916 Alliant Techsystems Inc. 16,805 916 * Teledyne Technologies Inc. 18,421 900 Trinity Industries Inc. 41,735 894 Valmont Industries Inc. 11,388 888 Crane Co. 23,797 849 * Dollar Thrifty Automotive Group Inc. 14,731 829 Woodward Inc. 29,763 816 * FTI Consulting Inc. 22,042 811 * Esterline Technologies Corp. 15,417 799 * Shaw Group Inc. 36,745 799 Harsco Corp. 40,516 786 Acuity Brands Inc. 21,752 784 * Acacia Research - Acacia Technologies 21,731 782 Toro Co. 15,785 778 Alexander & Baldwin Inc. 21,014 768 * GrafTech International Ltd. 58,869 748 Mueller Industries Inc. 19,291 744 * WESCO International Inc. 21,887 734 Robbins & Myers Inc. 20,831 723 * Oshkosh Corp. 45,808 721 Actuant Corp. Class A 35,077 693 * EMCOR Group Inc. 34,016 692 UTi Worldwide Inc. 52,475 684 Brady Corp. Class A 25,401 671 * CoStar Group Inc. 12,717 661 Watsco Inc. 12,900 659 AO Smith Corp. 20,502 657 * Moog Inc. Class A 20,086 655 * Chart Industries Inc. 15,517 654 * General Cable Corp. 27,912 652 GATX Corp. 20,936 649 * Middleby Corp. 9,084 640 * Geo Group Inc. 34,473 640 Curtiss-Wright Corp. 22,168 639 * Old Dominion Freight Line Inc. 21,587 625 Con-way Inc. 27,888 617 United Stationers Inc. 22,538 614 Belden Inc. 23,687 611 * Tetra Tech Inc. 31,431 589 Lennox International Inc. 22,791 588 * Huntington Ingalls Industries Inc. 23,247 566 Rollins Inc. 30,076 563 * Terex Corp. 54,794 562 * JetBlue Airways Corp. 134,952 553 Brink's Co. 23,296 543 Corporate Executive Board Co. 17,831 531 * United Rentals Inc. 31,380 528 Applied Industrial Technologies Inc. 19,451 528 * HUB Group Inc. Class A 18,469 522 * Avis Budget Group Inc. 53,771 520 * Advisory Board Co. 7,999 516 Healthcare Services Group Inc. 31,963 516 Simpson Manufacturing Co. Inc. 20,339 507 * EnerSys 25,319 507 * MasTec Inc. 28,475 501 * AMR Corp. 167,802 497 Herman Miller Inc. 27,403 489 Mine Safety Appliances Co. 18,064 487 HNI Corp. 25,235 483 ABM Industries Inc. 25,250 481 Deluxe Corp. 25,830 480 Macquarie Infrastructure Co. LLC 21,400 480 Kaydon Corp. 16,489 473 * II-VI Inc. 26,916 471 Werner Enterprises Inc. 22,577 470 * US Airways Group Inc. 82,593 454 Barnes Group Inc. 23,457 452 * Atlas Air Worldwide Holdings Inc. 13,208 440 Manitowoc Co. Inc. 63,748 428 Knight Transportation Inc. 31,365 417 Heartland Express Inc. 27,418 372 Forward Air Corp. 14,553 370 * SYKES Enterprises Inc. 24,616 368 Watts Water Technologies Inc. Class A 13,755 367 Ameron International Corp. 4,300 365 Raven Industries Inc. 7,400 357 Interface Inc. Class A 29,690 352 * DigitalGlobe Inc. 18,076 351 HEICO Corp. Class A 10,382 349 Granite Construction Inc. 18,563 348 HEICO Corp. 7,031 346 AAR Corp. 20,500 342 Franklin Electric Co. Inc. 9,400 341 Seaboard Corp. 187 337 * Beacon Roofing Supply Inc. 20,975 335 * EnPro Industries Inc. 11,219 333 * Orbital Sciences Corp. 26,000 333 * Meritor Inc. 46,859 331 Kaman Corp. 11,651 324 * Ceradyne Inc. 11,946 321 * Allegiant Travel Co. Class A 6,731 317 Armstrong World Industries Inc. 9,156 315 ESCO Technologies Inc. 12,280 313 * RBC Bearings Inc. 9,177 312 Knoll Inc. 22,700 311 Briggs & Stratton Corp. 22,996 311 * Mobile Mini Inc. 18,800 309 Cubic Corp. 7,900 309 * Dycom Industries Inc. 20,091 307 Skywest Inc. 25,900 298 * Blount International Inc. 22,037 294 * Huron Consulting Group Inc. 9,429 294 * 3D Systems Corp. 20,808 291 * TrueBlue Inc. 25,504 289 * GeoEye Inc. 10,068 285 *,^ A123 Systems Inc. 82,795 285 American Science & Engineering Inc. 4,600 281 Tennant Co. 7,900 279 Titan International Inc. 18,625 279 Lindsay Corp. 5,181 279 Unifirst Corp. 6,100 276 Insperity Inc. 12,400 276 * USG Corp. 40,600 273 Aircastle Ltd. 28,426 271 Steelcase Inc. Class A 42,726 270 * Higher One Holdings Inc. 16,527 269 * Korn/Ferry International 21,101 257 * Colfax Corp. 12,600 255 McGrath Rentcorp 10,700 255 Arkansas Best Corp. 15,186 245 * Astec Industries Inc. 8,243 241 Resources Connection Inc. 24,500 240 * Swift Transportation Co. 36,893 238 TAL International Group Inc. 9,390 234 * Interline Brands Inc. 18,104 233 * Griffon Corp. 28,390 232 * Exponent Inc. 5,516 228 * Navigant Consulting Inc. 24,078 223 Tutor Perini Corp. 18,900 217 Universal Forest Products Inc. 9,021 217 Standex International Corp. 6,900 215 * Amerco Inc. 3,428 214 Albany International Corp. 11,522 210 * Insituform Technologies Inc. Class A 18,100 210 * Rush Enterprises Inc. Class A 14,750 209 AAON Inc. 13,095 206 Gorman-Rupp Co. 8,065 199 CIRCOR International Inc. 6,700 197 * Kforce Inc. 19,807 194 * Wabash National Corp. 40,450 193 * Aerovironment Inc. 6,839 193 Sun Hydraulics Corp. 9,400 192 * Generac Holdings Inc. 10,165 191 * Force Protection Inc. 49,336 190 * EnergySolutions Inc. 53,600 189 * KAR Auction Services Inc. 15,615 189 AZZ Inc. 4,814 187 Federal Signal Corp. 41,415 183 * Altra Holdings Inc. 15,600 181 John Bean Technologies Corp. 12,600 180 Badger Meter Inc. 6,182 179 G&K Services Inc. Class A 6,939 177 Quanex Building Products Corp. 15,990 175 * CBIZ Inc. 26,523 175 Cascade Corp. 5,200 174 * Layne Christensen Co. 7,508 173 * Sauer-Danfoss Inc. 6,000 173 Mueller Water Products Inc. Class A 69,074 171 * MYR Group Inc. 9,400 166 Encore Wire Corp. 8,050 166 * Capstone Turbine Corp. 165,650 166 * Team Inc. 7,636 160 Apogee Enterprises Inc. 18,500 159 * Kadant Inc. 8,910 158 National Presto Industries Inc. 1,820 158 * H&E Equipment Services Inc. 19,093 158 Comfort Systems USA Inc. 18,300 152 * Consolidated Graphics Inc. 4,100 150 Tredegar Corp. 10,055 149 Viad Corp. 8,747 149 * Titan Machinery Inc. 8,200 147 * ICF International Inc. 7,800 147 * Taser International Inc. 34,000 147 * Trimas Corp. 9,700 144 * RSC Holdings Inc. 20,000 143 * InnerWorkings Inc. 18,129 142 * Genco Shipping & Trading Ltd. 18,108 141 Kelly Services Inc. Class A 12,200 139 US Ecology Inc. 8,900 138 Vicor Corp. 15,379 135 Heidrick & Struggles International Inc. 8,100 133 Ennis Inc. 10,009 131 * FreightCar America Inc. 9,015 130 Great Lakes Dredge & Dock Corp. 31,681 129 * Furmanite Corp. 23,697 128 * Mistras Group Inc. 7,300 128 * M&F Worldwide Corp. 5,100 126 * Pendrell Corp. 55,650 125 Houston Wire & Cable Co. 10,700 123 * Lydall Inc. 13,742 122 * Columbus McKinnon Corp. 11,137 122 * GenCorp Inc. 27,100 122 * Global Power Equipment Group Inc. 5,156 120 NACCO Industries Inc. Class A 1,891 120 Celadon Group Inc. 13,325 118 Miller Industries Inc. 6,446 112 * Powell Industries Inc. 3,532 109 Alamo Group Inc. 5,242 109 * RailAmerica Inc. 8,300 108 Marten Transport Ltd. 6,150 106 * GP Strategies Corp. 10,600 106 Graham Corp. 6,300 105 * Fuel Tech Inc. 18,000 105 * Astronics Corp. 3,699 105 * Metalico Inc. 26,600 104 * APAC Customer Services Inc. 12,034 103 Intersections Inc. 7,870 101 Ampco-Pittsburgh Corp. 4,900 100 LB Foster Co. Class A 4,500 100 * Gibraltar Industries Inc. 12,200 99 CDI Corp. 9,200 98 * School Specialty Inc. 13,699 98 * Sterling Construction Co. Inc. 8,700 97 * ACCO Brands Corp. 19,708 94 * Accuride Corp. 18,202 93 Multi-Color Corp. 4,087 92 * Flow International Corp. 41,300 91 * Greenbrier Cos. Inc. 7,820 91 * Casella Waste Systems Inc. Class A 17,181 90 * Cenveo Inc. 30,001 90 * Saia Inc. 8,451 89 * American Reprographics Co. 26,456 89 Kimball International Inc. Class B 18,264 89 Ducommun Inc. 5,800 87 * Perma-Fix Environmental Services 72,058 86 * USA Truck Inc. 11,100 86 * Standard Parking Corp. 5,500 86 * American Superconductor Corp. 21,408 84 * On Assignment Inc. 11,900 84 * Odyssey Marine Exploration Inc. 34,066 84 Primoris Services Corp. 7,977 83 Twin Disc Inc. 3,000 80 * PMFG Inc. 5,000 79 * Trex Co. Inc. 4,900 79 * Dolan Co. 8,600 77 * LMI Aerospace Inc. 4,400 75 * CRA International Inc. 3,678 74 Met-Pro Corp. 8,466 73 * FuelCell Energy Inc. 85,818 72 * Hawaiian Holdings Inc. 17,000 72 * Willis Lease Finance Corp. 6,189 70 * Kratos Defense & Security Solutions Inc. 10,450 70 * Xerium Technologies Inc. 6,700 70 * Park-Ohio Holdings Corp. 5,800 70 * EnerNOC Inc. 7,700 69 * DXP Enterprises Inc. 3,600 68 *,^ Valence Technology Inc. 64,565 67 * Commercial Vehicle Group Inc. 10,212 67 * Air Transport Services Group Inc. 15,253 66 * CAI International Inc. 5,600 66 American Woodmark Corp. 5,385 65 * Energy Recovery Inc. 21,262 64 * Northwest Pipe Co. 3,150 64 * Pike Electric Corp. 9,210 62 Aceto Corp. 11,107 59 Insteel Industries Inc. 5,800 58 Dynamic Materials Corp. 3,700 58 * Quality Distribution Inc. 6,326 57 * Orion Marine Group Inc. 9,800 57 * Hill International Inc. 12,000 56 * Hudson Highland Group Inc. 15,075 52 Douglas Dynamics Inc. 4,000 51 * Michael Baker Corp. 2,659 51 * Pacer International Inc. 13,300 50 * Republic Airways Holdings Inc. 17,114 48 Baltic Trading Ltd. 10,200 47 * Key Technology Inc. 4,023 47 * Ultralife Corp. 9,200 46 International Shipholding Corp. 2,442 45 * WCA Waste Corp. 9,763 41 Schawk Inc. Class A 4,100 40 * Active Power Inc. 31,013 40 * Roadrunner Transportation Systems Inc. 2,900 40 * NN Inc. 7,480 38 Preformed Line Products Co. 823 38 LSI Industries Inc. 6,007 37 * PowerSecure International Inc. 7,800 37 * PAM Transportation Services Inc. 3,663 36 * Builders FirstSource Inc. 28,380 36 * Tecumseh Products Co. Class A 4,923 36 * Eagle Bulk Shipping Inc. 22,733 36 *,^ Hoku Corp. 21,400 34 * American Railcar Industries Inc. 2,200 34 * AT Cross Co. Class A 2,900 33 SeaCube Container Leasing Ltd. 2,622 32 * NCI Building Systems Inc. 4,160 31 * SL Industries Inc. 1,850 31 * BlueLinx Holdings Inc. 21,195 31 Lawson Products Inc. 2,138 29 * Orion Energy Systems Inc. 10,900 29 * Hurco Cos. Inc. 1,400 28 * Ameresco Inc. Class A 2,755 28 * Innovative Solutions & Support Inc. 5,724 28 * TRC Cos. Inc. 8,800 27 Barrett Business Services Inc. 1,900 26 *,^ Satcon Technology Corp. 26,400 25 LS Starrett Co. Class A 2,200 24 Superior Uniform Group Inc. 2,008 23 Courier Corp. 3,348 22 * Pinnacle Airlines Corp. 7,373 22 * UQM Technologies Inc. 10,950 18 VSE Corp. 700 18 * Covenant Transportation Group Inc. Class A 4,806 18 * Magnetek Inc. 19,000 17 Hardinge Inc. 2,000 16 * Patriot Transportation Holding Inc. 783 16 * Integrated Electrical Services Inc. 7,350 15 * Broadwind Energy Inc. 46,080 15 Standard Register Co. 5,676 14 * Coleman Cable Inc. 1,600 14 * Rush Enterprises Inc. Class B 1,149 13 * Ener1 Inc. 97,240 13 * Plug Power Inc. 7,083 13 Virco Manufacturing 7,736 12 * Altair Nanotechnologies Inc. 8,350 11 * Omega Flex Inc. 810 11 * Astronics Corp. Class B 369 10 * Frozen Food Express Industries 4,700 9 * Lime Energy Co. 2,627 8 * Innotrac Corp. 5,748 8 * Argan Inc. 800 8 Universal Truckload Services Inc. 600 8 * Applied Energetics Inc. 34,281 7 * Tecumseh Products Co. Class B 1,000 7 * Arotech Corp. 4,507 7 * Sypris Solutions Inc. 2,100 6 * Sparton Corp. 800 5 Horizon Lines Inc. Class A 9,400 4 * TBS International plc Class A 4,500 3 Ceco Environmental Corp. 100 1 *,^ YRC Worldwide Inc. 10,992 1 Information Technology (11.3%) * Apple Inc. 463,866 176,816 International Business Machines Corp. 607,655 106,358 Microsoft Corp. 3,806,998 94,756 * Google Inc. Class A 126,907 65,278 Oracle Corp. 2,030,737 58,363 Intel Corp. 2,659,552 56,728 Cisco Systems Inc. 2,758,996 42,737 Qualcomm Inc. 837,473 40,726 Hewlett-Packard Co. 1,085,500 24,369 Visa Inc. Class A 262,546 22,505 * EMC Corp. 1,032,279 21,668 * eBay Inc. 586,254 17,289 Mastercard Inc. Class A 54,506 17,287 Accenture plc Class A 325,556 17,150 Texas Instruments Inc. 582,753 15,530 * Dell Inc. 850,747 12,038 Automatic Data Processing Inc. 250,444 11,808 Corning Inc. 786,885 9,726 * Cognizant Technology Solutions Corp. Class A 152,499 9,562 * Yahoo! Inc. 620,454 8,165 Broadcom Corp. Class A 241,991 8,056 * Salesforce.com Inc. 63,793 7,290 * Intuit Inc. 144,228 6,842 Applied Materials Inc. 660,885 6,840 Motorola Solutions Inc. 153,285 6,423 * NetApp Inc. 184,543 6,263 TE Connectivity Ltd. 220,693 6,210 * Symantec Corp. 379,431 6,185 * Adobe Systems Inc. 253,566 6,129 * Motorola Mobility Holdings Inc. 141,112 5,331 * Citrix Systems Inc. 94,627 5,160 Altera Corp. 161,681 5,098 Xerox Corp. 704,395 4,910 Western Union Co. 317,654 4,857 * SanDisk Corp. 119,553 4,824 Analog Devices Inc. 150,781 4,712 * Juniper Networks Inc. 268,295 4,631 * Teradata Corp. 84,832 4,541 Paychex Inc. 164,011 4,325 * Red Hat Inc. 96,907 4,095 CA Inc. 202,959 3,939 * Marvell Technology Group Ltd. 262,131 3,809 * NVIDIA Corp. 302,217 3,778 Xilinx Inc. 133,870 3,673 * Fiserv Inc. 72,329 3,672 Avago Technologies Ltd. 111,040 3,639 Amphenol Corp. Class A 88,119 3,593 Maxim Integrated Products Inc. 148,880 3,473 * Electronic Arts Inc. 167,722 3,430 * BMC Software Inc. 88,629 3,418 * VMware Inc. Class A 41,835 3,363 KLA-Tencor Corp. 84,900 3,250 * Autodesk Inc. 116,048 3,224 Linear Technology Corp. 114,876 3,176 Activision Blizzard Inc. 259,714 3,091 * Western Digital Corp. 117,393 3,019 Fidelity National Information Services Inc. 123,905 3,013 Microchip Technology Inc. 95,286 2,964 * F5 Networks Inc. 41,092 2,920 * Nuance Communications Inc. 121,684 2,477 * Rovi Corp. 56,608 2,433 * Alliance Data Systems Corp. 25,597 2,373 * Lam Research Corp. 62,363 2,369 * Varian Semiconductor Equipment Associates Inc. 38,358 2,346 VeriSign Inc. 81,247 2,324 * Micron Technology Inc. 453,364 2,285 * ANSYS Inc. 46,282 2,270 Seagate Technology plc 215,210 2,212 * Informatica Corp. 53,763 2,202 Harris Corp. 63,883 2,183 * Flextronics International Ltd. 380,294 2,141 * Equinix Inc. 23,613 2,098 Computer Sciences Corp. 77,883 2,091 * Trimble Navigation Ltd. 61,347 2,058 FLIR Systems Inc. 81,167 2,033 * Avnet Inc. 77,886 2,031 Factset Research Systems Inc. 21,932 1,951 * Akamai Technologies Inc. 95,007 1,889 * TIBCO Software Inc. 82,979 1,858 * Atmel Corp. 229,833 1,855 * VeriFone Systems Inc. 52,144 1,826 Solera Holdings Inc. 36,083 1,822 * Synopsys Inc. 73,982 1,802 * MICROS Systems Inc. 40,724 1,788 * Rackspace Hosting Inc. 51,965 1,774 *,^ First Solar Inc. 28,029 1,772 Jabil Circuit Inc. 99,107 1,763 * SAIC Inc. 143,476 1,694 * IAC/InterActiveCorp 42,754 1,691 * Skyworks Solutions Inc. 93,745 1,682 * Polycom Inc. 88,280 1,622 * Arrow Electronics Inc. 58,350 1,621 Global Payments Inc. 40,036 1,617 * ON Semiconductor Corp. 223,168 1,600 * LSI Corp. 305,480 1,582 * Gartner Inc. 43,878 1,530 * Netlogic Microsystems Inc. 30,962 1,490 * Advanced Micro Devices Inc. 292,259 1,485 * Riverbed Technology Inc. 73,274 1,463 * Cree Inc. 54,975 1,428 Total System Services Inc. 82,412 1,395 * NCR Corp. 80,551 1,361 * Ariba Inc. 48,750 1,351 * Acme Packet Inc. 31,093 1,324 * Ingram Micro Inc. 81,140 1,309 * Cadence Design Systems Inc. 135,760 1,254 Broadridge Financial Solutions Inc. 62,174 1,252 Cypress Semiconductor Corp. 81,875 1,226 * Novellus Systems Inc. 44,823 1,222 Jack Henry & Associates Inc. 41,466 1,202 * JDS Uniphase Corp. 116,586 1,162 National Instruments Corp. 49,237 1,126 * Lexmark International Inc. Class A 39,633 1,071 InterDigital Inc. 22,745 1,059 * Teradyne Inc. 93,874 1,034 * Brocade Communications Systems Inc. 239,032 1,033 * Tech Data Corp. 23,544 1,018 * Universal Display Corp. 20,662 991 Molex Inc. 48,516 988 * NeuStar Inc. Class A 37,423 941 * Parametric Technology Corp. 59,770 919 * RF Micro Devices Inc. 138,607 879 * Zebra Technologies Corp. 28,188 872 Diebold Inc. 31,653 871 * Concur Technologies Inc. 23,208 864 * WebMD Health Corp. 28,649 864 * Aruba Networks Inc. 40,952 856 * Compuware Corp. 110,533 847 * SuccessFactors Inc. 36,285 834 DST Systems Inc. 18,916 829 ADTRAN Inc. 31,153 824 MercadoLibre Inc. 15,100 812 * Finisar Corp. 45,580 799 * Blackboard Inc. 17,783 794 * QLIK Technologies Inc. 36,511 791 * CommVault Systems Inc. 21,085 781 Tellabs Inc. 181,470 779 * Fortinet Inc. 45,932 772 * Dolby Laboratories Inc. Class A 26,921 739 * Silicon Laboratories Inc. 21,577 723 * CACI International Inc. Class A 14,400 719 * PMC - Sierra Inc. 119,279 713 * Wright Express Corp. 18,683 711 Anixter International Inc. 14,950 709 * Microsemi Corp. 44,153 706 Plantronics Inc. 24,634 701 * Aspen Technology Inc. 45,603 696 * Fairchild Semiconductor International Inc. Class A 64,119 692 * Semtech Corp. 32,794 692 * Hittite Microwave Corp. 14,115 687 * International Rectifier Corp. 36,884 687 * Rambus Inc. 49,003 686 * Viasat Inc. 20,260 675 * QLogic Corp. 52,762 669 Intersil Corp. Class A 64,387 663 * Cavium Inc. 24,280 656 * ValueClick Inc. 41,491 646 * AOL Inc. 53,556 643 * Vishay Intertechnology Inc. 76,372 638 * MEMC Electronic Materials Inc. 121,424 636 * Itron Inc. 21,488 634 j2 Global Communications Inc. 23,524 633 * IPG Photonics Corp. 14,431 627 MAXIMUS Inc. 17,787 621 * Arris Group Inc. 60,118 619 Lender Processing Services Inc. 44,539 610 * Progress Software Corp. 34,293 602 * Ultimate Software Group Inc. 12,618 590 * VistaPrint NV 21,749 588 * Convergys Corp. 62,324 585 * FEI Co. 19,362 580 * TiVo Inc. 60,750 567 * Coherent Inc. 13,192 567 * SolarWinds Inc. 25,616 564 Sapient Corp. 55,191 560 * Cymer Inc. 14,842 552 Cognex Corp. 20,342 551 MKS Instruments Inc. 25,369 551 * Ciena Corp. 48,791 546 * Taleo Corp. Class A 20,815 535 * Quest Software Inc. 32,961 523 * JDA Software Group Inc. 22,298 523 * Take-Two Interactive Software Inc. 39,800 506 * CoreLogic Inc. 47,156 503 * Veeco Instruments Inc. 20,585 502 * MicroStrategy Inc. Class A 4,401 502 Blackbaud Inc. 22,397 499 * Cirrus Logic Inc. 32,561 480 * ACI Worldwide Inc. 17,400 479 * Netgear Inc. 18,485 479 Littelfuse Inc. 11,608 467 * Mentor Graphics Corp. 48,287 465 * Plexus Corp. 20,406 462 Power Integrations Inc. 14,987 459 * Monster Worldwide Inc. 62,712 450 Fair Isaac Corp. 20,386 445 * GT Advanced Technologies Inc. 63,101 443 * Digital River Inc. 21,347 443 * Entegris Inc. 69,132 441 * Acxiom Corp. 40,767 434 * Omnivision Technologies Inc. 30,262 425 * Cardtronics Inc. 18,381 421 * Integrated Device Technology Inc. 81,716 421 * TriQuint Semiconductor Inc. 83,829 421 * Cabot Microelectronics Corp. 11,807 406 * Silicon Image Inc. 69,171 406 * Euronet Worldwide Inc. 25,100 395 Comtech Telecommunications Corp. 14,050 395 * OpenTable Inc. 8,539 393 * Tyler Technologies Inc. 15,316 387 * EchoStar Corp. Class A 17,031 385 Molex Inc. Class A 22,700 383 * Scansource Inc. 12,900 381 * Spansion Inc. Class A 31,200 381 * Benchmark Electronics Inc. 28,616 372 * Synaptics Inc. 15,440 369 Syntel Inc. 8,454 365 * Manhattan Associates Inc. 10,800 357 * Websense Inc. 20,400 353 * Advent Software Inc. 16,738 349 * Lattice Semiconductor Corp. 66,227 348 * Electronics for Imaging Inc. 25,786 347 * Checkpoint Systems Inc. 25,500 346 Heartland Payment Systems Inc. 17,536 346 Mantech International Corp. Class A 10,900 342 * Ancestry.com Inc. 14,552 342 * RightNow Technologies Inc. 10,200 337 * Insight Enterprises Inc. 21,798 330 * Ebix Inc. 22,441 330 Opnet Technologies Inc. 9,448 330 Earthlink Inc. 49,853 326 * Rogers Corp. 8,300 325 * Infinera Corp. 42,040 325 * ExlService Holdings Inc. 14,549 320 * S1 Corp. 34,762 319 * DealerTrack Holdings Inc. 20,026 314 * Diodes Inc. 17,500 314 * Tessera Technologies Inc. 26,081 311 * Sourcefire Inc. 11,632 311 AVX Corp. 26,114 310 Brooks Automation Inc. 37,538 306 * Amkor Technology Inc. 70,086 306 * Unisys Corp. 19,370 304 * FleetCor Technologies Inc. 11,572 304 * Brightpoint Inc. 32,903 303 * BroadSoft Inc. 9,962 302 * Sanmina-SCI Corp. 45,237 302 * OSI Systems Inc. 9,008 302 * Bottomline Technologies Inc. 14,900 300 * Synchronoss Technologies Inc. 12,000 299 * RealPage Inc. 13,928 285 * Constant Contact Inc. 16,431 284 * Power-One Inc. 63,057 284 Forrester Research Inc. 8,691 283 * Maxwell Technologies Inc. 14,800 272 * ATMI Inc. 17,116 271 * LivePerson Inc. 27,200 271 * Rofin-Sinar Technologies Inc. 14,028 269 * Blue Coat Systems Inc. 19,234 267 * TNS Inc. 14,100 265 * SYNNEX Corp. 10,100 265 NIC Inc. 22,800 261 * NetSuite Inc. 9,400 254 * Liquidity Services Inc. 7,793 250 * FARO Technologies Inc. 7,900 249 * Emulex Corp. 37,759 242 * TeleTech Holdings Inc. 15,847 242 * Applied Micro Circuits Corp. 44,965 241 * Sonus Networks Inc. 110,249 239 *,^ VirnetX Holding Corp. 15,800 237 * Ceva Inc. 9,685 235 * Dice Holdings Inc. 29,400 230 * CSG Systems International Inc. 18,149 229 * Accelrys Inc. 37,450 227 * Quantum Corp. 125,300 227 * Fabrinet 12,000 224 * Kenexa Corp. 14,273 223 * LogMeIn Inc. 6,700 223 * DTS Inc. 8,900 221 Micrel Inc. 23,235 220 * Harmonic Inc. 51,072 218 iGate Corp. 18,793 217 * Kulicke & Soffa Industries Inc. 29,034 217 * Loral Space & Communications Inc. 4,300 215 * KIT Digital Inc. 25,600 215 MTS Systems Corp. 6,920 212 * Infospace Inc. 25,348 212 * Silicon Graphics International Corp. 17,700 211 Sycamore Networks Inc. 11,651 210 * Formfactor Inc. 32,600 203 Pegasystems Inc. 6,600 202 * comScore Inc. 11,900 201 * DG FastChannel Inc. 11,767 199 * TTM Technologies Inc. 20,900 199 Black Box Corp. 9,300 199 * Standard Microsystems Corp. 10,200 198 * Volterra Semiconductor Corp. 10,193 196 * Freescale Semiconductor Holdings I Ltd. 17,697 195 * Electro Scientific Industries Inc. 16,183 192 * Intermec Inc. 29,424 192 * Magma Design Automation Inc. 41,400 188 * Verint Systems Inc. 7,075 186 * Tekelec 30,711 185 * Stratasys Inc. 10,000 185 EPIQ Systems Inc. 14,753 185 * SS&C Technologies Holdings Inc. 12,700 181 * PROS Holdings Inc. 13,900 179 * IXYS Corp. 16,393 178 * STEC Inc. 17,447 177 United Online Inc. 32,438 170 * LoopNet Inc. 9,884 169 * Monolithic Power Systems Inc. 16,615 169 * Exar Corp. 29,471 168 * Ixia 21,649 166 *,^ RealD Inc. 17,534 164 * Oplink Communications Inc. 10,683 162 * Ultratech Inc. 9,400 161 Park Electrochemical Corp. 7,532 161 CTS Corp. 19,600 159 * Rudolph Technologies Inc. 23,792 159 Keynote Systems Inc. 7,516 159 * Newport Corp. 14,660 158 Electro Rent Corp. 11,391 157 * Move Inc. 105,301 153 * Interactive Intelligence Group 5,461 148 * Monotype Imaging Holdings Inc. 12,100 147 * Netscout Systems Inc. 12,800 146 * Extreme Networks 53,959 143 Daktronics Inc. 16,518 142 * Mercury Computer Systems Inc. 12,300 141 * Avid Technology Inc. 18,206 141 * LTX-Credence Corp. 26,512 140 * Openwave Systems Inc. 89,775 140 * QuinStreet Inc. 13,426 139 * Entropic Communications Inc. 33,484 138 RealNetworks Inc. 16,394 138 * Vocus Inc. 8,232 138 * Echelon Corp. 18,300 128 * Anaren Inc. 6,685 128 * Measurement Specialties Inc. 4,904 127 * Advanced Energy Industries Inc. 14,600 126 * Globecomm Systems Inc. 9,266 125 * Zix Corp. 46,700 125 Methode Electronics Inc. 16,549 123 * IntraLinks Holdings Inc. 16,260 122 Stamps.com Inc. 5,950 122 * Advanced Analogic Technologies Inc. 27,848 121 * Integrated Silicon Solution Inc. 15,300 119 * Nanometrics Inc. 8,204 119 * Imation Corp. 15,978 117 * CIBER Inc. 38,126 116 Marchex Inc. Class B 13,581 115 * Net 1 UEPS Technologies Inc. 17,620 115 * Internap Network Services Corp. 23,192 114 * Limelight Networks Inc. 47,749 113 * Actuate Corp. 20,376 112 Rimage Corp. 8,800 111 * Super Micro Computer Inc. 8,700 109 * Kemet Corp. 15,220 109 * VASCO Data Security International Inc. 20,000 102 * SunPower Corp. Class B 13,904 102 Cohu Inc. 10,313 102 * Perficient Inc. 13,822 101 * Hackett Group Inc. 26,903 100 * Oclaro Inc. 27,445 100 Pulse Electronics Corp. 34,169 98 * Multi-Fineline Electronix Inc. 4,900 98 * Powerwave Technologies Inc. 56,492 97 * Calix Inc. 12,400 97 * MIPS Technologies Inc. Class A 19,946 97 *,^ Wave Systems Corp. Class A 41,176 96 * Digi International Inc. 8,700 96 * PC Connection Inc. 11,814 94 * THQ Inc. 54,482 94 ModusLink Global Solutions Inc. 26,004 91 * Seachange International Inc. 11,679 90 * Westell Technologies Inc. Class A 41,100 89 * Lionbridge Technologies Inc. 35,784 88 * Sigma Designs Inc. 11,200 88 * Kopin Corp. 25,500 87 DDi Corp. 12,046 87 * Zygo Corp. 7,521 87 * XO Group Inc. 10,481 86 * Photronics Inc. 17,100 85 * Axcelis Technologies Inc. 69,283 83 * Cray Inc. 15,370 82 * Global Cash Access Holdings Inc. 31,350 80 * SciQuest Inc. 5,315 79 * Ness Technologies Inc. 10,314 79 * NVE Corp. 1,300 79 * Immersion Corp. 13,159 79 * FalconStor Software Inc. 26,858 78 QAD Inc. Class A 7,223 77 * X-Rite Inc. 20,406 76 * MoneyGram International Inc. 32,290 75 * Envestnet Inc. 7,503 75 * Saba Software Inc. 12,878 74 * Vishay Precision Group Inc. 5,618 74 * Convio Inc. 8,800 74 Renaissance Learning Inc. 4,366 73 * Symmetricom Inc. 16,836 73 * PDF Solutions Inc. 17,869 73 * Computer Task Group Inc. 6,500 73 * PC-Tel Inc. 11,702 72 * Mindspeed Technologies Inc. 13,249 69 * Rubicon Technology Inc. 6,300 69 Bel Fuse Inc. Class A 4,000 69 * OCZ Technology Group Inc. 14,100 68 * Anadigics Inc. 31,576 68 * Aviat Networks Inc. 28,777 68 Cass Information Systems Inc. 2,160 67 * Dot Hill Systems Corp. 44,031 66 * CalAmp Corp. 20,700 66 * ShoreTel Inc. 13,014 65 * Agilysys Inc. 8,900 63 * Glu Mobile Inc. 30,000 63 * Identive Group Inc. 31,300 62 * KVH Industries Inc. 7,735 61 * Pericom Semiconductor Corp. 8,250 61 * Supertex Inc. 3,456 60 Ipass Inc. 46,609 58 * Novatel Wireless Inc. 18,427 56 * ORBCOMM Inc. 21,621 55 * support.com Inc. 27,817 55 * DemandTec Inc. 8,392 55 * DSP Group Inc. 9,200 54 * Virtusa Corp. 4,000 53 * Dynamics Research Corp. 5,857 52 * Aeroflex Holding Corp. 5,533 50 American Software Inc. Class A 6,941 50 * Radisys Corp. 8,178 50 * GSI Technology Inc. 10,100 50 * Intevac Inc. 7,100 50 * Online Resources Corp. 19,307 49 * Web.com Group Inc. 6,985 49 * Emcore Corp. 46,977 47 * Ultra Clean Holdings 10,800 46 * TeleCommunication Systems Inc. Class A 13,167 45 Telular Corp. 7,232 43 * Mattson Technology Inc. 36,402 43 * MoSys Inc. 11,414 42 * PC Mall Inc. 7,800 41 * Ramtron International Corp. 20,730 41 * TeleNav Inc. 4,500 40 * QuickLogic Corp. 17,008 40 * PLX Technology Inc. 12,809 39 Richardson Electronics Ltd. 2,800 38 * Travelzoo Inc. 1,700 37 * AXT Inc. 7,300 37 *,^ Motricity Inc. 21,602 37 * LRAD Corp. 19,570 36 * Network Equipment Technologies Inc. 18,500 36 * Digimarc Corp. 1,400 36 *,^ Microvision Inc. 50,894 35 * Opnext Inc. 26,100 33 * LeCroy Corp. 4,000 32 * Newtek Business Services Inc. 22,635 31 * ID Systems Inc. 5,700 29 * Callidus Software Inc. 6,300 29 * GTSI Corp. 6,149 28 * Aware Inc. 10,000 28 * Transwitch Corp. 11,898 28 * Trident Microsystems Inc. 52,100 27 * Rosetta Stone Inc. 2,900 27 * LoJack Corp. 7,969 25 * Transact Technologies Inc. 3,076 25 * Smith Micro Software Inc. 16,018 24 * Autobytel Inc. 27,010 23 * Tier Technologies Inc. Class B 6,100 23 * Zhone Technologies Inc. 18,837 22 * StarTek Inc. 7,800 22 TheStreet Inc. 10,767 21 *,^ SunPower Corp. Class A 2,600 21 * Reis Inc. 2,356 21 * Superconductor Technologies Inc. 13,815 21 * iGO Inc. 15,927 20 * NCI Inc. Class A 1,700 20 * Comverge Inc. 10,900 20 * Viasystems Group Inc. 1,108 19 * FSI International Inc. 9,808 19 * Edgewater Technology Inc. 7,915 18 Bel Fuse Inc. Class B 1,156 18 * GSE Systems Inc. 10,195 18 * SPS Commerce Inc. 1,100 18 * Research Frontiers Inc. 4,700 18 Crexendo Inc. 6,000 17 * Hutchinson Technology Inc. 8,600 17 * Deltek Inc. 2,800 17 * Datalink Corp. 2,405 16 * Inphi Corp. 1,800 16 * Planar Systems Inc. 7,423 15 * ePlus Inc. 600 15 * Concurrent Computer Corp. 2,620 15 * Authentidate Holding Corp. 14,539 14 Evolving Systems Inc. 2,077 13 * Energy Conversion Devices Inc. 22,606 12 * BigBand Networks Inc. 9,130 12 * Network Engines Inc. 9,800 11 * Pervasive Software Inc. 1,800 11 * Bsquare Corp. 2,425 11 * Echo Global Logistics Inc. 800 11 * AuthenTec Inc. 3,100 10 * Pixelworks Inc. 4,533 10 QAD Inc. Class B 922 9 * Looksmart Ltd. 6,700 9 * Amtech Systems Inc. 1,000 8 * PRGX Global Inc. 1,681 8 * Meru Networks Inc. 900 7 * Presstek Inc. 10,531 7 * Ditech Networks Inc. 6,780 7 * Market Leader Inc. 3,100 7 * Ikanos Communications Inc. 7,741 7 * Lantronix Inc. 3,500 6 * Frequency Electronics Inc. 740 6 * Management Network Group Inc. 3,023 6 * Performance Technologies Inc. 2,900 6 * Wireless Telecom Group Inc. 5,909 5 * Qualstar Corp. 2,400 5 * Parkervision Inc. 4,500 4 * Selectica Inc. 1,020 4 * WebMediaBrands Inc. 6,017 4 * Rainmaker Systems Inc. 2,180 2 * Cinedigm Digital Cinema Corp. Class A 1,600 2 * Vertro Inc. 1,080 2 * Intellicheck Mobilisa Inc. 1,297 1 * Innodata Isogen Inc. 200 1 Materials (2.3%) EI du Pont de Nemours & Co. 465,996 18,626 Monsanto Co. 268,757 16,136 Newmont Mining Corp. 247,532 15,570 Freeport-McMoRan Copper & Gold Inc. 475,446 14,477 Praxair Inc. 152,547 14,260 Dow Chemical Co. 589,220 13,234 Air Products & Chemicals Inc. 106,297 8,118 Mosaic Co. 153,363 7,510 Ecolab Inc. 116,669 5,704 PPG Industries Inc. 79,423 5,612 Alcoa Inc. 532,582 5,097 Nucor Corp. 158,846 5,026 International Paper Co. 208,792 4,854 CF Industries Holdings Inc. 35,941 4,435 Sigma-Aldrich Corp. 61,302 3,788 Cliffs Natural Resources Inc. 72,868 3,729 LyondellBasell Industries NV Class A 143,393 3,503 Sherwin-Williams Co. 45,526 3,384 Celanese Corp. Class A 78,669 2,559 FMC Corp. 36,389 2,517 Eastman Chemical Co. 36,134 2,476 Ball Corp. 79,794 2,475 * Crown Holdings Inc. 79,273 2,427 Airgas Inc. 37,354 2,384 Nalco Holding Co. 65,901 2,305 International Flavors & Fragrances Inc. 40,305 2,266 MeadWestvaco Corp. 85,013 2,088 Walter Energy Inc. 31,285 1,877 Allegheny Technologies Inc. 50,443 1,866 Vulcan Materials Co. 65,721 1,811 Albemarle Corp. 43,638 1,763 Ashland Inc. 39,676 1,751 Rock-Tenn Co. Class A 35,378 1,722 Temple-Inland Inc. 54,302 1,703 Royal Gold Inc. 26,378 1,690 United States Steel Corp. 73,567 1,619 Bemis Co. Inc. 53,257 1,561 * Allied Nevada Gold Corp. 43,293 1,550 Aptargroup Inc. 34,080 1,522 Martin Marietta Materials Inc. 22,797 1,441 Valspar Corp. 46,177 1,441 Domtar Corp. 20,901 1,425 Sonoco Products Co. 50,118 1,415 Sealed Air Corp. 80,855 1,350 Reliance Steel & Aluminum Co. 37,411 1,272 * Owens-Illinois Inc. 82,757 1,251 RPM International Inc. 65,888 1,232 * WR Grace & Co. 36,870 1,228 Packaging Corp. of America 51,732 1,205 * Rockwood Holdings Inc. 33,440 1,127 Compass Minerals International Inc. 16,588 1,108 Scotts Miracle-Gro Co. Class A 23,127 1,031 Steel Dynamics Inc. 103,940 1,031 Carpenter Technology Corp. 22,085 991 * Coeur d'Alene Mines Corp. 45,058 966 * Molycorp Inc. 29,362 965 Silgan Holdings Inc. 25,658 943 Huntsman Corp. 96,626 934 NewMarket Corp. 5,920 899 Cytec Industries Inc. 23,637 831 Cabot Corp. 33,275 825 * Solutia Inc. 61,920 796 Sensient Technologies Corp. 24,317 792 * Hecla Mining Co. 145,467 780 Olin Corp. 42,051 757 * AbitibiBowater Inc. 49,462 742 Titanium Metals Corp. 45,202 677 * Intrepid Potash Inc. 26,773 666 Arch Chemicals Inc. 13,050 612 Commercial Metals Co. 59,079 562 Balchem Corp. 14,837 554 Schweitzer-Mauduit International Inc. 9,553 534 Greif Inc. Class A 11,900 510 PolyOne Corp. 47,371 507 Buckeye Technologies Inc. 20,400 492 * Chemtura Corp. 49,010 492 Globe Specialty Metals Inc. 32,724 475 Minerals Technologies Inc. 9,529 470 HB Fuller Co. 25,093 457 Schnitzer Steel Industries Inc. 12,308 453 * Stillwater Mining Co. 52,665 448 * Calgon Carbon Corp. 29,074 424 * OM Group Inc. 16,074 417 Worthington Industries Inc. 29,693 415 Innophos Holdings Inc. 10,400 415 AK Steel Holding Corp. 54,818 359 * Clearwater Paper Corp. 10,450 355 Eagle Materials Inc. 20,740 345 * Louisiana-Pacific Corp. 64,856 331 * RTI International Metals Inc. 14,101 329 Westlake Chemical Corp. 9,542 327 PH Glatfelter Co. 24,200 320 Texas Industries Inc. 9,700 308 * US Gold Corp. 70,926 284 Kaiser Aluminum Corp. 6,336 281 AMCOL International Corp. 11,600 278 * Georgia Gulf Corp. 20,104 278 * Ferro Corp. 43,686 269 Deltic Timber Corp. 4,500 269 * Innospec Inc. 10,900 264 Boise Inc. 50,287 260 A Schulman Inc. 15,190 258 * Century Aluminum Co. 28,800 257 * Kraton Performance Polymers Inc. 15,862 257 * KapStone Paper and Packaging Corp. 17,846 248 Haynes International Inc. 5,495 239 ^ Gold Resource Corp. 13,206 220 Koppers Holdings Inc. 8,362 214 Stepan Co. 3,123 210 * Materion Corp. 9,100 206 * LSB Industries Inc. 6,978 200 * Horsehead Holding Corp. 26,957 200 Zep Inc. 11,856 178 * Graphic Packaging Holding Co. 51,059 176 * Paramount Gold and Silver Corp. 71,374 168 * STR Holdings Inc. 20,155 163 Wausau Paper Corp. 23,926 153 Neenah Paper Inc. 10,604 150 Kronos Worldwide Inc. 8,458 136 * Golden Minerals Co. 18,199 135 * AM Castle & Co. 11,073 121 * Noranda Aluminum Holding Corp. 13,900 116 Myers Industries Inc. 11,215 114 * Zoltek Cos. Inc. 16,934 109 Quaker Chemical Corp. 4,200 109 Olympic Steel Inc. 6,200 105 * General Moly Inc. 34,029 99 American Vanguard Corp. 8,766 98 * Mercer International Inc. 12,482 85 * Flotek Industries Inc. 17,448 82 * Omnova Solutions Inc. 22,741 81 * TPC Group Inc. 3,985 80 Hawkins Inc. 2,500 80 * Landec Corp. 12,600 67 * Spartech Corp. 18,106 58 * Senomyx Inc. 15,083 53 * Vista Gold Corp. 14,400 48 * Headwaters Inc. 29,000 42 * Universal Stainless & Alloy 1,600 41 * US Energy Corp. Wyoming 14,923 34 * Penford Corp. 5,215 27 * AEP Industries Inc. 1,000 22 * Verso Paper Corp. 8,400 14 * Metals USA Holdings Corp. 1,500 13 * Ampal American Israel Class A 25,844 9 Chase Corp. 657 7 * United States Lime & Minerals Inc. 162 6 * Nanophase Technologies Corp. 9,100 6 * Solitario Exploration & Royalty Corp. 2,278 4 Telecommunication Services (1.8%) AT&T Inc. 2,970,606 84,722 Verizon Communications Inc. 1,419,129 52,224 * American Tower Corp. Class A 198,803 10,696 CenturyLink Inc. 308,035 10,202 * Crown Castle International Corp. 145,707 5,926 * Sprint Nextel Corp. 1,506,430 4,579 Frontier Communications Corp. 497,636 3,041 Windstream Corp. 257,977 3,008 * NII Holdings Inc. 86,212 2,323 * SBA Communications Corp. Class A 57,532 1,984 * Level 3 Communications Inc. 875,081 1,304 * tw telecom inc Class A 72,194 1,193 * MetroPCS Communications Inc. 129,623 1,129 AboveNet Inc. 10,989 589 * Global Crossing Ltd. 17,262 413 Telephone & Data Systems Inc. 17,963 382 Telephone & Data Systems Inc. (Special Common Shares) 17,799 352 * PAETEC Holding Corp. 65,724 348 * Cincinnati Bell Inc. 109,937 340 NTELOS Holdings Corp. 16,831 298 * United States Cellular Corp. 7,149 283 * Cogent Communications Group Inc. 20,260 272 Atlantic Tele-Network Inc. 6,585 216 * Vonage Holdings Corp. 77,900 202 * Leap Wireless International Inc. 28,924 200 Consolidated Communications Holdings Inc. 10,536 190 * Premiere Global Services Inc. 27,209 175 * 8x8 Inc. 40,150 163 * General Communication Inc. Class A 19,646 161 IDT Corp. Class B 7,866 160 * Clearwire Corp. Class A 64,296 150 * Neutral Tandem Inc. 13,000 126 Shenandoah Telecommunications Co. 11,140 124 Alaska Communications Systems Group Inc. 18,871 124 USA Mobility Inc. 8,600 113 HickoryTech Corp. 10,322 99 * Iridium Communications Inc. 11,600 72 SureWest Communications 6,700 70 * Cbeyond Inc. 9,473 67 * Globalstar Inc. 109,992 45 * Towerstream Corp. 4,600 12 * FiberTower Corp. 9,204 9 Utilities (2.4%) Southern Co. 426,145 18,056 Dominion Resources Inc. 288,641 14,654 Exelon Corp. 332,096 14,151 Duke Energy Corp. 668,204 13,357 NextEra Energy Inc. 200,930 10,854 FirstEnergy Corp. 209,658 9,416 American Electric Power Co. Inc. 241,488 9,181 Public Service Enterprise Group Inc. 253,650 8,464 PG&E Corp. 199,477 8,440 Consolidated Edison Inc. 146,624 8,360 PPL Corp. 289,287 8,256 Progress Energy Inc. 147,659 7,637 Xcel Energy Inc. 242,957 5,999 Edison International 155,407 5,944 Entergy Corp. 89,614 5,941 Sempra Energy 114,233 5,883 DTE Energy Co. 85,413 4,187 CenterPoint Energy Inc. 204,017 4,003 Wisconsin Energy Corp. 117,876 3,688 Constellation Energy Group Inc. 95,925 3,651 Ameren Corp. 120,658 3,592 Oneok Inc. 50,972 3,366 * AES Corp. 333,686 3,257 NiSource Inc. 141,305 3,021 Northeast Utilities 88,366 2,974 American Water Works Co. Inc. 88,762 2,679 * NRG Energy Inc. 121,812 2,584 CMS Energy Corp. 127,724 2,528 SCANA Corp. 61,008 2,468 Pinnacle West Capital Corp. 54,586 2,344 OGE Energy Corp. 49,005 2,342 NSTAR 51,953 2,328 * Calpine Corp. 158,255 2,228 Alliant Energy Corp. 55,516 2,147 Pepco Holdings Inc. 113,320 2,144 ITC Holdings Corp. 25,802 1,998 Integrys Energy Group Inc. 39,241 1,908 MDU Resources Group Inc. 94,747 1,818 DPL Inc. 59,536 1,794 TECO Energy Inc. 102,761 1,760 National Fuel Gas Co. 35,836 1,744 NV Energy Inc. 118,463 1,743 AGL Resources Inc. 39,226 1,598 Questar Corp. 89,294 1,581 Aqua America Inc. 70,916 1,530 Westar Energy Inc. 57,614 1,522 UGI Corp. 56,332 1,480 Atmos Energy Corp. 45,506 1,477 Great Plains Energy Inc. 68,720 1,326 Nicor Inc. 23,029 1,267 Hawaiian Electric Industries Inc. 48,124 1,168 Vectren Corp. 42,400 1,148 * GenOn Energy Inc. 388,295 1,079 Piedmont Natural Gas Co. Inc. 36,439 1,053 Cleco Corp. 30,753 1,050 WGL Holdings Inc. 25,763 1,007 IDACORP Inc. 25,112 949 Portland General Electric Co. 38,016 901 New Jersey Resources Corp. 20,786 885 UIL Holdings Corp. 25,472 839 Southwest Gas Corp. 22,927 829 South Jersey Industries Inc. 15,308 762 Avista Corp. 29,502 704 PNM Resources Inc. 41,423 681 Unisource Energy Corp. 18,762 677 El Paso Electric Co. 19,521 626 Allete Inc. 16,660 610 Northwest Natural Gas Co. 13,350 589 Black Hills Corp. 18,969 581 NorthWestern Corp. 18,183 581 MGE Energy Inc. 11,895 484 CH Energy Group Inc. 7,600 396 Laclede Group Inc. 10,100 391 California Water Service Group 20,426 362 Empire District Electric Co. 17,500 339 American States Water Co. 9,057 307 Otter Tail Corp. 16,268 298 * Dynegy Inc. Class A 54,001 222 Central Vermont Public Service Corp. 4,430 156 Ormat Technologies Inc. 9,113 147 SJW Corp. 6,600 144 Middlesex Water Co. 7,966 136 Connecticut Water Service Inc. 5,347 134 Chesapeake Utilities Corp. 3,175 127 Consolidated Water Co. Ltd. 15,254 120 York Water Co. 4,641 75 Unitil Corp. 2,900 74 * Cadiz Inc. 8,388 66 Pennichuck Corp. 500 14 Artesian Resources Corp. Class A 500 9 * Synthesis Energy Systems Inc. 4,797 8 RGC Resources Inc. 198 4 Total Common Stocks (Cost $5,136,264) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (28.2%) U.S. Government Securities (14.7%) United States Treasury Note/Bond 4.625% 12/31/11 225 227 United States Treasury Note/Bond 0.875% 1/31/12 100 100 United States Treasury Note/Bond 4.750% 1/31/12 825 838 United States Treasury Note/Bond 4.625% 2/29/12 500 509 United States Treasury Note/Bond 4.500% 3/31/12 800 817 United States Treasury Note/Bond 4.500% 4/30/12 1,200 1,230 United States Treasury Note/Bond 4.750% 5/31/12 100 103 United States Treasury Note/Bond 1.875% 6/15/12 225 228 United States Treasury Note/Bond 0.625% 6/30/12 350 351 United States Treasury Note/Bond 4.875% 6/30/12 475 492 United States Treasury Note/Bond 4.125% 8/31/12 8,200 8,493 United States Treasury Note/Bond 0.375% 9/30/12 21,095 21,135 United States Treasury Note/Bond 4.250% 9/30/12 10,650 11,078 United States Treasury Note/Bond 1.375% 10/15/12 4,425 4,479 United States Treasury Note/Bond 1.375% 11/15/12 19,140 19,391 United States Treasury Note/Bond 4.000% 11/15/12 1,800 1,876 United States Treasury Note/Bond 0.500% 11/30/12 2,625 2,634 United States Treasury Note/Bond 1.125% 12/15/12 18,525 18,728 United States Treasury Note/Bond 0.625% 12/31/12 1,470 1,478 United States Treasury Note/Bond 1.375% 1/15/13 53,950 54,734 United States Treasury Note/Bond 0.625% 1/31/13 8,800 8,848 United States Treasury Note/Bond 1.375% 2/15/13 16,050 16,296 United States Treasury Note/Bond 0.625% 2/28/13 125 126 United States Treasury Note/Bond 0.750% 3/31/13 2,725 2,746 United States Treasury Note/Bond 1.750% 4/15/13 25,375 25,950 United States Treasury Note/Bond 0.625% 4/30/13 1,100 1,107 United States Treasury Note/Bond 1.375% 5/15/13 46,825 47,659 United States Treasury Note/Bond 0.500% 5/31/13 725 728 United States Treasury Note/Bond 3.500% 5/31/13 1,250 1,317 United States Treasury Note/Bond 1.125% 6/15/13 6,475 6,568 United States Treasury Note/Bond 0.375% 6/30/13 5,485 5,497 United States Treasury Note/Bond 3.375% 6/30/13 475 501 United States Treasury Note/Bond 1.000% 7/15/13 1,150 1,165 United States Treasury Note/Bond 0.375% 7/31/13 2,865 2,871 United States Treasury Note/Bond 0.750% 8/15/13 26,650 26,883 United States Treasury Note/Bond 4.250% 8/15/13 27,450 29,474 United States Treasury Note/Bond 0.125% 8/31/13 1,200 1,197 United States Treasury Note/Bond 3.125% 8/31/13 8,475 8,933 United States Treasury Note/Bond 0.750% 9/15/13 780 787 United States Treasury Note/Bond 0.125% 9/30/13 4,500 4,489 United States Treasury Note/Bond 3.125% 9/30/13 1,735 1,833 United States Treasury Note/Bond 0.500% 10/15/13 22,450 22,538 United States Treasury Note/Bond 2.750% 10/31/13 8,183 8,594 United States Treasury Note/Bond 4.250% 11/15/13 1,735 1,879 United States Treasury Note/Bond 1.000% 1/15/14 1,875 1,903 United States Treasury Note/Bond 1.750% 1/31/14 4,675 4,828 United States Treasury Note/Bond 1.250% 2/15/14 6,300 6,434 United States Treasury Note/Bond 4.000% 2/15/14 2,125 2,308 United States Treasury Note/Bond 1.875% 2/28/14 9,050 9,377 United States Treasury Note/Bond 1.250% 3/15/14 4,275 4,368 United States Treasury Note/Bond 1.750% 3/31/14 9,225 9,541 United States Treasury Note/Bond 1.250% 4/15/14 25,775 26,343 United States Treasury Note/Bond 1.875% 4/30/14 8,200 8,514 United States Treasury Note/Bond 1.000% 5/15/14 21,230 21,565 United States Treasury Note/Bond 4.750% 5/15/14 850 947 United States Treasury Note/Bond 2.250% 5/31/14 400 420 United States Treasury Note/Bond 2.625% 6/30/14 6,550 6,948 United States Treasury Note/Bond 0.625% 7/15/14 34,225 34,444 United States Treasury Note/Bond 2.625% 7/31/14 1,850 1,965 United States Treasury Note/Bond 0.500% 8/15/14 22,350 22,416 United States Treasury Note/Bond 4.250% 8/15/14 15,900 17,641 United States Treasury Note/Bond 2.375% 8/31/14 25,150 26,572 United States Treasury Note/Bond 0.250% 9/15/14 23,400 23,294 United States Treasury Note/Bond 2.375% 9/30/14 7,200 7,616 United States Treasury Note/Bond 2.375% 10/31/14 5,500 5,824 United States Treasury Note/Bond 2.125% 11/30/14 26,300 27,664 United States Treasury Note/Bond 2.625% 12/31/14 15,485 16,547 United States Treasury Note/Bond 2.250% 1/31/15 3,500 3,701 United States Treasury Note/Bond 4.000% 2/15/15 850 948 United States Treasury Note/Bond 11.250% 2/15/15 3,175 4,313 United States Treasury Note/Bond 2.375% 2/28/15 250 266 United States Treasury Note/Bond 2.500% 3/31/15 25 27 United States Treasury Note/Bond 2.500% 4/30/15 5,125 5,476 United States Treasury Note/Bond 4.125% 5/15/15 23,850 26,876 United States Treasury Note/Bond 2.125% 5/31/15 8,200 8,656 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,680 United States Treasury Note/Bond 1.250% 9/30/15 760 777 United States Treasury Note/Bond 4.500% 11/15/15 725 837 United States Treasury Note/Bond 9.875% 11/15/15 400 550 United States Treasury Note/Bond 1.375% 11/30/15 150 154 United States Treasury Note/Bond 2.125% 12/31/15 755 799 United States Treasury Note/Bond 4.500% 2/15/16 750 870 United States Treasury Note/Bond 2.125% 2/29/16 50 53 United States Treasury Note/Bond 2.375% 3/31/16 4,675 4,996 United States Treasury Note/Bond 2.000% 4/30/16 1,320 1,389 United States Treasury Note/Bond 7.250% 5/15/16 9,065 11,711 United States Treasury Note/Bond 1.500% 7/31/16 15,425 15,852 United States Treasury Note/Bond 1.000% 8/31/16 4,650 4,665 United States Treasury Note/Bond 3.000% 8/31/16 9,325 10,256 United States Treasury Note/Bond 3.000% 9/30/16 9,975 10,972 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,695 United States Treasury Note/Bond 3.250% 12/31/16 8,050 8,971 United States Treasury Note/Bond 3.125% 1/31/17 18,720 20,753 United States Treasury Note/Bond 4.625% 2/15/17 200 237 United States Treasury Note/Bond 3.000% 2/28/17 6,525 7,195 United States Treasury Note/Bond 3.250% 3/31/17 31,150 34,771 United States Treasury Note/Bond 3.125% 4/30/17 48,600 53,961 United States Treasury Note/Bond 4.500% 5/15/17 550 652 United States Treasury Note/Bond 8.750% 5/15/17 16,050 22,783 United States Treasury Note/Bond 2.500% 6/30/17 34,800 37,448 United States Treasury Note/Bond 2.375% 7/31/17 20,250 21,639 United States Treasury Note/Bond 4.750% 8/15/17 950 1,145 United States Treasury Note/Bond 8.875% 8/15/17 7,000 10,089 United States Treasury Note/Bond 1.875% 8/31/17 12,475 12,968 United States Treasury Note/Bond 1.875% 9/30/17 18,600 19,326 United States Treasury Note/Bond 4.250% 11/15/17 8,020 9,467 United States Treasury Note/Bond 2.750% 12/31/17 16,000 17,457 United States Treasury Note/Bond 3.500% 2/15/18 750 853 United States Treasury Note/Bond 2.625% 4/30/18 11,125 12,041 United States Treasury Note/Bond 2.375% 6/30/18 20,350 21,676 United States Treasury Note/Bond 2.250% 7/31/18 2,625 2,772 United States Treasury Note/Bond 4.000% 8/15/18 4,550 5,338 United States Treasury Note/Bond 1.500% 8/31/18 5,000 5,030 United States Treasury Note/Bond 3.750% 11/15/18 805 932 United States Treasury Note/Bond 2.750% 2/15/19 75 82 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,626 United States Treasury Note/Bond 3.125% 5/15/19 1,050 1,171 United States Treasury Note/Bond 3.625% 8/15/19 9,300 10,715 United States Treasury Note/Bond 3.375% 11/15/19 46,472 52,760 United States Treasury Note/Bond 3.625% 2/15/20 8,670 10,021 United States Treasury Note/Bond 3.500% 5/15/20 6,560 7,522 United States Treasury Note/Bond 8.750% 5/15/20 25 39 United States Treasury Note/Bond 8.750% 8/15/20 8,150 12,885 United States Treasury Note/Bond 2.625% 11/15/20 9,523 10,196 United States Treasury Note/Bond 7.875% 2/15/21 19,400 29,637 United States Treasury Note/Bond 3.125% 5/15/21 1,887 2,098 United States Treasury Note/Bond 8.125% 5/15/21 490 764 United States Treasury Note/Bond 2.125% 8/15/21 41,500 42,310 United States Treasury Note/Bond 8.000% 11/15/21 770 1,204 United States Treasury Note/Bond 7.125% 2/15/23 5,600 8,463 United States Treasury Note/Bond 6.250% 8/15/23 27,875 39,809 United States Treasury Note/Bond 6.875% 8/15/25 600 921 United States Treasury Note/Bond 6.000% 2/15/26 550 789 United States Treasury Note/Bond 6.750% 8/15/26 320 492 United States Treasury Note/Bond 6.125% 11/15/27 550 813 United States Treasury Note/Bond 5.500% 8/15/28 12,445 17,433 United States Treasury Note/Bond 5.250% 11/15/28 775 1,059 United States Treasury Note/Bond 5.250% 2/15/29 5,540 7,588 United States Treasury Note/Bond 6.250% 5/15/30 5 8 United States Treasury Note/Bond 4.500% 2/15/36 670 870 United States Treasury Note/Bond 4.750% 2/15/37 3,275 4,415 United States Treasury Note/Bond 5.000% 5/15/37 7,325 10,230 United States Treasury Note/Bond 4.375% 2/15/38 11,885 15,230 United States Treasury Note/Bond 4.500% 5/15/38 5,400 7,056 United States Treasury Note/Bond 3.500% 2/15/39 805 898 United States Treasury Note/Bond 4.250% 5/15/39 75 95 United States Treasury Note/Bond 4.500% 8/15/39 21,824 28,654 United States Treasury Note/Bond 4.375% 11/15/39 22,036 28,413 United States Treasury Note/Bond 4.625% 2/15/40 17,760 23,801 United States Treasury Note/Bond 4.375% 5/15/40 1,025 1,323 United States Treasury Note/Bond 3.875% 8/15/40 6,995 8,336 United States Treasury Note/Bond 4.250% 11/15/40 3,030 3,844 United States Treasury Note/Bond 4.750% 2/15/41 25,088 34,402 United States Treasury Note/Bond 4.375% 5/15/41 16,360 21,204 United States Treasury Note/Bond 3.750% 8/15/41 500 584 Agency Bonds and Notes (2.1%) 3 Ally Financial Inc. 1.750% 10/30/12 700 711 3 Ally Financial Inc. 2.200% 12/19/12 850 869 3 Citibank NA 1.750% 12/28/12 1,100 1,119 3 Citigroup Funding Inc. 1.875% 10/22/12 931 946 3 Citigroup Funding Inc. 2.250% 12/10/12 250 256 Egypt Government AID Bonds 4.450% 9/15/15 1,400 1,581 2 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 225 228 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 130 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 179 2 Federal Farm Credit Bank 4.500% 10/17/12 700 731 2 Federal Farm Credit Bank 1.875% 12/7/12 475 483 2 Federal Farm Credit Bank 1.750% 2/21/13 450 459 2 Federal Farm Credit Bank 1.375% 6/25/13 390 397 2 Federal Farm Credit Bank 1.125% 2/27/14 700 709 2 Federal Farm Credit Bank 2.625% 4/17/14 1,000 1,051 2 Federal Farm Credit Bank 3.000% 9/22/14 600 641 2 Federal Farm Credit Bank 1.625% 11/19/14 400 411 2 Federal Farm Credit Bank 1.500% 11/16/15 350 357 2 Federal Farm Credit Bank 5.125% 8/25/16 925 1,092 2 Federal Farm Credit Bank 4.875% 1/17/17 850 995 2 Federal Home Loan Bank of Chicago 5.625% 6/13/16 300 338 2 Federal Home Loan Banks 1.500% 1/16/13 1,525 1,548 2 Federal Home Loan Banks 1.625% 3/20/13 200 204 2 Federal Home Loan Banks 1.000% 3/27/13 2,200 2,221 2 Federal Home Loan Banks 5.375% 6/14/13 250 271 2 Federal Home Loan Banks 1.875% 6/21/13 2,855 2,926 2 Federal Home Loan Banks 5.125% 8/14/13 1,115 1,213 2 Federal Home Loan Banks 4.000% 9/6/13 2,925 3,125 2 Federal Home Loan Banks 5.250% 9/13/13 1,800 1,967 2 Federal Home Loan Banks 4.500% 9/16/13 1,475 1,592 2 Federal Home Loan Banks 3.625% 10/18/13 4,200 4,471 2 Federal Home Loan Banks 3.125% 12/13/13 3,750 3,963 2 Federal Home Loan Banks 0.875% 12/27/13 8,000 8,070 2 Federal Home Loan Banks 1.375% 5/28/14 1,200 1,225 2 Federal Home Loan Banks 2.500% 6/13/14 200 210 2 Federal Home Loan Banks 5.500% 8/13/14 400 455 2 Federal Home Loan Banks 4.500% 11/14/14 200 223 2 Federal Home Loan Banks 2.750% 12/12/14 125 133 2 Federal Home Loan Banks 5.125% 10/19/16 1,225 1,452 2 Federal Home Loan Banks 4.750% 12/16/16 875 1,024 2 Federal Home Loan Banks 4.875% 5/17/17 900 1,067 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,820 2 Federal Home Loan Banks 5.375% 8/15/18 225 276 2 Federal Home Loan Banks 4.125% 3/13/20 2,250 2,566 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,227 2 Federal Home Loan Banks 5.625% 6/11/21 1,100 1,389 2 Federal Home Loan Banks 5.500% 7/15/36 1,275 1,667 2 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 5,425 5,676 2 Federal Home Loan Mortgage Corp. 0.375% 11/30/12 900 901 2 Federal Home Loan Mortgage Corp. 0.625% 12/28/12 8,375 8,405 2 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 1,000 1,005 2 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 2,825 2,861 2 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 1,500 1,509 2 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 760 804 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 10,325 11,076 2 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 3,525 3,782 2 Federal Home Loan Mortgage Corp. 0.375% 10/30/13 1,550 1,547 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 2,600 2,836 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 7,500 7,647 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 1,250 1,311 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 1,600 1,794 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,275 2,428 2 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 1,200 1,213 2 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 900 909 2 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 625 622 2 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 4,000 4,516 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 1,031 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,547 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,166 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,717 2 Federal Home Loan Mortgage Corp. 5.125% 10/18/16 300 356 2 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,588 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,369 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 1,500 1,793 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 3,225 3,644 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,268 2 Federal National Mortgage Assn. 0.375% 12/28/12 575 575 2 Federal National Mortgage Assn. 3.625% 2/12/13 3,550 3,707 2 Federal National Mortgage Assn. 4.750% 2/21/13 1,275 1,352 2 Federal National Mortgage Assn. 0.750% 2/26/13 1,650 1,659 2 Federal National Mortgage Assn. 4.625% 5/1/13 700 744 2 Federal National Mortgage Assn. 1.750% 5/7/13 650 664 2 Federal National Mortgage Assn. 0.500% 8/9/13 100 100 2 Federal National Mortgage Assn. 0.750% 12/18/13 1,400 1,408 2 Federal National Mortgage Assn. 5.125% 1/2/14 975 1,067 2 Federal National Mortgage Assn. 2.750% 2/5/14 1,100 1,157 2 Federal National Mortgage Assn. 2.750% 3/13/14 1,125 1,184 2 Federal National Mortgage Assn. 4.125% 4/15/14 2,250 2,450 2 Federal National Mortgage Assn. 2.500% 5/15/14 3,575 3,752 2 Federal National Mortgage Assn. 1.125% 6/27/14 625 634 2 Federal National Mortgage Assn. 0.875% 8/28/14 3,000 3,020 2 Federal National Mortgage Assn. 3.000% 9/16/14 2,100 2,244 2 Federal National Mortgage Assn. 4.625% 10/15/14 2,925 3,271 2 Federal National Mortgage Assn. 0.625% 10/30/14 1,600 1,598 2 Federal National Mortgage Assn. 2.625% 11/20/14 800 847 2 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,055 2 Federal National Mortgage Assn. 1.625% 10/26/15 4,850 4,972 2 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,512 2 Federal National Mortgage Assn. 2.375% 4/11/16 2,000 2,109 2 Federal National Mortgage Assn. 5.250% 9/15/16 2,325 2,769 2 Federal National Mortgage Assn. 1.250% 9/28/16 2,700 2,697 2 Federal National Mortgage Assn. 4.875% 12/15/16 3,975 4,680 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,338 2 Federal National Mortgage Assn. 7.125% 1/15/30 1,000 1,551 2 Federal National Mortgage Assn. 7.250% 5/15/30 1,700 2,672 2 Federal National Mortgage Assn. 6.625% 11/15/30 915 1,362 2 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,720 2 Financing Corp. Fico 9.800% 4/6/18 500 741 2 Financing Corp. Fico 9.650% 11/2/18 475 709 3 General Electric Capital Corp. 2.125% 12/21/12 825 843 3 General Electric Capital Corp. 2.625% 12/28/12 675 694 Israel Government AID Bond 5.500% 12/4/23 375 478 Israel Government AID Bond 5.500% 4/26/24 1,400 1,791 3 JPMorgan Chase & Co. 2.125% 12/26/12 1,400 1,430 Private Export Funding Corp. 3.050% 10/15/14 150 160 Private Export Funding Corp. 2.250% 12/15/17 200 205 Private Export Funding Corp. 4.375% 3/15/19 350 404 Private Export Funding Corp. 4.300% 12/15/21 175 201 Private Export Funding Corp. 2.800% 5/15/22 200 200 2 Tennessee Valley Authority 4.500% 4/1/18 450 524 2 Tennessee Valley Authority 3.875% 2/15/21 500 563 2 Tennessee Valley Authority 6.750% 11/1/25 100 141 2 Tennessee Valley Authority 7.125% 5/1/30 1,500 2,311 2 Tennessee Valley Authority 4.650% 6/15/35 500 586 2 Tennessee Valley Authority 5.500% 6/15/38 225 296 2 Tennessee Valley Authority 5.250% 9/15/39 425 548 2 Tennessee Valley Authority 5.375% 4/1/56 375 514 2 Tennessee Valley Authority 4.625% 9/15/60 175 211 4 US Central Federal Credit Union 1.900% 10/19/12 475 483 4 Western Corporate Federal Credit Union 1.750% 11/2/12 250 254 Conventional Mortgage-Backed Securities (11.0%) Fannie Mae Pool 3.500% 2/1/26–4/1/41 37,196 38,685 Fannie Mae Pool 4.000% 7/1/18–10/1/41 93,514 98,404 Fannie Mae Pool 4.500% 5/1/18–10/1/41 96,007 102,180 Fannie Mae Pool 5.000% 1/1/12–10/1/41 93,758 101,205 Fannie Mae Pool 5.500% 11/1/16–11/1/41 81,685 89,197 Fannie Mae Pool 6.000% 8/1/13–11/1/41 58,789 64,774 Fannie Mae Pool 6.500% 11/1/11–1/1/39 19,706 21,856 Fannie Mae Pool 7.000% 7/1/14–11/1/37 5,046 5,817 Fannie Mae Pool 7.500% 12/1/11–12/1/32 794 904 Fannie Mae Pool 8.000% 11/1/11–11/1/30 124 143 Fannie Mae Pool 8.500% 11/1/18–9/1/30 95 107 Fannie Mae Pool 9.000% 1/1/21–8/1/26 30 32 Fannie Mae Pool 9.500% 5/1/16–2/1/25 7 7 Fannie Mae Pool 10.000% 1/1/20–8/1/21 1 1 Freddie Mac Gold Pool 3.500% 10/1/26–1/1/41 19,156 19,923 Freddie Mac Gold Pool 4.000% 2/1/12–10/1/41 59,448 62,466 Freddie Mac Gold Pool 4.500% 1/1/18–11/1/41 69,411 73,614 Freddie Mac Gold Pool 5.000% 10/1/11–1/1/41 62,315 67,141 Freddie Mac Gold Pool 5.500% 1/1/14–10/1/41 61,641 67,243 Freddie Mac Gold Pool 6.000% 3/1/12–11/1/41 38,603 42,458 Freddie Mac Gold Pool 6.500% 2/1/12–1/1/39 11,311 12,633 Freddie Mac Gold Pool 7.000% 10/1/11–12/1/38 2,642 3,047 Freddie Mac Gold Pool 7.500% 10/1/11–1/1/32 356 409 Freddie Mac Gold Pool 8.000% 6/1/12–10/1/31 406 456 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 52 62 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 40 43 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 5 7 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 6 7 Freddie Mac Non Gold Pool 8.500% 12/1/16 1 1 5 Ginnie Mae I Pool 3.500% 2/15/26–1/15/41 3,615 3,798 Ginnie Mae I Pool 4.000% 1/15/25–10/1/41 19,345 20,686 Ginnie Mae I Pool 4.500% 8/15/18–10/1/41 42,399 46,175 Ginnie Mae I Pool 5.000% 1/15/18–10/1/41 28,157 30,978 Ginnie Mae I Pool 5.500% 3/15/15–10/1/41 16,990 18,849 Ginnie Mae I Pool 6.000% 12/15/13–6/15/40 11,853 13,260 5 Ginnie Mae I Pool 6.500% 3/15/13–8/15/39 3,523 4,017 5 Ginnie Mae I Pool 7.000% 5/15/15–8/15/32 1,773 2,064 5 Ginnie Mae I Pool 7.500% 12/15/11–3/15/32 478 542 5 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 315 353 5 Ginnie Mae I Pool 8.500% 3/15/17–7/15/30 39 42 5 Ginnie Mae I Pool 9.000% 6/15/16–2/15/30 60 66 5 Ginnie Mae I Pool 9.500% 10/15/19–1/15/25 4 4 5 Ginnie Mae I Pool 10.000% 3/15/19 1 1 Ginnie Mae II Pool 4.000% 3/20/26–10/1/41 22,639 24,220 Ginnie Mae II Pool 4.500% 11/20/35–10/1/41 49,032 53,150 Ginnie Mae II Pool 5.000% 3/20/18–10/1/41 38,912 42,767 5 Ginnie Mae II Pool 5.500% 11/20/34–7/20/40 15,233 16,871 5 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 9,702 10,854 5 Ginnie Mae II Pool 6.500% 12/20/35–12/20/37 3,396 3,868 5 Ginnie Mae II Pool 7.000% 4/20/38 76 88 Nonconventional Mortgage-Backed Securities (0.4%) 2,5 Fannie Mae Pool 2.436% 2/1/36 236 240 2,5 Fannie Mae Pool 2.520% 12/1/35 425 447 2,5 Fannie Mae Pool 2.562% 1/1/35 422 446 2,5 Fannie Mae Pool 2.578% 10/1/40 666 688 2,5 Fannie Mae Pool 2.580% 12/1/40 524 540 2,5 Fannie Mae Pool 2.627% 9/1/34 124 130 2,5 Fannie Mae Pool 2.685% 11/1/33 123 131 2,5 Fannie Mae Pool 2.800% 8/1/35 361 369 2,5 Fannie Mae Pool 2.864% 3/1/41 688 716 2,5 Fannie Mae Pool 2.957% 12/1/40 362 375 2,5 Fannie Mae Pool 3.013% 3/1/41 333 347 2,5 Fannie Mae Pool 3.104% 12/1/40 416 434 2,5 Fannie Mae Pool 3.138% 2/1/41 425 444 2,5 Fannie Mae Pool 3.154% 2/1/41 436 453 2,5 Fannie Mae Pool 3.187% 12/1/40 428 448 2,5 Fannie Mae Pool 3.201% 8/1/40 420 439 2,5 Fannie Mae Pool 3.224% 9/1/40 480 501 2,5 Fannie Mae Pool 3.247% 10/1/40 750 784 2,5 Fannie Mae Pool 3.275% 11/1/40 425 444 2,5 Fannie Mae Pool 3.300% 1/1/40 761 795 2,5 Fannie Mae Pool 3.385% 5/1/40 343 359 2,5 Fannie Mae Pool 3.451% 12/1/39 641 671 2,5 Fannie Mae Pool 3.508% 5/1/40 317 333 2,5 Fannie Mae Pool 3.529% 3/1/40 1,184 1,243 2,5 Fannie Mae Pool 3.617% 4/1/41 609 635 2,5 Fannie Mae Pool 3.623% 11/1/39 262 274 2,5 Fannie Mae Pool 3.868% 12/1/35 725 768 2,5 Fannie Mae Pool 4.500% 11/1/34 584 619 2,5 Fannie Mae Pool 4.564% 8/1/37 549 575 2,5 Fannie Mae Pool 4.572% 8/1/35 475 504 2,5 Fannie Mae Pool 5.010% 12/1/33 165 176 2,5 Fannie Mae Pool 5.056% 3/1/38 275 298 2,5 Fannie Mae Pool 5.061% 3/1/37 420 450 2,5 Fannie Mae Pool 5.405% 1/1/37 347 375 2,5 Fannie Mae Pool 5.484% 3/1/37 352 368 2,5 Fannie Mae Pool 5.655% 3/1/37 417 433 2,5 Fannie Mae Pool 5.682% 4/1/37 115 121 2,5 Fannie Mae Pool 5.709% 4/1/37 579 627 2,5 Fannie Mae Pool 5.731% 12/1/37 739 823 2,5 Fannie Mae Pool 5.736% 2/1/37 312 332 2,5 Fannie Mae Pool 5.884% 8/1/37 340 358 2,5 Fannie Mae Pool 5.894% 11/1/36 822 885 2,5 Fannie Mae Pool 5.913% 6/1/36 87 94 2,5 Fannie Mae Pool 6.259% 9/1/37 273 290 2,5 Freddie Mac Non Gold Pool 2.109% 1/1/37 325 341 2,5 Freddie Mac Non Gold Pool 2.477% 1/1/35 29 31 2,5 Freddie Mac Non Gold Pool 2.487% 12/1/34 471 495 2,5 Freddie Mac Non Gold Pool 2.507% 3/1/36 431 457 2,5 Freddie Mac Non Gold Pool 2.563% 12/1/34 167 175 2,5 Freddie Mac Non Gold Pool 2.635% 12/1/40 537 556 2,5 Freddie Mac Non Gold Pool 2.703% 12/1/40 1,141 1,182 2,5 Freddie Mac Non Gold Pool 2.780% 11/1/40 373 386 2,5 Freddie Mac Non Gold Pool 2.829% 1/1/41 540 557 2,5 Freddie Mac Non Gold Pool 2.983% 2/1/41 846 882 2,5 Freddie Mac Non Gold Pool 3.087% 3/1/41 477 498 2,5 Freddie Mac Non Gold Pool 3.155% 11/1/40 431 451 2,5 Freddie Mac Non Gold Pool 3.296% 6/1/40 395 414 2,5 Freddie Mac Non Gold Pool 3.335% 4/1/40 449 470 2,5 Freddie Mac Non Gold Pool 3.352% 5/1/40 231 242 2,5 Freddie Mac Non Gold Pool 3.450% 5/1/40 258 271 2,5 Freddie Mac Non Gold Pool 3.577% 6/1/40 342 359 2,5 Freddie Mac Non Gold Pool 3.603% 6/1/40 567 595 2,5 Freddie Mac Non Gold Pool 3.616% 1/1/40 434 455 2,5 Freddie Mac Non Gold Pool 3.672% 9/1/40 805 846 2,5 Freddie Mac Non Gold Pool 3.979% 3/1/40 887 935 2,5 Freddie Mac Non Gold Pool 4.608% 11/1/34 158 167 2,5 Freddie Mac Non Gold Pool 4.617% 7/1/35 317 340 2,5 Freddie Mac Non Gold Pool 4.725% 5/1/38 167 179 2,5 Freddie Mac Non Gold Pool 5.044% 5/1/35 515 557 2,5 Freddie Mac Non Gold Pool 5.165% 12/1/36 182 188 2,5 Freddie Mac Non Gold Pool 5.362% 12/1/35 302 317 2,5 Freddie Mac Non Gold Pool 5.413% 4/1/37 753 782 2,5 Freddie Mac Non Gold Pool 5.426% 3/1/37 485 510 2,5 Freddie Mac Non Gold Pool 5.506% 1/1/38 374 404 2,5 Freddie Mac Non Gold Pool 5.507% 2/1/36 427 463 2,5 Freddie Mac Non Gold Pool 5.543% 4/1/37 299 311 2,5 Freddie Mac Non Gold Pool 5.571% 4/1/37 501 539 2,5 Freddie Mac Non Gold Pool 5.699% 6/1/37 513 535 2,5 Freddie Mac Non Gold Pool 5.727% 9/1/36 482 516 2,5 Freddie Mac Non Gold Pool 5.751% 5/1/36 259 275 2,5 Freddie Mac Non Gold Pool 5.785% 10/1/37 251 265 2,5 Freddie Mac Non Gold Pool 5.829% 8/1/37 394 425 2,5 Freddie Mac Non Gold Pool 5.855% 5/1/37 838 910 2,5 Freddie Mac Non Gold Pool 5.891% 12/1/36 202 218 2,5 Freddie Mac Non Gold Pool 6.070% 10/1/37 72 78 2,5 Freddie Mac Non Gold Pool 6.385% 2/1/37 210 227 5 Ginnie Mae II Pool 2.500% 1/20/41–6/20/41 2,813 2,888 5 Ginnie Mae II Pool 3.000% 12/20/40–5/20/41 884 921 5 Ginnie Mae II Pool 3.500% 1/20/41 485 511 5 Ginnie Mae II Pool 4.000% 12/20/39 599 637 5 Ginnie Mae II Pool 4.500% 10/20/39 106 114 5 Ginnie Mae II Pool 5.000% 7/20/38–10/20/38 178 190 Total U.S. Government and Agency Obligations (Cost $2,816,777) Asset-Backed/Commercial Mortgage-Backed Securities (1.2%) 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.050% 11/10/38 42 42 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.153% 11/10/38 150 156 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.877% 7/10/42 900 954 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.234% 11/10/42 125 127 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.727% 7/10/43 235 226 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.118% 7/11/43 1,107 1,120 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.921% 5/10/45 350 382 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.956% 5/10/45 160 131 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.372% 9/10/45 600 650 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.421% 9/10/45 10 10 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.115% 10/10/45 400 437 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.176% 10/10/45 20 20 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.634% 7/10/46 1,075 1,168 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.367% 9/10/47 100 100 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.367% 9/10/47 170 156 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.414% 9/10/47 825 864 5 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.448% 9/10/47 125 106 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.523% 1/15/49 125 75 5,7 Banc of America Merrill Lynch Commercial Mortgage Inc. 6.395% 2/10/51 1,400 1,539 5 Bear Stearns Commercial Mortgage Securities 5.704% 4/12/38 250 273 5,7 Bear Stearns Commercial Mortgage Securities 5.705% 4/12/38 250 245 5 Bear Stearns Commercial Mortgage Securities 4.830% 8/15/38 575 586 5,7 Bear Stearns Commercial Mortgage Securities 5.942% 9/11/38 125 101 5,7 Bear Stearns Commercial Mortgage Securities 5.942% 9/11/38 275 262 5 Bear Stearns Commercial Mortgage Securities 5.619% 3/11/39 175 188 5 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 750 785 5 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 300 311 5 Bear Stearns Commercial Mortgage Securities 5.853% 6/11/40 833 847 5,7 Bear Stearns Commercial Mortgage Securities 5.905% 6/11/40 125 84 5 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 200 177 5 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 160 158 5,7 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 397 393 5 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 335 336 5 Bear Stearns Commercial Mortgage Securities 4.868% 11/11/41 100 88 5 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 1,075 1,191 5 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 412 415 5,7 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 335 307 5,7 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 200 162 5 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 962 991 5 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 300 320 5 Bear Stearns Commercial Mortgage Securities 5.700% 6/11/50 850 912 5,7 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 225 204 5 Capital Auto Receivables Asset Trust 4.680% 10/15/12 93 95 5 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 3,500 4,020 5 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 400 482 5 CDC Commercial Mortgage Trust 5.676% 11/15/30 240 240 5 Chase Issuance Trust 5.400% 7/15/15 400 433 5,8 Cie de Financement Foncier 2.125% 4/22/13 375 373 5 Citibank Credit Card Issuance Trust 4.900% 6/23/16 1,075 1,194 5 Citibank Credit Card Issuance Trust 4.150% 7/7/17 250 278 5 Citibank Credit Card Issuance Trust 5.650% 9/20/19 175 209 5 Citigroup Commercial Mortgage Trust 4.623% 10/15/41 198 201 5 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 50 51 5,7 Citigroup Commercial Mortgage Trust 5.922% 3/15/49 550 611 5 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 150 140 5 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 100 83 5,7 Citigroup Commercial Mortgage Trust 5.886% 12/10/49 275 251 5,7 Citigroup Commercial Mortgage Trust 5.886% 12/10/49 850 918 5,7 Citigroup Commercial Mortgage Trust 6.274% 12/10/49 350 310 5,7 Citigroup Commercial Mortgage Trust 6.274% 12/10/49 650 711 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.398% 7/15/44 600 653 5,7 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.398% 7/15/44 300 306 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 1,650 1,773 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 425 374 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.688% 10/15/48 150 84 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,400 1,405 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 675 697 5,8 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 656 707 5 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 875 902 5 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 800 848 5 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 475 514 5 Commercial Mortgage Pass Through Certificates 5.943% 6/10/46 555 606 5,7 Commercial Mortgage Pass Through Certificates 5.968% 6/10/46 200 187 5 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 187 188 5,7 Commercial Mortgage Pass Through Certificates 6.008% 12/10/49 900 974 5,7 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 1,500 1,579 5 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 50 46 5,7 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 500 532 5,7 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 140 132 5 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 770 792 5,7 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 80 82 5,7 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 150 135 5,7 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 160 135 5 Credit Suisse Mortgage Capital Certificates 6.011% 6/15/38 975 1,041 5 Credit Suisse Mortgage Capital Certificates 6.011% 6/15/38 52 47 5 Credit Suisse Mortgage Capital Certificates 5.594% 2/15/39 575 622 5,7 Credit Suisse Mortgage Capital Certificates 5.595% 2/15/39 175 148 5,7 Credit Suisse Mortgage Capital Certificates 5.595% 2/15/39 400 379 5,7 Credit Suisse Mortgage Capital Certificates 5.903% 6/15/39 250 262 5 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 75 63 5 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 200 208 5 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 525 559 5,7 CW Capital Cobalt Ltd. 6.011% 5/15/46 1,000 1,057 5 Discover Card Master Trust 5.650% 12/15/15 1,650 1,784 5 Discover Card Master Trust 5.650% 3/16/20 375 450 5,7 First Union Commercial Mortgage Trust 6.751% 10/15/35 244 252 5 First Union National Bank Commercial Mortgage 6.223% 12/12/33 79 79 5 Ford Credit Auto Owner Trust 2.420% 11/15/14 225 230 5 Ford Credit Auto Owner Trust 2.150% 6/15/15 825 848 5 GE Capital Commercial Mortgage Corp. 4.996% 12/10/37 945 973 5,7 GE Capital Commercial Mortgage Corp. 5.510% 3/10/44 950 1,022 5,7 GE Capital Commercial Mortgage Corp. 5.510% 3/10/44 325 303 5 GE Capital Commercial Mortgage Corp. 5.543% 12/10/49 285 300 5 GMAC Commercial Mortgage Securities Inc. 6.700% 4/15/34 50 50 5 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 150 154 5 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 75 80 5 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 71 72 5 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 950 1,014 5 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 75 76 5 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 499 513 5 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 1,200 1,271 5 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 133 134 5 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,105 1,164 5,7 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 275 238 5,7 Greenwich Capital Commercial Funding Corp. 6.074% 7/10/38 225 211 5 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 75 65 5 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,775 1,874 5,7 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 100 92 5 GS Mortgage Securities Corp. II 5.506% 4/10/38 533 539 5,7 GS Mortgage Securities Corp. II 5.553% 4/10/38 855 902 5,7 GS Mortgage Securities Corp. II 5.622% 4/10/38 250 230 5 GS Mortgage Securities Corp. II 5.396% 8/10/38 800 852 5,7 GS Mortgage Securities Corp. II 3.707% 8/10/44 145 146 5 Honda Auto Receivables Owner Trust 4.880% 9/18/14 295 298 5 Honda Auto Receivables Owner Trust 1.800% 4/17/17 150 153 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 298 306 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 150 153 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.534% 8/12/37 100 90 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 188 189 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 501 530 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 110 116 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.790% 6/12/41 600 654 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 135 135 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.496% 1/12/43 10 9 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.475% 4/15/43 350 377 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.636% 12/12/44 150 139 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.685% 12/12/44 75 54 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.414% 12/15/44 175 181 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.493% 12/15/44 70 62 5 JP Morgan Chase Commercial Mortgage Securities Corp. 6.072% 4/15/45 775 854 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 6.072% 4/15/45 80 76 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 6.072% 4/15/45 155 118 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 375 335 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.623% 5/12/45 75 54 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 225 215 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 250 266 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 500 519 5 JP Morgan Chase Commercial Mortgage Securities Corp. 6.004% 6/15/49 210 221 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 1,105 1,194 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 554 559 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 6.098% 2/12/51 175 157 5,7 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 1,355 1,444 5 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 1,299 1,383 5 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 575 614 5,7 LB-UBS Commercial Mortgage Trust 5.150% 4/15/30 226 245 5 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 1,250 1,349 5 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 125 119 5 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 1,300 1,334 5 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 250 260 5 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 825 850 5,7 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 400 424 5 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 1,500 1,567 5,7 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 1,000 1,094 5 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 100 96 5 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 179 189 5 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 300 309 5 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 250 222 5,7 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 75 67 5,7 LB-UBS Commercial Mortgage Trust 5.276% 2/15/41 150 123 5,7 LB-UBS Commercial Mortgage Trust 6.312% 4/15/41 260 231 5 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 675 709 5 Merrill Lynch Mortgage Trust 5.236% 11/12/35 750 788 5 Merrill Lynch Mortgage Trust 5.107% 7/12/38 40 39 5 Merrill Lynch Mortgage Trust 5.854% 5/12/39 800 871 5,7 Merrill Lynch Mortgage Trust 5.855% 5/12/39 100 96 5 Merrill Lynch Mortgage Trust 5.782% 8/12/43 245 227 5,7 Merrill Lynch Mortgage Trust 5.802% 8/12/43 150 107 5,7 Merrill Lynch Mortgage Trust 5.291% 1/12/44 1,650 1,820 5,7 Merrill Lynch Mortgage Trust 6.022% 6/12/50 1,450 1,521 5,7 Merrill Lynch Mortgage Trust 6.022% 6/12/50 165 142 5 Merrill Lynch Mortgage Trust 5.425% 2/12/51 250 254 5 Merrill Lynch Mortgage Trust 5.690% 2/12/51 750 801 5,7 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.706% 2/12/39 25 20 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 6.096% 6/12/46 900 982 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 160 148 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 1,575 1,614 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 626 635 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 150 159 5 Morgan Stanley Capital I 4.970% 4/14/40 850 891 5,7 Morgan Stanley Capital I 5.110% 6/15/40 950 1,027 5 Morgan Stanley Capital I 5.270% 6/13/41 400 428 5,7 Morgan Stanley Capital I 5.991% 8/12/41 110 112 5 Morgan Stanley Capital I 5.328% 11/12/41 250 269 5 Morgan Stanley Capital I 5.360% 11/12/41 375 344 5,7 Morgan Stanley Capital I 4.840% 12/13/41 65 59 5 Morgan Stanley Capital I 4.970% 12/15/41 675 714 5 Morgan Stanley Capital I 5.168% 1/14/42 425 457 5,7 Morgan Stanley Capital I 5.795% 6/11/42 850 945 5,7 Morgan Stanley Capital I 5.795% 6/11/42 75 72 5 Morgan Stanley Capital I 4.989% 8/13/42 1,350 1,457 5,7 Morgan Stanley Capital I 5.073% 8/13/42 180 144 5 Morgan Stanley Capital I 5.230% 9/15/42 1,075 1,173 5 Morgan Stanley Capital I 5.897% 10/15/42 550 601 5,7 Morgan Stanley Capital I 5.902% 10/15/42 200 167 5,7 Morgan Stanley Capital I 5.902% 10/15/42 30 29 5,7 Morgan Stanley Capital I 5.374% 11/14/42 900 976 5 Morgan Stanley Capital I 5.332% 12/15/43 350 377 5,7 Morgan Stanley Capital I 5.598% 3/12/44 575 618 5,7 Morgan Stanley Capital I 5.773% 7/12/44 250 252 5,7 Morgan Stanley Capital I 5.793% 7/12/44 225 190 5 Morgan Stanley Capital I 4.660% 9/13/45 250 266 5,7 Morgan Stanley Capital I 5.692% 4/15/49 1,100 1,144 5,7 Morgan Stanley Capital I 5.871% 4/15/49 250 190 5,7 Morgan Stanley Capital I 5.544% 11/12/49 275 260 5 Morgan Stanley Capital I 5.809% 12/12/49 590 638 5,7 Morgan Stanley Capital I 6.313% 12/12/49 225 204 5 Morgan Stanley Capital I 5.090% 10/12/52 186 186 5,7 Morgan Stanley Capital I 5.204% 10/12/52 260 250 5 Morgan Stanley Capital I 4.770% 7/15/56 170 152 5 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 1,375 1,425 5 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 42 42 5 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 833 860 5 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 349 356 5,8 Northern Rock Asset Management plc 5.625% 6/22/17 500 546 5 PSE&G Transition Funding LLC 6.890% 12/15/17 2,000 2,415 5,8 Royal Bank of Canada 3.125% 4/14/15 425 451 5,7 TIAA Seasoned Commercial Mortgage Trust 5.947% 8/15/39 160 146 5 USAA Auto Owner Trust 4.710% 2/18/14 627 633 5,7 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 150 157 5,7 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 550 583 5 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 44 44 5 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 460 489 5,7 Wachovia Bank Commercial Mortgage Trust 5.495% 7/15/41 850 917 5 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 1,150 1,220 5,7 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 400 431 5,7 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 75 69 5 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 350 380 5,7 Wachovia Bank Commercial Mortgage Trust 5.923% 5/15/43 800 876 5 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 1,050 1,125 5 Wachovia Bank Commercial Mortgage Trust 4.750% 5/15/44 65 64 5 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 150 135 5,7 Wachovia Bank Commercial Mortgage Trust 5.381% 10/15/44 850 926 5,7 Wachovia Bank Commercial Mortgage Trust 5.381% 10/15/44 60 56 5,7 Wachovia Bank Commercial Mortgage Trust 5.444% 12/15/44 1,100 1,195 5,7 Wachovia Bank Commercial Mortgage Trust 5.494% 12/15/44 50 47 5,7 Wachovia Bank Commercial Mortgage Trust 6.173% 6/15/45 67 64 5,7 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 950 1,044 5 Wachovia Bank Commercial Mortgage Trust 5.679% 10/15/48 200 214 5 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 1,500 1,603 5 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 375 338 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $114,677) Corporate Bonds (8.4%) Finance (2.9%) Banking (1.9%) Abbey National Treasury Services plc 2.875% 4/25/14 175 165 Abbey National Treasury Services plc 4.000% 4/27/16 150 137 American Express Bank FSB 5.550% 10/17/12 375 390 American Express Bank FSB 6.000% 9/13/17 225 254 American Express Centurion Bank 5.550% 10/17/12 250 261 American Express Centurion Bank 5.950% 6/12/17 75 84 American Express Centurion Bank 6.000% 9/13/17 1,750 1,964 American Express Co. 7.250% 5/20/14 425 481 American Express Co. 5.500% 9/12/16 350 394 American Express Co. 6.150% 8/28/17 225 258 American Express Co. 7.000% 3/19/18 1,000 1,184 5 American Express Co. 6.800% 9/1/66 450 433 American Express Credit Corp. 7.300% 8/20/13 1,200 1,313 American Express Credit Corp. 5.125% 8/25/14 275 298 American Express Credit Corp. 2.750% 9/15/15 575 576 Banco Santander Chile 2.875% 11/13/12 250 250 8 BanColombia SA 4.250% 1/12/16 525 512 Bank of America Corp. 4.875% 1/15/13 800 789 Bank of America Corp. 7.375% 5/15/14 1,025 1,057 Bank of America Corp. 5.125% 11/15/14 1,125 1,111 Bank of America Corp. 4.500% 4/1/15 1,250 1,183 Bank of America Corp. 5.250% 12/1/15 275 256 Bank of America Corp. 3.625% 3/17/16 275 249 Bank of America Corp. 3.750% 7/12/16 75 68 Bank of America Corp. 6.500% 8/1/16 750 744 Bank of America Corp. 5.750% 8/15/16 275 253 Bank of America Corp. 7.800% 9/15/16 300 307 Bank of America Corp. 5.625% 10/14/16 75 71 Bank of America Corp. 5.420% 3/15/17 775 674 Bank of America Corp. 6.000% 9/1/17 250 238 Bank of America Corp. 5.650% 5/1/18 3,750 3,502 Bank of America Corp. 7.625% 6/1/19 400 416 Bank of America Corp. 5.625% 7/1/20 475 437 Bank of America NA 5.300% 3/15/17 325 291 Bank of America NA 6.100% 6/15/17 350 325 Bank of America NA 6.000% 10/15/36 350 310 Bank of Montreal 2.125% 6/28/13 275 280 Bank of New York Mellon Corp. 4.950% 11/1/12 425 444 Bank of New York Mellon Corp. 4.300% 5/15/14 250 269 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,245 Bank of New York Mellon Corp. 2.500% 1/15/16 450 457 Bank of New York Mellon Corp. 5.450% 5/15/19 350 400 Bank of New York Mellon Corp. 4.600% 1/15/20 400 439 Bank of Nova Scotia 2.250% 1/22/13 375 382 Bank of Nova Scotia 2.375% 12/17/13 1,175 1,209 Bank of Nova Scotia 2.050% 10/7/15 125 126 Bank One Corp. 5.250% 1/30/13 925 959 Bank One Corp. 4.900% 4/30/15 475 495 Barclays Bank plc 2.500% 1/23/13 425 423 Barclays Bank plc 5.200% 7/10/14 1,150 1,176 Barclays Bank plc 5.000% 9/22/16 200 199 Barclays Bank plc 6.750% 5/22/19 1,200 1,311 Barclays Bank plc 5.125% 1/8/20 1,300 1,276 BB&T Corp. 3.950% 4/29/16 1,250 1,324 BB&T Corp. 6.850% 4/30/19 275 339 BBVA US Senior SAU 3.250% 5/16/14 275 258 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,730 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,066 Bear Stearns Cos. LLC 6.400% 10/2/17 300 341 Bear Stearns Cos. LLC 7.250% 2/1/18 375 440 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 800 791 BNP Paribas SA 3.250% 3/11/15 75 73 BNP Paribas SA 3.600% 2/23/16 650 634 BNP Paribas SA 5.000% 1/15/21 1,875 1,853 Branch Banking & Trust Co. 5.625% 9/15/16 100 113 Canadian Imperial Bank of Commerce 1.450% 9/13/13 125 126 Canadian Imperial Bank of Commerce 2.350% 12/11/15 25 25 Capital One Bank USA NA 8.800% 7/15/19 1,275 1,463 5 Capital One Capital III 7.686% 8/1/66 525 513 Capital One Capital IV 6.745% 2/17/37 300 287 Capital One Financial Corp. 2.125% 7/15/14 725 719 Capital One Financial Corp. 5.500% 6/1/15 225 240 Capital One Financial Corp. 3.150% 7/15/16 700 688 Capital One Financial Corp. 6.150% 9/1/16 50 53 Capital One Financial Corp. 5.250% 2/21/17 50 53 Capital One Financial Corp. 6.750% 9/15/17 100 114 Capital One Financial Corp. 4.750% 7/15/21 175 174 5,8 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 1,950 Citigroup Inc. 5.300% 10/17/12 1,825 1,870 Citigroup Inc. 5.500% 4/11/13 1,825 1,878 Citigroup Inc. 6.500% 8/19/13 500 524 Citigroup Inc. 6.000% 12/13/13 775 812 Citigroup Inc. 5.125% 5/5/14 100 102 Citigroup Inc. 6.375% 8/12/14 1,500 1,587 Citigroup Inc. 5.000% 9/15/14 3,325 3,266 Citigroup Inc. 5.500% 10/15/14 875 909 Citigroup Inc. 4.587% 12/15/15 825 839 Citigroup Inc. 5.300% 1/7/16 275 286 Citigroup Inc. 3.953% 6/15/16 250 249 Citigroup Inc. 6.125% 11/21/17 1,075 1,151 Citigroup Inc. 6.125% 5/15/18 1,250 1,342 Citigroup Inc. 6.000% 10/31/33 625 538 Citigroup Inc. 5.850% 12/11/34 50 48 Citigroup Inc. 6.125% 8/25/36 350 297 Citigroup Inc. 5.875% 5/29/37 225 218 Citigroup Inc. 6.875% 3/5/38 1,375 1,476 Citigroup Inc. 8.125% 7/15/39 1,000 1,221 Comerica Bank 5.200% 8/22/17 300 329 Comerica Inc. 3.000% 9/16/15 375 375 Compass Bank 6.400% 10/1/17 150 159 Compass Bank 5.900% 4/1/26 225 221 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 175 175 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands 4.500% 1/11/21 1,425 1,537 5 Credit Suisse AG 5.860% 5/29/49 450 352 Credit Suisse New York 5.000% 5/15/13 625 645 Credit Suisse New York 2.200% 1/14/14 1,175 1,154 Credit Suisse New York 5.500% 5/1/14 700 736 Credit Suisse New York 3.500% 3/23/15 2,000 1,992 Credit Suisse New York 6.000% 2/15/18 275 277 Credit Suisse New York 5.300% 8/13/19 475 479 Credit Suisse New York 5.400% 1/14/20 200 192 Credit Suisse New York 4.375% 8/5/20 300 289 Credit Suisse USA Inc. 5.125% 1/15/14 50 53 Credit Suisse USA Inc. 4.875% 1/15/15 235 246 Credit Suisse USA Inc. 5.850% 8/16/16 750 822 Credit Suisse USA Inc. 7.125% 7/15/32 575 659 Deutsche Bank AG 5.375% 10/12/12 1,400 1,435 Deutsche Bank AG 4.875% 5/20/13 875 902 Deutsche Bank AG 3.450% 3/30/15 375 373 Deutsche Bank AG 3.250% 1/11/16 150 147 Deutsche Bank Financial LLC 5.375% 3/2/15 900 928 Discover Bank 7.000% 4/15/20 250 266 Fifth Third Bancorp 6.250% 5/1/13 675 715 Fifth Third Bancorp 8.250% 3/1/38 600 728 Fifth Third Bank 4.750% 2/1/15 325 341 First Horizon National Corp. 5.375% 12/15/15 775 785 First Niagara Financial Group Inc. 6.750% 3/19/20 75 82 First Tennessee Bank NA 5.050% 1/15/15 325 326 FleetBoston Financial Corp. 6.875% 1/15/28 600 618 Golden West Financial Corp. 4.750% 10/1/12 375 388 Goldman Sachs Capital I 6.345% 2/15/34 1,125 969 Goldman Sachs Group Inc. 5.450% 11/1/12 900 923 Goldman Sachs Group Inc. 4.750% 7/15/13 2,250 2,310 Goldman Sachs Group Inc. 5.250% 10/15/13 850 880 Goldman Sachs Group Inc. 5.150% 1/15/14 700 725 Goldman Sachs Group Inc. 6.000% 5/1/14 1,000 1,054 Goldman Sachs Group Inc. 5.000% 10/1/14 1,175 1,219 Goldman Sachs Group Inc. 5.125% 1/15/15 400 413 Goldman Sachs Group Inc. 5.350% 1/15/16 800 828 Goldman Sachs Group Inc. 3.625% 2/7/16 1,025 995 Goldman Sachs Group Inc. 5.750% 10/1/16 500 525 Goldman Sachs Group Inc. 5.625% 1/15/17 625 612 Goldman Sachs Group Inc. 6.250% 9/1/17 400 416 Goldman Sachs Group Inc. 5.950% 1/18/18 1,175 1,208 Goldman Sachs Group Inc. 6.150% 4/1/18 100 103 Goldman Sachs Group Inc. 7.500% 2/15/19 125 138 Goldman Sachs Group Inc. 5.375% 3/15/20 375 371 Goldman Sachs Group Inc. 6.000% 6/15/20 1,225 1,253 Goldman Sachs Group Inc. 5.250% 7/27/21 150 149 Goldman Sachs Group Inc. 5.950% 1/15/27 1,375 1,330 Goldman Sachs Group Inc. 6.125% 2/15/33 1,790 1,799 Goldman Sachs Group Inc. 6.450% 5/1/36 450 412 Goldman Sachs Group Inc. 6.750% 10/1/37 575 525 Goldman Sachs Group Inc. 6.250% 2/1/41 950 920 8 HBOS plc 6.750% 5/21/18 425 370 HSBC Bank USA NA 4.625% 4/1/14 1,000 1,026 HSBC Bank USA NA 4.875% 8/24/20 275 258 HSBC Bank USA NA 5.875% 11/1/34 300 286 HSBC Bank USA NA 5.625% 8/15/35 625 562 HSBC Holdings plc 5.100% 4/5/21 1,095 1,136 HSBC Holdings plc 7.625% 5/17/32 400 421 HSBC Holdings plc 7.350% 11/27/32 400 428 HSBC Holdings plc 6.500% 5/2/36 100 99 HSBC Holdings plc 6.500% 9/15/37 1,000 973 HSBC Holdings plc 6.800% 6/1/38 75 75 Huntington Bancshares Inc. 7.000% 12/15/20 450 501 8 ICICI Bank Ltd. 6.625% 10/3/12 25 26 5 JP Morgan Chase Capital XVIII 6.950% 8/1/66 600 600 5 JP Morgan Chase Capital XX 6.550% 9/15/66 600 602 5 JP Morgan Chase Capital XXII 6.450% 1/15/87 650 653 JP Morgan Chase Capital XXV 6.800% 10/1/37 725 727 JPMorgan Chase & Co. 5.375% 10/1/12 650 678 JPMorgan Chase & Co. 5.750% 1/2/13 350 366 JPMorgan Chase & Co. 4.750% 5/1/13 1,425 1,496 JPMorgan Chase & Co. 1.650% 9/30/13 265 267 JPMorgan Chase & Co. 2.050% 1/24/14 260 261 JPMorgan Chase & Co. 4.650% 6/1/14 875 929 JPMorgan Chase & Co. 5.125% 9/15/14 1,375 1,447 JPMorgan Chase & Co. 3.700% 1/20/15 325 333 JPMorgan Chase & Co. 3.400% 6/24/15 1,150 1,165 JPMorgan Chase & Co. 5.150% 10/1/15 1,025 1,081 JPMorgan Chase & Co. 6.000% 1/15/18 150 168 JPMorgan Chase & Co. 6.300% 4/23/19 2,050 2,317 JPMorgan Chase & Co. 4.400% 7/22/20 300 303 JPMorgan Chase & Co. 4.250% 10/15/20 175 174 JPMorgan Chase & Co. 4.350% 8/15/21 550 555 JPMorgan Chase & Co. 6.400% 5/15/38 1,600 1,829 JPMorgan Chase & Co. 5.500% 10/15/40 1,100 1,169 JPMorgan Chase & Co. 5.600% 7/15/41 400 414 JPMorgan Chase Bank NA 5.875% 6/13/16 725 767 KeyBank NA 5.800% 7/1/14 150 161 KeyBank NA 4.950% 9/15/15 25 27 KeyBank NA 5.450% 3/3/16 300 324 KeyCorp 6.500% 5/14/13 50 53 KeyCorp 5.100% 3/24/21 900 910 Lloyds TSB Bank plc 4.875% 1/21/16 350 341 Lloyds TSB Bank plc 6.375% 1/21/21 1,675 1,647 M&I Marshall & Ilsley Bank 4.850% 6/16/15 375 399 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 664 MBNA Corp. 6.125% 3/1/13 500 500 MBNA Corp. 5.000% 6/15/15 400 388 Mellon Funding Corp. 5.000% 12/1/14 250 270 Merrill Lynch & Co. Inc. 5.450% 2/5/13 475 469 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 950 Merrill Lynch & Co. Inc. 5.000% 2/3/14 1,075 1,049 Merrill Lynch & Co. Inc. 5.450% 7/15/14 125 122 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,207 Merrill Lynch & Co. Inc. 6.050% 5/16/16 600 559 Merrill Lynch & Co. Inc. 5.700% 5/2/17 125 112 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,000 955 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,230 Merrill Lynch & Co. Inc. 6.220% 9/15/26 750 629 Merrill Lynch & Co. Inc. 6.110% 1/29/37 225 178 Merrill Lynch & Co. Inc. 7.750% 5/14/38 2,050 1,882 Morgan Stanley 2.875% 1/24/14 75 73 Morgan Stanley 4.750% 4/1/14 1,200 1,141 Morgan Stanley 6.000% 5/13/14 1,050 1,064 Morgan Stanley 2.875% 7/28/14 125 119 Morgan Stanley 4.200% 11/20/14 600 584 Morgan Stanley 4.100% 1/26/15 975 930 Morgan Stanley 6.000% 4/28/15 1,025 1,029 Morgan Stanley 5.375% 10/15/15 650 643 Morgan Stanley 3.450% 11/2/15 2,500 2,304 Morgan Stanley 3.800% 4/29/16 1,725 1,581 Morgan Stanley 5.750% 10/18/16 425 417 Morgan Stanley 5.450% 1/9/17 975 941 Morgan Stanley 5.550% 4/27/17 250 242 Morgan Stanley 5.950% 12/28/17 700 683 Morgan Stanley 6.625% 4/1/18 1,325 1,321 Morgan Stanley 7.300% 5/13/19 1,125 1,155 Morgan Stanley 5.625% 9/23/19 1,450 1,346 Morgan Stanley 5.500% 1/26/20 525 483 Morgan Stanley 5.500% 7/24/20 300 272 Morgan Stanley 5.750% 1/25/21 800 733 National City Corp. 4.900% 1/15/15 500 541 5 National City Preferred Capital Trust I 12.000% 12/29/49 500 518 Northern Trust Co. 6.500% 8/15/18 75 90 Northern Trust Corp. 5.500% 8/15/13 100 108 Northern Trust Corp. 4.625% 5/1/14 125 135 PNC Bank NA 4.875% 9/21/17 525 550 PNC Bank NA 6.000% 12/7/17 350 383 PNC Funding Corp. 5.250% 11/15/15 250 269 PNC Funding Corp. 6.700% 6/10/19 50 60 PNC Funding Corp. 5.125% 2/8/20 825 913 Royal Bank of Canada 2.100% 7/29/13 750 767 Royal Bank of Canada 2.625% 12/15/15 600 621 Royal Bank of Canada 2.875% 4/19/16 125 130 Royal Bank of Scotland Group plc 6.400% 10/21/19 450 430 Royal Bank of Scotland plc 3.400% 8/23/13 150 150 Royal Bank of Scotland plc 3.250% 1/11/14 650 627 8 Royal Bank of Scotland plc 4.875% 8/25/14 700 700 Royal Bank of Scotland plc 4.875% 3/16/15 1,075 1,046 Royal Bank of Scotland plc 4.375% 3/16/16 350 335 Royal Bank of Scotland plc 5.625% 8/24/20 725 699 Royal Bank of Scotland plc 6.125% 1/11/21 675 668 Santander Holdings USA Inc. 4.625% 4/19/16 450 427 Santander UK plc 7.950% 10/26/29 400 368 SouthTrust Corp. 5.800% 6/15/14 300 321 Sovereign Bank 5.125% 3/15/13 250 252 5,8 Standard Chartered plc 6.409% 12/31/49 300 254 State Street Bank and Trust Co. 5.300% 1/15/16 300 336 State Street Corp. 2.875% 3/7/16 350 362 State Street Corp. 4.956% 3/15/18 200 211 SunTrust Bank 7.250% 3/15/18 75 87 SunTrust Banks Inc. 3.600% 4/15/16 675 680 5 SunTrust Capital VIII 6.100% 12/1/66 115 114 Toronto-Dominion Bank 1.375% 7/14/14 170 171 Toronto-Dominion Bank 2.500% 7/14/16 260 267 UBS AG 2.250% 8/12/13 850 831 UBS AG 2.250% 1/28/14 300 292 UBS AG 7.000% 10/15/15 750 820 UBS AG 7.375% 6/15/17 200 224 UBS AG 5.875% 12/20/17 1,675 1,716 UBS AG 5.750% 4/25/18 50 51 UBS AG 4.875% 8/4/20 475 455 UFJ Finance Aruba AEC 6.750% 7/15/13 500 539 Union Bank NA 5.950% 5/11/16 450 482 UnionBanCal Corp. 5.250% 12/16/13 150 156 US Bancorp 1.125% 10/30/13 250 249 US Bancorp 4.200% 5/15/14 600 644 US Bancorp 3.150% 3/4/15 100 105 US Bancorp 3.442% 2/1/16 1,575 1,592 US Bank NA 6.300% 2/4/14 250 276 US Bank NA 4.950% 10/30/14 175 190 USB Capital XIII Trust 6.625% 12/15/39 125 127 Wachovia Bank NA 4.800% 11/1/14 500 533 Wachovia Bank NA 4.875% 2/1/15 1,030 1,089 Wachovia Bank NA 5.850% 2/1/37 425 443 Wachovia Corp. 4.875% 2/15/14 345 358 Wachovia Corp. 5.250% 8/1/14 100 105 Wachovia Corp. 5.625% 10/15/16 500 537 Wachovia Corp. 5.750% 6/15/17 300 338 Wachovia Corp. 5.750% 2/1/18 100 113 Wachovia Corp. 7.500% 4/15/35 150 190 Wachovia Corp. 5.500% 8/1/35 200 198 Wachovia Corp. 6.550% 10/15/35 100 114 Wells Fargo & Co. 5.250% 10/23/12 2,350 2,455 Wells Fargo & Co. 4.375% 1/31/13 275 285 Wells Fargo & Co. 4.950% 10/16/13 375 395 Wells Fargo & Co. 3.750% 10/1/14 700 738 Wells Fargo & Co. 3.625% 4/15/15 400 418 Wells Fargo & Co. 3.676% 6/15/16 250 261 Wells Fargo & Co. 5.625% 12/11/17 1,375 1,550 Wells Fargo & Co. 4.600% 4/1/21 1,425 1,519 Wells Fargo Bank NA 4.750% 2/9/15 2,175 2,289 Wells Fargo Bank NA 5.750% 5/16/16 250 276 Wells Fargo Bank NA 5.950% 8/26/36 550 585 5 Wells Fargo Capital X 5.950% 12/1/86 425 417 5 Wells Fargo Capital XIII 7.700% 12/29/49 450 449 5 Wells Fargo Capital XV 9.750% 9/29/49 500 500 Westpac Banking Corp. 2.250% 11/19/12 475 480 Westpac Banking Corp. 1.850% 12/9/13 400 402 Westpac Banking Corp. 4.200% 2/27/15 1,425 1,494 Westpac Banking Corp. 3.000% 8/4/15 375 379 Westpac Banking Corp. 4.875% 11/19/19 725 755 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 525 591 BlackRock Inc. 2.250% 12/10/12 200 203 BlackRock Inc. 3.500% 12/10/14 175 186 BlackRock Inc. 6.250% 9/15/17 300 347 BlackRock Inc. 4.250% 5/24/21 50 52 Charles Schwab Corp. 4.950% 6/1/14 625 685 Franklin Resources Inc. 2.000% 5/20/13 325 330 Franklin Resources Inc. 3.125% 5/20/15 200 206 Franklin Resources Inc. 4.625% 5/20/20 100 110 8 GFI Group Inc. 8.375% 7/19/18 75 74 Jefferies Group Inc. 5.125% 4/13/18 300 283 Jefferies Group Inc. 8.500% 7/15/19 550 602 Jefferies Group Inc. 6.875% 4/15/21 200 205 Jefferies Group Inc. 6.450% 6/8/27 475 455 Lazard Group LLC 6.850% 6/15/17 450 493 MF Global Holdings Ltd. 6.250% 8/8/16 375 357 Nomura Holdings Inc. 5.000% 3/4/15 375 396 Nomura Holdings Inc. 4.125% 1/19/16 1,000 1,020 Nomura Holdings Inc. 6.700% 3/4/20 100 116 Raymond James Financial Inc. 4.250% 4/15/16 100 102 TD Ameritrade Holding Corp. 2.950% 12/1/12 100 102 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 159 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 109 Finance Companies (0.3%) Block Financial LLC 7.875% 1/15/13 125 130 GATX Corp. 4.750% 10/1/12 150 155 General Electric Capital Corp. 5.250% 10/19/12 3,850 4,022 General Electric Capital Corp. 2.800% 1/8/13 2,525 2,567 General Electric Capital Corp. 5.450% 1/15/13 325 341 General Electric Capital Corp. 4.800% 5/1/13 925 971 General Electric Capital Corp. 2.100% 1/7/14 125 126 General Electric Capital Corp. 5.900% 5/13/14 425 466 General Electric Capital Corp. 5.500% 6/4/14 1,450 1,577 General Electric Capital Corp. 5.650% 6/9/14 150 164 General Electric Capital Corp. 3.750% 11/14/14 300 314 General Electric Capital Corp. 2.950% 5/9/16 325 326 General Electric Capital Corp. 5.375% 10/20/16 750 824 General Electric Capital Corp. 5.625% 9/15/17 200 218 General Electric Capital Corp. 5.625% 5/1/18 800 869 General Electric Capital Corp. 6.000% 8/7/19 625 701 General Electric Capital Corp. 5.500% 1/8/20 125 138 General Electric Capital Corp. 5.550% 5/4/20 325 361 General Electric Capital Corp. 4.375% 9/16/20 175 177 General Electric Capital Corp. 5.300% 2/11/21 275 283 General Electric Capital Corp. 6.750% 3/15/32 3,075 3,489 General Electric Capital Corp. 5.875% 1/14/38 975 998 General Electric Capital Corp. 6.875% 1/10/39 2,775 3,193 5 General Electric Capital Corp. 6.375% 11/15/67 800 752 5 HSBC Finance Capital Trust IX 5.911% 11/30/35 200 166 HSBC Finance Corp. 5.250% 1/15/14 650 680 HSBC Finance Corp. 5.000% 6/30/15 625 645 HSBC Finance Corp. 5.500% 1/19/16 475 494 8 HSBC Finance Corp. 6.676% 1/15/21 2,346 2,309 SLM Corp. 5.375% 1/15/13 350 350 SLM Corp. 5.000% 10/1/13 300 295 SLM Corp. 8.450% 6/15/18 800 832 SLM Corp. 8.000% 3/25/20 525 520 SLM Corp. 5.625% 8/1/33 700 568 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 96 ACE INA Holdings Inc. 5.600% 5/15/15 125 140 ACE INA Holdings Inc. 2.600% 11/23/15 125 127 ACE INA Holdings Inc. 5.900% 6/15/19 550 648 AEGON Funding Co. LLC 5.750% 12/15/20 50 56 Aegon NV 4.750% 6/1/13 75 77 Aetna Inc. 6.000% 6/15/16 400 461 Aetna Inc. 6.500% 9/15/18 175 212 Aetna Inc. 3.950% 9/1/20 75 78 Aetna Inc. 4.125% 6/1/21 175 185 Aetna Inc. 6.625% 6/15/36 200 255 Aetna Inc. 6.750% 12/15/37 150 192 Aflac Inc. 6.900% 12/17/39 75 80 Alleghany Corp. 5.625% 9/15/20 100 105 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 994 Allstate Corp. 5.000% 8/15/14 350 384 Allstate Corp. 6.125% 12/15/32 250 285 Allstate Corp. 5.550% 5/9/35 100 107 5 Allstate Corp. 6.500% 5/15/57 200 175 Allstate Corp. 6.125% 5/15/67 200 178 Alterra Finance LLC 6.250% 9/30/20 95 102 American Financial Group Inc. 9.875% 6/15/19 100 124 American International Group Inc. 4.250% 5/15/13 1,775 1,776 American International Group Inc. 5.600% 10/18/16 625 616 American International Group Inc. 5.450% 5/18/17 500 475 American International Group Inc. 6.400% 12/15/20 985 999 American International Group Inc. 6.250% 5/1/36 400 379 American International Group Inc. 6.250% 3/15/37 250 173 5 American International Group Inc. 8.175% 5/15/68 1,125 990 AON Corp. 3.500% 9/30/15 150 155 AON Corp. 5.000% 9/30/20 150 164 AON Corp. 8.205% 1/1/27 100 114 AON Corp. 6.250% 9/30/40 150 183 Arch Capital Group Ltd. 7.350% 5/1/34 375 427 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 474 Assurant Inc. 5.625% 2/15/14 200 212 Assurant Inc. 6.750% 2/15/34 400 430 AXA SA 8.600% 12/15/30 425 477 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 292 Axis Specialty Finance LLC 5.875% 6/1/20 390 401 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 275 290 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 125 134 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 500 572 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 375 395 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 25 28 Berkshire Hathaway Inc. 2.125% 2/11/13 225 229 Berkshire Hathaway Inc. 3.200% 2/11/15 1,375 1,444 Chubb Corp. 5.750% 5/15/18 175 206 Chubb Corp. 6.000% 5/11/37 375 445 5 Chubb Corp. 6.375% 3/29/67 250 241 CIGNA Corp. 4.375% 12/15/20 100 104 CIGNA Corp. 4.500% 3/15/21 75 78 CIGNA Corp. 6.150% 11/15/36 500 579 CIGNA Corp. 5.875% 3/15/41 100 112 Cincinnati Financial Corp. 6.125% 11/1/34 325 351 CNA Financial Corp. 6.500% 8/15/16 475 512 CNA Financial Corp. 7.350% 11/15/19 325 364 Coventry Health Care Inc. 6.300% 8/15/14 575 633 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 148 Genworth Financial Inc. 4.950% 10/1/15 125 123 Genworth Financial Inc. 8.625% 12/15/16 400 399 Genworth Financial Inc. 7.200% 2/15/21 25 22 Genworth Financial Inc. 7.625% 9/24/21 150 129 Genworth Financial Inc. 6.500% 6/15/34 425 336 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 490 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 153 Hartford Financial Services Group Inc. 6.000% 1/15/19 100 101 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 22 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 250 Humana Inc. 8.150% 6/15/38 325 441 Lincoln National Corp. 8.750% 7/1/19 175 208 Lincoln National Corp. 6.150% 4/7/36 350 338 Lincoln National Corp. 7.000% 6/15/40 150 159 5 Lincoln National Corp. 7.000% 5/17/66 500 433 Loews Corp. 6.000% 2/1/35 200 219 Manulife Financial Corp. 3.400% 9/17/15 400 408 Manulife Financial Corp. 4.900% 9/17/20 475 489 Markel Corp. 7.125% 9/30/19 125 146 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 658 736 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 280 295 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 100 110 MetLife Inc. 2.375% 2/6/14 225 227 MetLife Inc. 5.000% 6/15/15 1,000 1,098 MetLife Inc. 4.750% 2/8/21 275 285 MetLife Inc. 6.375% 6/15/34 375 432 MetLife Inc. 5.875% 2/6/41 335 364 5 MetLife Inc. 6.400% 12/15/66 400 346 8 Metropolitan Life Global Funding I 5.125% 6/10/14 450 487 OneBeacon US Holdings Inc. 5.875% 5/15/13 44 46 PartnerRe Finance B LLC 5.500% 6/1/20 200 207 Principal Financial Group Inc. 7.875% 5/15/14 225 256 Principal Financial Group Inc. 6.050% 10/15/36 250 269 Principal Life Income Funding Trusts 5.300% 12/14/12 100 104 Principal Life Income Funding Trusts 5.100% 4/15/14 475 509 Progressive Corp. 6.625% 3/1/29 150 189 5 Progressive Corp. 6.700% 6/15/67 425 419 Protective Life Corp. 7.375% 10/15/19 100 111 Protective Life Corp. 8.450% 10/15/39 175 203 Prudential Financial Inc. 5.150% 1/15/13 75 78 Prudential Financial Inc. 4.750% 4/1/14 425 447 Prudential Financial Inc. 5.100% 9/20/14 750 794 Prudential Financial Inc. 6.200% 1/15/15 100 109 Prudential Financial Inc. 5.500% 3/15/16 50 54 Prudential Financial Inc. 6.000% 12/1/17 100 107 Prudential Financial Inc. 7.375% 6/15/19 250 297 Prudential Financial Inc. 5.375% 6/21/20 225 240 Prudential Financial Inc. 5.750% 7/15/33 200 203 Prudential Financial Inc. 5.400% 6/13/35 150 144 Prudential Financial Inc. 5.900% 3/17/36 325 330 Prudential Financial Inc. 5.700% 12/14/36 550 537 Prudential Financial Inc. 6.625% 6/21/40 125 136 Prudential Financial Inc. 6.200% 11/15/40 125 129 5 Reinsurance Group of America Inc. 6.750% 12/15/65 325 283 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 500 547 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 210 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 500 615 Torchmark Corp. 6.375% 6/15/16 425 472 Transatlantic Holdings Inc. 8.000% 11/30/39 625 756 Travelers Cos. Inc. 6.250% 6/20/16 100 117 Travelers Cos. Inc. 5.800% 5/15/18 775 896 Travelers Cos. Inc. 5.350% 11/1/40 25 27 UnitedHealth Group Inc. 5.000% 8/15/14 650 713 UnitedHealth Group Inc. 4.875% 3/15/15 250 276 UnitedHealth Group Inc. 6.000% 6/15/17 875 1,007 UnitedHealth Group Inc. 6.000% 2/15/18 425 506 UnitedHealth Group Inc. 6.500% 6/15/37 200 248 UnitedHealth Group Inc. 6.625% 11/15/37 325 410 UnitedHealth Group Inc. 6.875% 2/15/38 650 850 Unum Group 7.125% 9/30/16 175 200 Unum Group 5.625% 9/15/20 50 53 Validus Holdings Ltd. 8.875% 1/26/40 150 166 WellPoint Inc. 6.000% 2/15/14 525 574 WellPoint Inc. 5.250% 1/15/16 125 139 WellPoint Inc. 5.875% 6/15/17 500 571 WellPoint Inc. 5.950% 12/15/34 100 118 WellPoint Inc. 5.850% 1/15/36 150 172 WellPoint Inc. 6.375% 6/15/37 425 519 Willis North America Inc. 6.200% 3/28/17 300 328 Willis North America Inc. 7.000% 9/29/19 700 796 WR Berkley Corp. 5.375% 9/15/20 50 52 XL Group Ltd. 5.750% 10/1/21 400 398 XL Group plc 6.375% 11/15/24 100 107 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 550 590 CME Group Inc. 5.750% 2/15/14 200 220 NASDAQ OMX Group Inc. 4.000% 1/15/15 150 153 NASDAQ OMX Group Inc. 5.550% 1/15/20 175 174 NYSE Euronext 4.800% 6/28/13 220 233 ORIX Corp. 5.000% 1/12/16 245 253 XTRA Finance Corp. 5.150% 4/1/17 575 649 Real Estate Investment Trusts (0.1%) AvalonBay Communities Inc. 5.750% 9/15/16 100 112 Boston Properties LP 5.625% 11/15/20 325 356 Boston Properties LP 4.125% 5/15/21 50 49 Brandywine Operating Partnership LP 5.400% 11/1/14 225 235 Brandywine Operating Partnership LP 7.500% 5/15/15 125 136 Brandywine Operating Partnership LP 6.000% 4/1/16 525 553 Camden Property Trust 5.700% 5/15/17 25 27 CommonWealth REIT 6.250% 8/15/16 700 747 Digital Realty Trust LP 4.500% 7/15/15 75 76 Digital Realty Trust LP 5.250% 3/15/21 780 777 Duke Realty LP 6.250% 5/15/13 350 367 Duke Realty LP 5.950% 2/15/17 200 212 Duke Realty LP 8.250% 8/15/19 125 144 Duke Realty LP 6.750% 3/15/20 250 260 ERP Operating LP 5.250% 9/15/14 350 377 ERP Operating LP 5.375% 8/1/16 275 300 HCP Inc. 2.700% 2/1/14 350 346 HCP Inc. 3.750% 2/1/16 1,300 1,280 HCP Inc. 6.300% 9/15/16 300 325 HCP Inc. 5.625% 5/1/17 25 26 HCP Inc. 5.375% 2/1/21 75 75 HCP Inc. 6.750% 2/1/41 175 186 Health Care REIT Inc. 3.625% 3/15/16 100 98 Health Care REIT Inc. 6.200% 6/1/16 325 350 Health Care REIT Inc. 6.125% 4/15/20 100 103 Health Care REIT Inc. 4.950% 1/15/21 175 170 Health Care REIT Inc. 5.250% 1/15/22 300 285 Health Care REIT Inc. 6.500% 3/15/41 75 72 Healthcare Realty Trust Inc. 6.500% 1/17/17 225 245 Hospitality Properties Trust 5.125% 2/15/15 500 510 Kilroy Realty LP 5.000% 11/3/15 150 155 Kilroy Realty LP 4.800% 7/15/18 800 773 Kimco Realty Corp. 5.783% 3/15/16 125 135 Kimco Realty Corp. 6.875% 10/1/19 50 57 Liberty Property LP 5.125% 3/2/15 375 404 Mack-Cali Realty LP 7.750% 8/15/19 100 119 National Retail Properties Inc. 6.875% 10/15/17 25 28 Nationwide Health Properties Inc. 6.250% 2/1/13 375 392 ProLogis LP 4.500% 8/15/17 75 71 ProLogis LP 7.375% 10/30/19 50 54 ProLogis LP 6.625% 12/1/19 100 106 ProLogis LP 6.875% 3/15/20 300 317 Realty Income Corp. 6.750% 8/15/19 525 604 Regency Centers LP 5.250% 8/1/15 75 81 Senior Housing Properties Trust 4.300% 1/15/16 75 74 Simon Property Group LP 6.750% 5/15/14 425 477 Simon Property Group LP 5.750% 12/1/15 325 360 Simon Property Group LP 5.250% 12/1/16 200 216 Simon Property Group LP 5.875% 3/1/17 650 732 Simon Property Group LP 6.125% 5/30/18 325 367 Simon Property Group LP 5.650% 2/1/20 125 138 Simon Property Group LP 6.750% 2/1/40 300 363 Tanger Properties LP 6.150% 11/15/15 400 443 UDR Inc. 4.250% 6/1/18 50 51 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 241 Industrial (4.5%) Basic Industry (0.4%) Air Products & Chemicals Inc. 2.000% 8/2/16 275 280 Airgas Inc. 4.500% 9/15/14 100 106 Airgas Inc. 3.250% 10/1/15 225 232 Albemarle Corp. 4.500% 12/15/20 50 54 Alcoa Inc. 6.150% 8/15/20 1,000 1,013 Alcoa Inc. 5.400% 4/15/21 850 810 Alcoa Inc. 5.900% 2/1/27 275 267 Alcoa Inc. 6.750% 1/15/28 500 524 Allegheny Technologies Inc. 9.375% 6/1/19 450 562 AngloGold Ashanti Holdings plc 5.375% 4/15/20 75 75 AngloGold Ashanti Holdings plc 6.500% 4/15/40 100 98 ArcelorMittal 5.375% 6/1/13 925 952 ArcelorMittal 9.000% 2/15/15 50 55 ArcelorMittal 3.750% 8/5/15 125 118 ArcelorMittal 3.750% 3/1/16 125 117 ArcelorMittal 6.125% 6/1/18 425 412 ArcelorMittal 9.850% 6/1/19 275 314 ArcelorMittal 5.250% 8/5/20 150 137 ArcelorMittal 5.500% 3/1/21 100 90 ArcelorMittal 7.000% 10/15/39 1,400 1,246 ArcelorMittal 6.750% 3/1/41 675 582 Barrick Gold Corp. 1.750% 5/30/14 50 50 Barrick Gold Corp. 2.900% 5/30/16 225 228 Barrick Gold Corp. 6.950% 4/1/19 350 425 Barrick Gold Finance Co. 4.875% 11/15/14 825 902 Barrick North America Finance LLC 6.800% 9/15/18 25 31 Barrick North America Finance LLC 4.400% 5/30/21 225 230 Barrick North America Finance LLC 7.500% 9/15/38 25 34 Barrick North America Finance LLC 5.700% 5/30/41 250 266 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 500 542 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 275 303 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 397 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 250 305 Carpenter Technology Corp. 5.200% 7/15/21 575 572 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 825 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 53 Cliffs Natural Resources Inc. 4.875% 4/1/21 550 530 Cliffs Natural Resources Inc. 6.250% 10/1/40 375 369 Commercial Metals Co. 6.500% 7/15/17 175 183 Cytec Industries Inc. 8.950% 7/1/17 75 95 Dow Chemical Co. 6.000% 10/1/12 50 52 Dow Chemical Co. 7.600% 5/15/14 650 740 Dow Chemical Co. 5.900% 2/15/15 750 828 Dow Chemical Co. 2.500% 2/15/16 250 246 Dow Chemical Co. 5.700% 5/15/18 100 111 Dow Chemical Co. 4.250% 11/15/20 2,010 2,012 Dow Chemical Co. 7.375% 11/1/29 100 123 Dow Chemical Co. 9.400% 5/15/39 350 530 Eastman Chemical Co. 3.000% 12/15/15 400 409 EI du Pont de Nemours & Co. 4.750% 11/15/12 125 131 EI du Pont de Nemours & Co. 1.750% 3/25/14 375 384 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 394 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 336 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 338 EI du Pont de Nemours & Co. 3.625% 1/15/21 50 52 EI du Pont de Nemours & Co. 4.250% 4/1/21 250 273 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 634 EI du Pont de Nemours & Co. 4.900% 1/15/41 300 331 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 575 616 International Paper Co. 5.300% 4/1/15 525 563 International Paper Co. 9.375% 5/15/19 700 864 International Paper Co. 7.300% 11/15/39 600 672 Lubrizol Corp. 5.500% 10/1/14 525 590 Monsanto Co. 2.750% 4/15/16 75 79 Monsanto Co. 5.875% 4/15/38 375 480 Newmont Mining Corp. 5.875% 4/1/35 325 355 Newmont Mining Corp. 6.250% 10/1/39 500 566 Nucor Corp. 5.750% 12/1/17 100 118 Nucor Corp. 6.400% 12/1/37 250 310 Placer Dome Inc. 6.450% 10/15/35 375 443 Plum Creek Timberlands LP 5.875% 11/15/15 400 444 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 319 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 50 52 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 625 707 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 59 PPG Industries Inc. 1.900% 1/15/16 375 371 PPG Industries Inc. 6.650% 3/15/18 600 739 Praxair Inc. 1.750% 11/15/12 100 101 Praxair Inc. 4.375% 3/31/14 450 484 Praxair Inc. 5.250% 11/15/14 150 168 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 175 197 Praxair Inc. 3.000% 9/1/21 50 50 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 131 Rio Tinto Alcan Inc. 5.000% 6/1/15 250 273 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 387 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 286 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 750 887 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 175 177 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 400 478 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,446 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 180 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 299 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 225 243 RPM International Inc. 6.125% 10/15/19 75 81 Sherwin-Williams Co. 3.125% 12/15/14 175 185 Sigma-Aldrich Corp. 3.375% 11/1/20 75 77 Southern Copper Corp. 5.375% 4/16/20 200 203 Southern Copper Corp. 7.500% 7/27/35 750 802 Southern Copper Corp. 6.750% 4/16/40 250 253 Teck Resources Ltd. 9.750% 5/15/14 343 407 Teck Resources Ltd. 10.250% 5/15/16 500 587 Teck Resources Ltd. 3.150% 1/15/17 500 503 Teck Resources Ltd. 10.750% 5/15/19 500 622 Teck Resources Ltd. 4.750% 1/15/22 75 77 Teck Resources Ltd. 6.250% 7/15/41 275 288 Vale Canada Ltd. 5.700% 10/15/15 450 497 Vale Canada Ltd. 7.200% 9/15/32 100 115 Vale Overseas Ltd. 6.250% 1/11/16 100 108 Vale Overseas Ltd. 6.250% 1/23/17 200 217 Vale Overseas Ltd. 5.625% 9/15/19 500 521 Vale Overseas Ltd. 4.625% 9/15/20 475 460 Vale Overseas Ltd. 8.250% 1/17/34 375 450 Vale Overseas Ltd. 6.875% 11/21/36 375 408 Vale Overseas Ltd. 6.875% 11/10/39 575 627 Valspar Corp. 7.250% 6/15/19 50 61 WMC Finance USA Ltd. 5.125% 5/15/13 400 427 Xstrata Canada Corp. 5.500% 6/15/17 250 275 Capital Goods (0.4%) 3M Co. 1.375% 9/29/16 50 50 3M Co. 6.375% 2/15/28 350 465 Acuity Brands Lighting Inc. 6.000% 12/15/19 100 109 Black & Decker Corp. 5.750% 11/15/16 75 87 Boeing Capital Corp. 5.800% 1/15/13 925 986 Boeing Co. 1.875% 11/20/12 50 51 Boeing Co. 3.500% 2/15/15 450 484 Boeing Co. 6.000% 3/15/19 150 183 Boeing Co. 4.875% 2/15/20 150 172 Boeing Co. 6.875% 3/15/39 100 138 Boeing Co. 5.875% 2/15/40 150 186 Caterpillar Financial Services Corp. 2.000% 4/5/13 175 178 Caterpillar Financial Services Corp. 1.550% 12/20/13 275 278 Caterpillar Financial Services Corp. 6.125% 2/17/14 325 362 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 195 Caterpillar Financial Services Corp. 4.625% 6/1/15 1,600 1,799 Caterpillar Financial Services Corp. 2.050% 8/1/16 300 301 Caterpillar Financial Services Corp. 7.150% 2/15/19 925 1,192 Caterpillar Inc. 1.375% 5/27/14 25 25 Caterpillar Inc. 3.900% 5/27/21 75 81 Caterpillar Inc. 6.050% 8/15/36 750 962 Caterpillar Inc. 5.200% 5/27/41 175 205 Caterpillar Inc. 7.375% 3/1/97 400 588 Cooper US Inc. 5.250% 11/15/12 425 445 CRH America Inc. 5.300% 10/15/13 100 104 CRH America Inc. 4.125% 1/15/16 500 508 CRH America Inc. 6.000% 9/30/16 750 807 CRH America Inc. 5.750% 1/15/21 475 488 Danaher Corp. 2.300% 6/23/16 200 206 Danaher Corp. 3.900% 6/23/21 150 161 Deere & Co. 6.950% 4/25/14 825 947 Deere & Co. 5.375% 10/16/29 350 435 Deere & Co. 7.125% 3/3/31 400 562 Dover Corp. 5.375% 3/1/41 375 454 Eaton Corp. 5.600% 5/15/18 125 147 Embraer Overseas Ltd. 6.375% 1/24/17 100 108 Embraer Overseas Ltd. 6.375% 1/15/20 675 730 Emerson Electric Co. 4.625% 10/15/12 1,075 1,119 Emerson Electric Co. 4.875% 10/15/19 125 145 Emerson Electric Co. 4.250% 11/15/20 25 28 General Dynamics Corp. 4.250% 5/15/13 650 687 General Dynamics Corp. 1.375% 1/15/15 550 553 General Dynamics Corp. 3.875% 7/15/21 550 597 General Electric Co. 5.000% 2/1/13 1,400 1,468 General Electric Co. 5.250% 12/6/17 2,250 2,508 Goodrich Corp. 6.125% 3/1/19 525 632 Goodrich Corp. 4.875% 3/1/20 625 701 Harsco Corp. 2.700% 10/15/15 300 305 Harsco Corp. 5.750% 5/15/18 350 405 Honeywell International Inc. 4.250% 3/1/13 175 184 Honeywell International Inc. 5.300% 3/15/17 275 319 Honeywell International Inc. 5.300% 3/1/18 150 176 Honeywell International Inc. 5.375% 3/1/41 750 906 Illinois Tool Works Inc. 5.150% 4/1/14 325 356 Illinois Tool Works Inc. 6.250% 4/1/19 450 563 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 225 243 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 650 769 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 225 276 John Deere Capital Corp. 5.250% 10/1/12 375 392 John Deere Capital Corp. 4.950% 12/17/12 50 52 John Deere Capital Corp. 4.900% 9/9/13 525 565 John Deere Capital Corp. 2.950% 3/9/15 125 132 John Deere Capital Corp. 2.800% 9/18/17 550 572 Joy Global Inc. 6.000% 11/15/16 250 283 L-3 Communications Corp. 5.200% 10/15/19 200 207 L-3 Communications Corp. 4.750% 7/15/20 425 440 L-3 Communications Corp. 4.950% 2/15/21 450 462 Lockheed Martin Corp. 7.650% 5/1/16 250 308 Lockheed Martin Corp. 6.150% 9/1/36 850 1,039 Lockheed Martin Corp. 5.500% 11/15/39 25 28 Lockheed Martin Corp. 5.720% 6/1/40 316 357 Martin Marietta Materials Inc. 6.600% 4/15/18 400 452 Northrop Grumman Corp. 1.850% 11/15/15 350 349 Northrop Grumman Corp. 5.050% 11/15/40 350 367 Owens Corning 6.500% 12/1/16 600 645 Parker Hannifin Corp. 5.500% 5/15/18 125 149 Parker Hannifin Corp. 3.500% 9/15/22 75 79 Parker Hannifin Corp. 6.250% 5/15/38 75 96 Raytheon Co. 3.125% 10/15/20 200 199 Raytheon Co. 7.200% 8/15/27 75 104 Raytheon Co. 4.875% 10/15/40 100 106 Republic Services Inc. 3.800% 5/15/18 950 990 Republic Services Inc. 5.250% 11/15/21 425 477 Republic Services Inc. 6.200% 3/1/40 75 90 Republic Services Inc. 5.700% 5/15/41 375 425 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 200 258 Rockwell Automation Inc. 6.250% 12/1/37 325 407 Rockwell Collins Inc. 5.250% 7/15/19 50 59 Roper Industries Inc. 6.250% 9/1/19 650 775 Sonoco Products Co. 5.750% 11/1/40 175 199 Stanley Black & Decker Inc. 5.200% 9/1/40 150 168 Tyco International Finance SA 3.750% 1/15/18 100 104 Tyco International Finance SA 8.500% 1/15/19 175 228 Tyco International Finance SA 4.625% 1/15/23 125 134 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 400 492 United Technologies Corp. 6.125% 2/1/19 925 1,137 United Technologies Corp. 4.500% 4/15/20 325 363 United Technologies Corp. 7.500% 9/15/29 100 144 United Technologies Corp. 5.400% 5/1/35 400 468 United Technologies Corp. 6.125% 7/15/38 500 630 United Technologies Corp. 5.700% 4/15/40 350 428 Waste Management Inc. 5.000% 3/15/14 675 734 Waste Management Inc. 2.600% 9/1/16 100 100 Waste Management Inc. 4.600% 3/1/21 150 162 Waste Management Inc. 7.100% 8/1/26 325 409 Waste Management Inc. 6.125% 11/30/39 400 482 Communication (0.9%) America Movil SAB de CV 5.750% 1/15/15 833 918 America Movil SAB de CV 2.375% 9/8/16 125 121 America Movil SAB de CV 5.000% 10/16/19 850 904 America Movil SAB de CV 5.000% 3/30/20 300 317 America Movil SAB de CV 6.375% 3/1/35 200 220 America Movil SAB de CV 6.125% 11/15/37 300 317 America Movil SAB de CV 6.125% 3/30/40 800 841 American Tower Corp. 4.625% 4/1/15 75 80 American Tower Corp. 4.500% 1/15/18 1,400 1,390 AT&T Corp. 8.000% 11/15/31 1,251 1,740 AT&T Inc. 6.700% 11/15/13 300 333 AT&T Inc. 4.850% 2/15/14 450 486 AT&T Inc. 5.100% 9/15/14 1,575 1,729 AT&T Inc. 2.500% 8/15/15 1,875 1,922 AT&T Inc. 5.625% 6/15/16 600 685 AT&T Inc. 5.500% 2/1/18 300 347 AT&T Inc. 5.800% 2/15/19 75 88 AT&T Inc. 4.450% 5/15/21 75 81 AT&T Inc. 6.450% 6/15/34 1,000 1,168 AT&T Inc. 6.500% 9/1/37 425 501 AT&T Inc. 6.300% 1/15/38 175 200 AT&T Inc. 6.400% 5/15/38 675 793 AT&T Inc. 5.350% 9/1/40 1,170 1,236 AT&T Mobility LLC 7.125% 12/15/31 500 662 Bellsouth Capital Funding Corp. 7.875% 2/15/30 150 201 BellSouth Corp. 5.200% 12/15/16 250 285 BellSouth Corp. 6.875% 10/15/31 325 400 BellSouth Corp. 6.550% 6/15/34 700 817 BellSouth Corp. 6.000% 11/15/34 290 315 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,790 British Telecommunications plc 9.875% 12/15/30 1,125 1,636 CBS Corp. 5.750% 4/15/20 75 83 CBS Corp. 4.300% 2/15/21 550 555 CBS Corp. 7.875% 7/30/30 400 503 CBS Corp. 5.500% 5/15/33 200 202 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,375 1,546 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 525 574 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 1,025 1,377 CenturyLink Inc. 5.000% 2/15/15 150 150 CenturyLink Inc. 6.450% 6/15/21 375 349 CenturyLink Inc. 6.875% 1/15/28 150 133 CenturyLink Inc. 7.600% 9/15/39 850 766 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,620 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,088 Comcast Corp. 6.500% 1/15/15 700 801 Comcast Corp. 5.900% 3/15/16 650 740 Comcast Corp. 5.700% 7/1/19 750 874 Comcast Corp. 5.150% 3/1/20 325 366 Comcast Corp. 6.500% 11/15/35 1,075 1,228 Comcast Corp. 6.450% 3/15/37 50 57 Comcast Corp. 6.950% 8/15/37 250 299 Comcast Corp. 6.400% 5/15/38 600 681 Comcast Corp. 6.400% 3/1/40 150 175 COX Communications Inc. 4.625% 6/1/13 200 211 COX Communications Inc. 5.450% 12/15/14 150 166 COX Communications Inc. 5.500% 10/1/15 600 672 8 COX Communications Inc. 8.375% 3/1/39 500 682 Deutsche Telekom International Finance BV 5.875% 8/20/13 325 350 Deutsche Telekom International Finance BV 4.875% 7/8/14 25 27 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 472 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,186 Deutsche Telekom International Finance BV 8.750% 6/15/30 650 872 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 325 352 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 375 393 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 100 107 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,450 1,634 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 1,700 1,797 Discovery Communications LLC 5.050% 6/1/20 500 545 Embarq Corp. 7.082% 6/1/16 875 897 Embarq Corp. 7.995% 6/1/36 200 190 France Telecom SA 4.375% 7/8/14 525 561 France Telecom SA 5.375% 7/8/19 1,025 1,122 France Telecom SA 8.500% 3/1/31 475 659 Grupo Televisa SA 6.625% 3/18/25 450 498 GTE Corp. 6.940% 4/15/28 325 405 McGraw-Hill Cos. Inc. 6.550% 11/15/37 350 379 NBCUniversal Media LLC 2.100% 4/1/14 550 558 NBCUniversal Media LLC 3.650% 4/30/15 425 447 NBCUniversal Media LLC 2.875% 4/1/16 1,300 1,322 NBCUniversal Media LLC 5.150% 4/30/20 175 191 NBCUniversal Media LLC 6.400% 4/30/40 350 404 NBCUniversal Media LLC 5.950% 4/1/41 725 803 News America Inc. 6.900% 3/1/19 750 867 News America Inc. 4.500% 2/15/21 550 553 News America Inc. 6.550% 3/15/33 600 655 News America Inc. 6.200% 12/15/34 725 768 News America Inc. 6.400% 12/15/35 450 484 News America Inc. 8.150% 10/17/36 385 481 News America Inc. 6.900% 8/15/39 50 57 News America Inc. 6.150% 2/15/41 475 507 Omnicom Group Inc. 5.900% 4/15/16 50 56 Omnicom Group Inc. 4.450% 8/15/20 500 505 Pacific Bell Telephone Co. 7.125% 3/15/26 200 255 Qwest Corp. 8.375% 5/1/16 325 357 Qwest Corp. 6.500% 6/1/17 275 284 Qwest Corp. 7.500% 6/15/23 350 346 Qwest Corp. 7.250% 9/15/25 175 173 Qwest Corp. 6.875% 9/15/33 375 354 Qwest Corp. 7.125% 11/15/43 550 533 Reed Elsevier Capital Inc. 7.750% 1/15/14 175 196 Reed Elsevier Capital Inc. 8.625% 1/15/19 200 257 Rogers Communications Inc. 6.375% 3/1/14 50 55 Rogers Communications Inc. 5.500% 3/15/14 250 274 Rogers Communications Inc. 6.800% 8/15/18 950 1,151 Telecom Italia Capital SA 5.250% 11/15/13 325 318 Telecom Italia Capital SA 4.950% 9/30/14 1,000 964 Telecom Italia Capital SA 5.250% 10/1/15 1,300 1,240 Telecom Italia Capital SA 7.175% 6/18/19 550 557 Telecom Italia Capital SA 6.375% 11/15/33 205 177 Telefonica Emisiones SAU 2.582% 4/26/13 275 266 Telefonica Emisiones SAU 4.949% 1/15/15 625 615 Telefonica Emisiones SAU 3.729% 4/27/15 300 285 Telefonica Emisiones SAU 3.992% 2/16/16 400 381 Telefonica Emisiones SAU 6.421% 6/20/16 475 487 Telefonica Emisiones SAU 5.877% 7/15/19 300 295 Telefonica Emisiones SAU 5.134% 4/27/20 500 465 Telefonica Emisiones SAU 5.462% 2/16/21 1,100 1,050 Telefonica Europe BV 8.250% 9/15/30 750 841 Thomson Reuters Corp. 5.950% 7/15/13 75 81 Thomson Reuters Corp. 5.700% 10/1/14 850 935 Thomson Reuters Corp. 6.500% 7/15/18 50 59 Thomson Reuters Corp. 4.700% 10/15/19 125 138 Thomson Reuters Corp. 5.500% 8/15/35 50 55 Thomson Reuters Corp. 5.850% 4/15/40 275 315 Time Warner Cable Inc. 6.200% 7/1/13 300 325 Time Warner Cable Inc. 7.500% 4/1/14 650 736 Time Warner Cable Inc. 3.500% 2/1/15 300 313 Time Warner Cable Inc. 5.850% 5/1/17 825 914 Time Warner Cable Inc. 8.250% 4/1/19 700 875 Time Warner Cable Inc. 5.000% 2/1/20 1,425 1,519 Time Warner Cable Inc. 6.550% 5/1/37 550 606 Time Warner Cable Inc. 6.750% 6/15/39 675 755 Time Warner Cable Inc. 5.500% 9/1/41 250 243 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,028 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 130 United States Cellular Corp. 6.700% 12/15/33 350 374 Verizon Communications Inc. 5.250% 4/15/13 650 691 Verizon Communications Inc. 1.950% 3/28/14 2,200 2,252 Verizon Communications Inc. 5.550% 2/15/16 500 570 Verizon Communications Inc. 3.000% 4/1/16 175 183 Verizon Communications Inc. 5.500% 4/1/17 50 57 Verizon Communications Inc. 5.500% 2/15/18 450 522 Verizon Communications Inc. 6.100% 4/15/18 100 119 Verizon Communications Inc. 8.750% 11/1/18 275 371 Verizon Communications Inc. 4.600% 4/1/21 175 194 Verizon Communications Inc. 5.850% 9/15/35 500 585 Verizon Communications Inc. 6.250% 4/1/37 150 180 Verizon Communications Inc. 6.900% 4/15/38 350 451 Verizon Communications Inc. 8.950% 3/1/39 1,250 1,961 Verizon Communications Inc. 7.350% 4/1/39 550 739 Verizon Communications Inc. 6.000% 4/1/41 300 362 Verizon Global Funding Corp. 7.750% 12/1/30 725 993 Verizon New England Inc. 7.875% 11/15/29 250 305 Verizon Virginia Inc. 4.625% 3/15/13 450 470 Vodafone Group plc 5.000% 12/16/13 600 649 Vodafone Group plc 5.750% 3/15/16 300 345 Vodafone Group plc 5.625% 2/27/17 1,650 1,905 Vodafone Group plc 4.625% 7/15/18 125 139 Vodafone Group plc 5.450% 6/10/19 275 324 Vodafone Group plc 7.875% 2/15/30 425 611 Vodafone Group plc 6.250% 11/30/32 350 430 Vodafone Group plc 6.150% 2/27/37 75 93 Washington Post Co. 7.250% 2/1/19 150 178 WPP Finance UK 5.875% 6/15/14 425 460 Consumer Cyclical (0.5%) AutoZone Inc. 6.500% 1/15/14 300 334 AutoZone Inc. 5.750% 1/15/15 325 359 Best Buy Co. Inc. 6.750% 7/15/13 125 133 BorgWarner Inc. 4.625% 9/15/20 50 54 Costco Wholesale Corp. 5.500% 3/15/17 475 562 CVS Caremark Corp. 4.875% 9/15/14 175 192 CVS Caremark Corp. 3.250% 5/18/15 100 105 CVS Caremark Corp. 5.750% 6/1/17 175 201 CVS Caremark Corp. 6.600% 3/15/19 575 695 CVS Caremark Corp. 6.250% 6/1/27 125 151 CVS Caremark Corp. 5.750% 5/15/41 1,050 1,181 Daimler Finance North America LLC 6.500% 11/15/13 375 411 8 Daimler Finance North America LLC 2.625% 9/15/16 225 221 Daimler Finance North America LLC 8.500% 1/18/31 450 634 Darden Restaurants Inc. 5.625% 10/15/12 225 235 Darden Restaurants Inc. 6.200% 10/15/17 150 175 Darden Restaurants Inc. 6.800% 10/15/37 275 329 eBay Inc. 0.875% 10/15/13 125 125 eBay Inc. 1.625% 10/15/15 125 126 eBay Inc. 3.250% 10/15/20 125 123 Expedia Inc. 5.950% 8/15/20 1,150 1,149 Family Dollar Stores Inc. 5.000% 2/1/21 125 122 Gap Inc. 5.950% 4/12/21 600 561 Historic TW Inc. 9.150% 2/1/23 975 1,341 Historic TW Inc. 6.625% 5/15/29 200 227 Home Depot Inc. 5.250% 12/16/13 275 299 Home Depot Inc. 5.400% 3/1/16 1,100 1,250 Home Depot Inc. 5.875% 12/16/36 250 293 Home Depot Inc. 5.950% 4/1/41 500 596 International Game Technology 7.500% 6/15/19 125 149 International Game Technology 5.500% 6/15/20 125 135 Johnson Controls Inc. 5.000% 3/30/20 200 224 Johnson Controls Inc. 4.250% 3/1/21 500 527 Johnson Controls Inc. 6.000% 1/15/36 125 149 Kohl's Corp. 6.250% 12/15/17 200 239 Kohl's Corp. 6.000% 1/15/33 225 256 Kohl's Corp. 6.875% 12/15/37 100 123 Lowe's Cos. Inc. 5.000% 10/15/15 75 85 Lowe's Cos. Inc. 6.100% 9/15/17 200 241 Lowe's Cos. Inc. 4.625% 4/15/20 200 218 Lowe's Cos. Inc. 6.875% 2/15/28 367 478 Lowe's Cos. Inc. 5.800% 4/15/40 100 117 Macy's Retail Holdings Inc. 8.125% 7/15/15 1,250 1,444 Macy's Retail Holdings Inc. 5.900% 12/1/16 325 355 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 509 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 300 Marriott International Inc. 5.625% 2/15/13 200 208 Marriott International Inc. 6.200% 6/15/16 150 169 Marriott International Inc. 6.375% 6/15/17 50 58 McDonald's Corp. 5.300% 3/15/17 400 466 McDonald's Corp. 5.800% 10/15/17 300 362 McDonald's Corp. 5.350% 3/1/18 350 416 McDonald's Corp. 6.300% 3/1/38 300 405 McDonald's Corp. 5.700% 2/1/39 25 32 Nordstrom Inc. 4.750% 5/1/20 600 657 Nordstrom Inc. 6.950% 3/15/28 200 252 Nordstrom Inc. 7.000% 1/15/38 150 197 O'Reilly Automotive Inc. 4.875% 1/14/21 50 52 PACCAR Financial Corp. 1.950% 12/17/12 225 228 PACCAR Inc. 6.875% 2/15/14 200 226 Staples Inc. 9.750% 1/15/14 1,025 1,189 Target Corp. 5.125% 1/15/13 675 713 Target Corp. 4.000% 6/15/13 525 555 Target Corp. 5.375% 5/1/17 200 233 Target Corp. 7.000% 7/15/31 175 231 Target Corp. 6.350% 11/1/32 450 557 Target Corp. 7.000% 1/15/38 1,100 1,500 Time Warner Inc. 3.150% 7/15/15 450 464 Time Warner Inc. 4.875% 3/15/20 625 668 Time Warner Inc. 4.700% 1/15/21 700 737 Time Warner Inc. 4.750% 3/29/21 600 632 Time Warner Inc. 7.625% 4/15/31 835 1,036 Time Warner Inc. 7.700% 5/1/32 590 742 Time Warner Inc. 6.200% 3/15/40 150 167 Time Warner Inc. 6.100% 7/15/40 250 276 Time Warner Inc. 6.250% 3/29/41 325 368 TJX Cos. Inc. 6.950% 4/15/19 175 221 Toyota Motor Credit Corp. 3.200% 6/17/15 700 734 Toyota Motor Credit Corp. 2.800% 1/11/16 125 128 Toyota Motor Credit Corp. 2.000% 9/15/16 325 321 Toyota Motor Credit Corp. 4.250% 1/11/21 300 326 Toyota Motor Credit Corp. 3.400% 9/15/21 100 100 VF Corp. 5.950% 11/1/17 250 297 VF Corp. 3.500% 9/1/21 175 177 VF Corp. 6.450% 11/1/37 150 191 Viacom Inc. 4.375% 9/15/14 350 376 Viacom Inc. 3.500% 4/1/17 450 456 Viacom Inc. 5.625% 9/15/19 650 734 Viacom Inc. 6.875% 4/30/36 400 480 Wal-Mart Stores Inc. 4.550% 5/1/13 2,275 2,415 Wal-Mart Stores Inc. 7.250% 6/1/13 150 166 Wal-Mart Stores Inc. 3.200% 5/15/14 550 585 Wal-Mart Stores Inc. 4.500% 7/1/15 450 504 Wal-Mart Stores Inc. 5.375% 4/5/17 200 236 Wal-Mart Stores Inc. 5.800% 2/15/18 200 243 Wal-Mart Stores Inc. 3.250% 10/25/20 725 755 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,951 Wal-Mart Stores Inc. 5.250% 9/1/35 175 201 Wal-Mart Stores Inc. 6.500% 8/15/37 550 734 Wal-Mart Stores Inc. 5.000% 10/25/40 465 524 Wal-Mart Stores Inc. 5.625% 4/15/41 1,300 1,599 Walgreen Co. 5.250% 1/15/19 625 741 Walt Disney Co. 4.500% 12/15/13 125 135 Walt Disney Co. 5.625% 9/15/16 500 587 Western Union Co. 6.500% 2/26/14 300 331 Western Union Co. 5.930% 10/1/16 400 449 Western Union Co. 6.200% 11/17/36 325 354 Yum! Brands Inc. 6.875% 11/15/37 750 988 Consumer Noncyclical (1.1%) Abbott Laboratories 4.350% 3/15/14 250 272 Abbott Laboratories 5.875% 5/15/16 1,350 1,591 Abbott Laboratories 5.600% 11/30/17 475 563 Abbott Laboratories 6.150% 11/30/37 325 420 Abbott Laboratories 6.000% 4/1/39 325 417 Allergan Inc. 5.750% 4/1/16 125 145 Altria Group Inc. 8.500% 11/10/13 1,325 1,514 Altria Group Inc. 9.700% 11/10/18 1,200 1,588 Altria Group Inc. 9.250% 8/6/19 600 788 Altria Group Inc. 9.950% 11/10/38 275 391 Altria Group Inc. 10.200% 2/6/39 1,175 1,711 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,343 Amgen Inc. 4.850% 11/18/14 500 557 Amgen Inc. 2.300% 6/15/16 300 308 Amgen Inc. 5.850% 6/1/17 125 149 Amgen Inc. 5.700% 2/1/19 575 689 Amgen Inc. 3.450% 10/1/20 275 284 Amgen Inc. 4.100% 6/15/21 300 323 Amgen Inc. 6.375% 6/1/37 400 515 Amgen Inc. 6.400% 2/1/39 700 916 Amgen Inc. 4.950% 10/1/41 100 109 Amgen Inc. 5.650% 6/15/42 300 364 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 250 292 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 900 1,196 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 450 460 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 350 357 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 650 654 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 400 448 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 525 568 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 315 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 350 456 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 477 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,425 1,658 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 675 776 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 167 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 325 490 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 327 Archer-Daniels-Midland Co. 4.479% 3/1/21 550 614 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 441 Archer-Daniels-Midland Co. 5.375% 9/15/35 100 115 Archer-Daniels-Midland Co. 5.765% 3/1/41 125 157 AstraZeneca plc 5.400% 6/1/14 875 978 AstraZeneca plc 6.450% 9/15/37 875 1,170 Baptist Health South Florida Obligated Group 4.590% 8/15/21 50 55 Baxter International Inc. 4.625% 3/15/15 250 278 Baxter International Inc. 5.900% 9/1/16 150 178 Baxter International Inc. 6.250% 12/1/37 100 133 Becton Dickinson and Co. 5.000% 5/15/19 50 58 Becton Dickinson and Co. 3.250% 11/12/20 550 566 Biogen Idec Inc. 6.000% 3/1/13 600 636 Boston Scientific Corp. 4.500% 1/15/15 300 314 Boston Scientific Corp. 6.250% 11/15/15 600 670 Boston Scientific Corp. 6.000% 1/15/20 350 391 Boston Scientific Corp. 7.000% 11/15/35 75 87 Boston Scientific Corp. 7.375% 1/15/40 150 187 Bottling Group LLC 5.000% 11/15/13 100 108 Bottling Group LLC 6.950% 3/15/14 500 570 Bottling Group LLC 5.500% 4/1/16 1,275 1,484 Bristol-Myers Squibb Co. 5.450% 5/1/18 300 359 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 804 Bunge Ltd. Finance Corp. 5.350% 4/15/14 350 372 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 307 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 952 Campbell Soup Co. 3.050% 7/15/17 50 53 Campbell Soup Co. 4.250% 4/15/21 250 275 Cardinal Health Inc. 4.000% 6/15/15 100 107 Cardinal Health Inc. 4.625% 12/15/20 350 380 CareFusion Corp. 5.125% 8/1/14 1,100 1,197 CareFusion Corp. 6.375% 8/1/19 75 90 Celgene Corp. 2.450% 10/15/15 75 76 Celgene Corp. 3.950% 10/15/20 50 52 Celgene Corp. 5.700% 10/15/40 75 84 Church & Dwight Co. Inc. 3.350% 12/15/15 100 104 Cia de Bebidas das Americas 8.750% 9/15/13 25 28 Clorox Co. 5.000% 3/1/13 375 394 Clorox Co. 3.550% 11/1/15 325 336 Coca-Cola Co. 0.750% 11/15/13 1,050 1,051 Coca-Cola Co. 1.500% 11/15/15 100 101 Coca-Cola Co. 5.350% 11/15/17 175 208 Coca-Cola Co. 4.875% 3/15/19 725 841 Coca-Cola Co. 3.150% 11/15/20 525 544 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 617 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 106 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 600 686 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 300 331 ConAgra Foods Inc. 5.875% 4/15/14 275 301 ConAgra Foods Inc. 7.125% 10/1/26 50 58 ConAgra Foods Inc. 7.000% 10/1/28 100 116 Corn Products International Inc. 3.200% 11/1/15 25 26 Corn Products International Inc. 4.625% 11/1/20 50 53 Corn Products International Inc. 6.625% 4/15/37 75 90 Covidien International Finance SA 1.875% 6/15/13 525 532 Covidien International Finance SA 6.550% 10/15/37 525 676 CR Bard Inc. 6.700% 12/1/26 450 594 Delhaize Group SA 5.875% 2/1/14 250 273 Delhaize Group SA 5.700% 10/1/40 300 312 Diageo Capital plc 5.200% 1/30/13 75 79 Diageo Capital plc 5.750% 10/23/17 75 88 Diageo Finance BV 5.300% 10/28/15 625 712 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 150 152 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 375 404 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,000 1,037 Eli Lilly & Co. 5.500% 3/15/27 625 753 8 Energizer Holdings Inc. 4.700% 5/19/21 150 161 Express Scripts Inc. 6.250% 6/15/14 250 275 Fortune Brands Inc. 6.375% 6/15/14 153 169 Fortune Brands Inc. 5.375% 1/15/16 4 4 Fortune Brands Inc. 5.875% 1/15/36 250 260 Genentech Inc. 4.750% 7/15/15 150 167 General Mills Inc. 5.200% 3/17/15 875 978 General Mills Inc. 5.700% 2/15/17 575 674 General Mills Inc. 5.650% 2/15/19 875 1,040 Gilead Sciences Inc. 4.500% 4/1/21 300 323 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,700 1,813 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 359 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,650 2,211 Hasbro Inc. 6.300% 9/15/17 550 626 Hasbro Inc. 6.350% 3/15/40 1,000 1,079 Hershey Co. 5.450% 9/1/16 150 173 Hershey Co. 4.125% 12/1/20 25 28 HJ Heinz Co. 2.000% 9/12/16 350 351 Hormel Foods Corp. 4.125% 4/15/21 75 83 Hospira Inc. 5.900% 6/15/14 200 220 Johnson & Johnson 5.150% 7/15/18 125 151 Johnson & Johnson 6.950% 9/1/29 100 145 Johnson & Johnson 4.950% 5/15/33 550 658 Johnson & Johnson 5.850% 7/15/38 325 433 Kellogg Co. 5.125% 12/3/12 225 236 Kellogg Co. 4.250% 3/6/13 125 131 Kellogg Co. 4.150% 11/15/19 250 275 Kellogg Co. 7.450% 4/1/31 150 217 Kimberly-Clark Corp. 4.875% 8/15/15 650 732 Kimberly-Clark Corp. 6.125% 8/1/17 200 240 Kimberly-Clark Corp. 3.625% 8/1/20 250 268 Kimberly-Clark Corp. 3.875% 3/1/21 150 165 Kimberly-Clark Corp. 5.300% 3/1/41 375 451 Koninklijke Philips Electronics NV 4.625% 3/11/13 150 158 Koninklijke Philips Electronics NV 5.750% 3/11/18 250 287 Koninklijke Philips Electronics NV 6.875% 3/11/38 200 256 Kraft Foods Inc. 2.625% 5/8/13 800 818 Kraft Foods Inc. 6.750% 2/19/14 125 140 Kraft Foods Inc. 4.125% 2/9/16 1,425 1,524 Kraft Foods Inc. 6.500% 8/11/17 525 623 Kraft Foods Inc. 6.125% 8/23/18 750 888 Kraft Foods Inc. 5.375% 2/10/20 150 170 Kraft Foods Inc. 6.500% 11/1/31 875 1,094 Kraft Foods Inc. 7.000% 8/11/37 725 934 Kraft Foods Inc. 6.875% 2/1/38 700 881 Kraft Foods Inc. 6.875% 1/26/39 250 316 Kraft Foods Inc. 6.500% 2/9/40 450 545 Kroger Co. 4.950% 1/15/15 500 553 Kroger Co. 3.900% 10/1/15 350 375 Kroger Co. 8.000% 9/15/29 750 1,022 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 367 Laboratory Corp. of America Holdings 4.625% 11/15/20 600 649 Life Technologies Corp. 4.400% 3/1/15 225 236 Life Technologies Corp. 3.500% 1/15/16 50 51 Life Technologies Corp. 6.000% 3/1/20 200 221 Life Technologies Corp. 5.000% 1/15/21 1,100 1,141 Lorillard Tobacco Co. 3.500% 8/4/16 75 75 Lorillard Tobacco Co. 8.125% 6/23/19 450 529 Lorillard Tobacco Co. 7.000% 8/4/41 75 80 McCormick & Co. Inc. 3.900% 7/15/21 100 107 McKesson Corp. 5.250% 3/1/13 75 79 McKesson Corp. 3.250% 3/1/16 1,175 1,240 McKesson Corp. 4.750% 3/1/21 75 85 McKesson Corp. 6.000% 3/1/41 125 160 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 78 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 696 Mead Johnson Nutrition Co. 5.900% 11/1/39 125 148 Medco Health Solutions Inc. 7.250% 8/15/13 675 738 Medco Health Solutions Inc. 7.125% 3/15/18 600 724 Medtronic Inc. 3.000% 3/15/15 425 449 Medtronic Inc. 4.750% 9/15/15 550 617 Medtronic Inc. 4.450% 3/15/20 175 198 Medtronic Inc. 5.550% 3/15/40 75 95 Merck & Co. Inc. 4.750% 3/1/15 275 308 Merck & Co. Inc. 4.000% 6/30/15 350 385 Merck & Co. Inc. 6.000% 9/15/17 500 610 Merck & Co. Inc. 5.000% 6/30/19 375 446 Merck & Co. Inc. 3.875% 1/15/21 350 382 Merck & Co. Inc. 6.400% 3/1/28 225 300 Merck & Co. Inc. 5.950% 12/1/28 250 318 Merck & Co. Inc. 6.550% 9/15/37 850 1,192 Merck & Co. Inc. 5.850% 6/30/39 100 130 Novant Health Inc. 5.850% 11/1/19 300 348 Novartis Capital Corp. 1.900% 4/24/13 250 255 Novartis Capital Corp. 4.125% 2/10/14 1,000 1,076 Novartis Capital Corp. 2.900% 4/24/15 450 476 Novartis Securities Investment Ltd. 5.125% 2/10/19 1,750 2,071 PepsiAmericas Inc. 5.000% 5/15/17 450 515 PepsiCo Inc. 4.650% 2/15/13 250 264 PepsiCo Inc. 3.750% 3/1/14 175 188 PepsiCo Inc. 5.000% 6/1/18 775 903 PepsiCo Inc. 7.900% 11/1/18 2,250 3,015 Pfizer Inc. 5.350% 3/15/15 2,825 3,202 Pfizer Inc. 6.200% 3/15/19 1,125 1,399 Pfizer Inc. 7.200% 3/15/39 300 437 Philip Morris International Inc. 4.875% 5/16/13 625 664 Philip Morris International Inc. 6.875% 3/17/14 475 539 Philip Morris International Inc. 5.650% 5/16/18 275 325 Philip Morris International Inc. 6.375% 5/16/38 825 1,059 5 Procter & Gamble - Esop 9.360% 1/1/21 900 1,208 Procter & Gamble Co. 4.950% 8/15/14 100 112 Procter & Gamble Co. 3.500% 2/15/15 525 564 Procter & Gamble Co. 4.700% 2/15/19 175 206 Procter & Gamble Co. 6.450% 1/15/26 600 793 Quest Diagnostics Inc. 5.450% 11/1/15 250 283 Quest Diagnostics Inc. 4.700% 4/1/21 300 324 Reynolds American Inc. 6.750% 6/15/17 100 115 Safeway Inc. 6.250% 3/15/14 300 334 Safeway Inc. 3.950% 8/15/20 925 928 Safeway Inc. 7.250% 2/1/31 50 63 Sanofi 1.625% 3/28/14 125 127 Sanofi 2.625% 3/29/16 1,400 1,450 Sanofi 4.000% 3/29/21 200 216 St. Jude Medical Inc. 2.200% 9/15/13 300 305 St. Jude Medical Inc. 3.750% 7/15/14 425 452 St. Jude Medical Inc. 4.875% 7/15/19 75 85 Stryker Corp. 3.000% 1/15/15 100 105 Stryker Corp. 2.000% 9/30/16 150 150 Stryker Corp. 4.375% 1/15/20 100 110 Sysco Corp. 5.250% 2/12/18 300 353 Sysco Corp. 5.375% 9/21/35 500 620 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 236 Thermo Fisher Scientific Inc. 2.150% 12/28/12 125 127 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 106 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 421 Unilever Capital Corp. 3.650% 2/15/14 275 292 Unilever Capital Corp. 2.750% 2/10/16 500 528 Unilever Capital Corp. 4.800% 2/15/19 150 175 UST LLC 5.750% 3/1/18 250 283 Whirlpool Corp. 5.500% 3/1/13 250 260 Wyeth 6.450% 2/1/24 800 1,043 Wyeth 6.500% 2/1/34 200 265 Wyeth 6.000% 2/15/36 1,225 1,509 Wyeth 5.950% 4/1/37 150 191 Zimmer Holdings Inc. 5.750% 11/30/39 400 473 Energy (0.6%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 943 Anadarko Petroleum Corp. 7.625% 3/15/14 300 337 Anadarko Petroleum Corp. 5.750% 6/15/14 125 136 Anadarko Petroleum Corp. 5.950% 9/15/16 1,000 1,092 Anadarko Petroleum Corp. 6.950% 6/15/19 50 57 Anadarko Petroleum Corp. 6.450% 9/15/36 650 682 Anadarko Petroleum Corp. 7.950% 6/15/39 125 155 Apache Corp. 6.000% 9/15/13 300 329 Apache Corp. 5.625% 1/15/17 75 89 Apache Corp. 6.900% 9/15/18 500 630 Apache Corp. 3.625% 2/1/21 350 367 Apache Corp. 5.100% 9/1/40 100 110 Apache Finance Canada Corp. 7.750% 12/15/29 225 332 Baker Hughes Inc. 6.875% 1/15/29 400 535 Baker Hughes Inc. 5.125% 9/15/40 50 57 BJ Services Co. 6.000% 6/1/18 100 121 BP Capital Markets plc 5.250% 11/7/13 750 806 BP Capital Markets plc 3.625% 5/8/14 300 315 BP Capital Markets plc 3.875% 3/10/15 250 265 BP Capital Markets plc 3.125% 10/1/15 800 825 BP Capital Markets plc 3.200% 3/11/16 600 626 BP Capital Markets plc 4.750% 3/10/19 750 829 BP Capital Markets plc 4.500% 10/1/20 950 1,026 BP Capital Markets plc 4.742% 3/11/21 725 792 Burlington Resources Finance Co. 7.400% 12/1/31 600 859 Canadian Natural Resources Ltd. 5.450% 10/1/12 250 261 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 194 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 640 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 493 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 527 Cenovus Energy Inc. 5.700% 10/15/19 475 549 Chevron Corp. 3.950% 3/3/14 500 539 Chevron Corp. 4.950% 3/3/19 475 563 ConocoPhillips 4.750% 2/1/14 250 271 ConocoPhillips 4.600% 1/15/15 200 220 ConocoPhillips 5.750% 2/1/19 1,575 1,880 ConocoPhillips 5.900% 10/15/32 150 181 ConocoPhillips 5.900% 5/15/38 175 215 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 250 313 ConocoPhillips Holding Co. 6.950% 4/15/29 275 367 Devon Energy Corp. 5.625% 1/15/14 525 575 Devon Energy Corp. 2.400% 7/15/16 100 101 Devon Energy Corp. 4.000% 7/15/21 200 210 Devon Energy Corp. 7.950% 4/15/32 25 35 Devon Energy Corp. 5.600% 7/15/41 200 229 Devon Financing Corp. ULC 7.875% 9/30/31 425 596 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 110 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 87 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 251 Encana Corp. 4.750% 10/15/13 25 27 Encana Corp. 7.200% 11/1/31 625 772 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 55 Ensco plc 3.250% 3/15/16 250 254 Ensco plc 4.700% 3/15/21 750 761 EOG Resources Inc. 6.125% 10/1/13 575 633 EOG Resources Inc. 2.500% 2/1/16 1,000 1,021 EOG Resources Inc. 5.625% 6/1/19 275 327 EOG Resources Inc. 4.100% 2/1/21 150 161 Halliburton Co. 7.450% 9/15/39 450 632 Hess Corp. 8.125% 2/15/19 900 1,165 Hess Corp. 7.875% 10/1/29 150 202 Hess Corp. 7.125% 3/15/33 375 480 Hess Corp. 5.600% 2/15/41 400 434 Husky Energy Inc. 7.250% 12/15/19 300 370 Husky Energy Inc. 6.800% 9/15/37 100 122 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,171 Kerr-McGee Corp. 7.875% 9/15/31 150 182 8 Marathon Petroleum Corp. 3.500% 3/1/16 400 414 8 Marathon Petroleum Corp. 5.125% 3/1/21 750 779 Nabors Industries Inc. 9.250% 1/15/19 600 762 Nabors Industries Inc. 5.000% 9/15/20 100 103 Nexen Inc. 7.875% 3/15/32 100 129 Nexen Inc. 6.400% 5/15/37 1,000 1,020 Nexen Inc. 7.500% 7/30/39 625 720 Noble Energy Inc. 8.250% 3/1/19 300 397 Noble Energy Inc. 6.000% 3/1/41 75 84 Noble Holding International Ltd. 3.450% 8/1/15 75 79 Noble Holding International Ltd. 4.900% 8/1/20 100 108 Noble Holding International Ltd. 4.625% 3/1/21 100 105 Noble Holding International Ltd. 6.200% 8/1/40 200 234 Noble Holding International Ltd. 6.050% 3/1/41 300 344 Occidental Petroleum Corp. 2.500% 2/1/16 725 756 Occidental Petroleum Corp. 4.100% 2/1/21 200 217 PC Financial Partnership 5.000% 11/15/14 25 27 Petro-Canada 4.000% 7/15/13 75 78 Petro-Canada 7.875% 6/15/26 100 134 Petro-Canada 5.350% 7/15/33 450 457 Petro-Canada 5.950% 5/15/35 500 538 Pride International Inc. 6.875% 8/15/20 500 580 Rowan Cos. Inc. 7.875% 8/1/19 125 148 Shell International Finance BV 1.875% 3/25/13 450 459 Shell International Finance BV 4.000% 3/21/14 600 648 Shell International Finance BV 3.100% 6/28/15 1,075 1,142 Shell International Finance BV 3.250% 9/22/15 200 213 Shell International Finance BV 5.200% 3/22/17 300 349 Shell International Finance BV 4.300% 9/22/19 1,000 1,125 Shell International Finance BV 4.375% 3/25/20 275 309 Shell International Finance BV 6.375% 12/15/38 500 684 Shell International Finance BV 5.500% 3/25/40 750 930 Statoil ASA 3.875% 4/15/14 300 321 Statoil ASA 2.900% 10/15/14 75 79 Statoil ASA 3.125% 8/17/17 175 185 Statoil ASA 5.250% 4/15/19 650 766 Statoil ASA 7.150% 1/15/29 250 339 Statoil ASA 5.100% 8/17/40 300 352 Suncor Energy Inc. 6.100% 6/1/18 100 117 Suncor Energy Inc. 6.500% 6/15/38 1,075 1,253 Suncor Energy Inc. 6.850% 6/1/39 700 850 Talisman Energy Inc. 5.125% 5/15/15 100 112 Talisman Energy Inc. 3.750% 2/1/21 350 341 Tosco Corp. 8.125% 2/15/30 1,150 1,634 Total Capital Canada Ltd. 1.625% 1/28/14 575 584 Total Capital SA 3.000% 6/24/15 575 609 Total Capital SA 2.300% 3/15/16 525 539 Total Capital SA 4.450% 6/24/20 325 363 Total Capital SA 4.125% 1/28/21 250 273 Transocean Inc. 5.250% 3/15/13 100 104 Transocean Inc. 4.950% 11/15/15 450 474 Transocean Inc. 6.000% 3/15/18 425 453 Transocean Inc. 6.500% 11/15/20 200 219 Transocean Inc. 7.500% 4/15/31 300 335 Valero Energy Corp. 4.500% 2/1/15 75 80 Valero Energy Corp. 6.125% 6/15/17 1,000 1,113 Valero Energy Corp. 6.125% 2/1/20 150 167 Valero Energy Corp. 7.500% 4/15/32 750 876 Valero Energy Corp. 6.625% 6/15/37 300 316 Weatherford International Inc. 6.800% 6/15/37 400 434 Weatherford International Ltd. 6.000% 3/15/18 400 442 Weatherford International Ltd. 9.625% 3/1/19 775 1,000 Weatherford International Ltd. 5.125% 9/15/20 300 305 Weatherford International Ltd. 6.500% 8/1/36 800 837 Williams Cos. Inc. 7.500% 1/15/31 519 616 Williams Cos. Inc. 7.750% 6/15/31 149 182 XTO Energy Inc. 5.750% 12/15/13 900 996 XTO Energy Inc. 6.250% 8/1/17 400 499 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 225 265 Fluor Corp. 3.375% 9/15/21 150 152 Massachusetts Development Finance Agency Revenue (Harvard University) 4.875% 10/15/40 200 245 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.600% 7/1/11 400 537 Technology (0.4%) Adobe Systems Inc. 3.250% 2/1/15 200 211 Adobe Systems Inc. 4.750% 2/1/20 325 343 Agilent Technologies Inc. 2.500% 7/15/13 200 203 Agilent Technologies Inc. 5.500% 9/14/15 550 602 Agilent Technologies Inc. 6.500% 11/1/17 350 412 Amphenol Corp. 4.750% 11/15/14 200 213 Analog Devices Inc. 5.000% 7/1/14 175 192 Analog Devices Inc. 3.000% 4/15/16 50 52 Applied Materials Inc. 2.650% 6/15/16 75 77 Applied Materials Inc. 4.300% 6/15/21 375 388 Applied Materials Inc. 5.850% 6/15/41 125 140 Arrow Electronics Inc. 3.375% 11/1/15 100 99 BMC Software Inc. 7.250% 6/1/18 175 208 Broadcom Corp. 1.500% 11/1/13 100 100 CA Inc. 6.125% 12/1/14 500 554 CA Inc. 5.375% 12/1/19 675 736 Cisco Systems Inc. 1.625% 3/14/14 925 941 Cisco Systems Inc. 5.500% 2/22/16 500 577 Cisco Systems Inc. 4.950% 2/15/19 125 142 Cisco Systems Inc. 4.450% 1/15/20 2,275 2,523 Cisco Systems Inc. 5.900% 2/15/39 425 511 Cisco Systems Inc. 5.500% 1/15/40 575 668 Computer Sciences Corp. 6.500% 3/15/18 125 136 Corning Inc. 6.625% 5/15/19 50 61 Corning Inc. 5.750% 8/15/40 175 195 Dell Inc. 1.400% 9/10/13 200 201 Dell Inc. 2.100% 4/1/14 400 408 Dell Inc. 2.300% 9/10/15 75 75 Dell Inc. 3.100% 4/1/16 900 925 Dell Inc. 5.875% 6/15/19 175 202 Dun & Bradstreet Corp. 2.875% 11/15/15 150 155 Equifax Inc. 6.300% 7/1/17 125 141 Fiserv Inc. 3.125% 10/1/15 150 152 Fiserv Inc. 3.125% 6/15/16 300 302 Fiserv Inc. 6.800% 11/20/17 475 554 Google Inc. 2.125% 5/19/16 50 51 Google Inc. 3.625% 5/19/21 350 373 Harris Corp. 5.000% 10/1/15 425 474 Harris Corp. 6.150% 12/15/40 25 29 Hewlett-Packard Co. 4.500% 3/1/13 625 651 Hewlett-Packard Co. 1.250% 9/13/13 250 249 Hewlett-Packard Co. 6.125% 3/1/14 1,800 1,974 Hewlett-Packard Co. 2.125% 9/13/15 575 569 Hewlett-Packard Co. 5.400% 3/1/17 225 249 Hewlett-Packard Co. 5.500% 3/1/18 1,025 1,143 Hewlett-Packard Co. 3.750% 12/1/20 200 194 Hewlett-Packard Co. 6.000% 9/15/41 200 212 HP Enterprise Services LLC 6.000% 8/1/13 225 241 IBM International Group Capital LLC 5.050% 10/22/12 1,100 1,150 Intel Corp. 1.950% 10/1/16 225 227 Intel Corp. 3.300% 10/1/21 200 204 Intel Corp. 4.800% 10/1/41 625 674 International Business Machines Corp. 7.500% 6/15/13 550 610 International Business Machines Corp. 1.000% 8/5/13 700 705 International Business Machines Corp. 2.000% 1/5/16 275 280 International Business Machines Corp. 1.950% 7/22/16 300 303 International Business Machines Corp. 5.700% 9/14/17 1,000 1,191 International Business Machines Corp. 5.600% 11/30/39 1,720 2,125 Juniper Networks Inc. 3.100% 3/15/16 75 76 Juniper Networks Inc. 4.600% 3/15/21 50 52 Juniper Networks Inc. 5.950% 3/15/41 150 161 Lexmark International Inc. 5.900% 6/1/13 150 159 Lexmark International Inc. 6.650% 6/1/18 375 418 Maxim Integrated Products Inc. 3.450% 6/14/13 100 103 Microsoft Corp. 0.875% 9/27/13 150 151 Microsoft Corp. 2.950% 6/1/14 675 716 Microsoft Corp. 1.625% 9/25/15 200 204 Microsoft Corp. 4.200% 6/1/19 50 55 Microsoft Corp. 3.000% 10/1/20 250 258 Microsoft Corp. 5.200% 6/1/39 350 424 Microsoft Corp. 4.500% 10/1/40 125 138 Microsoft Corp. 5.300% 2/8/41 600 740 Motorola Solutions Inc. 5.375% 11/15/12 275 285 Motorola Solutions Inc. 7.500% 5/15/25 75 88 Nokia Oyj 5.375% 5/15/19 1,625 1,598 Nokia Oyj 6.625% 5/15/39 100 93 Oracle Corp. 5.250% 1/15/16 1,900 2,187 Oracle Corp. 5.750% 4/15/18 300 358 Oracle Corp. 5.000% 7/8/19 1,175 1,365 Oracle Corp. 6.125% 7/8/39 275 344 8 Oracle Corp. 5.375% 7/15/40 920 1,069 Pitney Bowes Inc. 3.875% 6/15/13 225 233 Pitney Bowes Inc. 4.875% 8/15/14 25 27 Pitney Bowes Inc. 4.750% 1/15/16 1,300 1,394 8 SAIC Inc. 4.450% 12/1/20 75 81 8 SAIC Inc. 5.950% 12/1/40 75 90 Science Applications International Corp. 5.500% 7/1/33 100 111 Symantec Corp. 2.750% 9/15/15 50 51 Symantec Corp. 4.200% 9/15/20 75 74 Texas Instruments Inc. 2.375% 5/16/16 175 180 Tyco Electronics Group SA 7.125% 10/1/37 600 786 Xerox Corp. 8.250% 5/15/14 300 342 Xerox Corp. 6.400% 3/15/16 375 416 Xerox Corp. 6.750% 2/1/17 350 402 Xerox Corp. 6.350% 5/15/18 350 396 Xerox Corp. 5.625% 12/15/19 550 596 Transportation (0.2%) 5 American Airlines 2011-2 Class A Pass Through Trust 8.625% 4/15/23 175 174 5 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 117 127 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 86 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 283 Burlington Northern Santa Fe LLC 7.000% 12/15/25 200 268 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 153 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 399 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 477 Canadian National Railway Co. 6.250% 8/1/34 350 468 Canadian National Railway Co. 6.200% 6/1/36 350 452 Canadian Pacific Railway Co. 7.125% 10/15/31 450 582 Canadian Pacific Railway Co. 5.950% 5/15/37 250 299 Con-way Inc. 6.700% 5/1/34 350 345 5 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 462 462 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 143 150 CSX Corp. 5.600% 5/1/17 25 29 CSX Corp. 7.900% 5/1/17 126 158 CSX Corp. 6.250% 3/15/18 725 878 CSX Corp. 7.375% 2/1/19 1,050 1,329 CSX Corp. 4.250% 6/1/21 475 503 CSX Corp. 6.220% 4/30/40 174 216 CSX Corp. 5.500% 4/15/41 425 482 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 227 229 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 678 713 5 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 99 98 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 454 Norfolk Southern Corp. 5.750% 1/15/16 175 201 Norfolk Southern Corp. 7.700% 5/15/17 400 506 Norfolk Southern Corp. 5.750% 4/1/18 100 117 Norfolk Southern Corp. 5.900% 6/15/19 425 512 Norfolk Southern Corp. 5.590% 5/17/25 72 84 Norfolk Southern Corp. 7.800% 5/15/27 100 143 Norfolk Southern Corp. 5.640% 5/17/29 100 119 8 Norfolk Southern Corp. 4.837% 10/1/41 355 370 Norfolk Southern Corp. 6.000% 5/23/11 625 744 Norfolk Southern Railway Co. 9.750% 6/15/20 116 171 Ryder System Inc. 5.850% 3/1/14 250 274 Ryder System Inc. 3.150% 3/2/15 375 382 Ryder System Inc. 3.600% 3/1/16 400 417 Ryder System Inc. 5.850% 11/1/16 75 86 Southwest Airlines Co. 5.750% 12/15/16 200 223 Southwest Airlines Co. 5.125% 3/1/17 400 425 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 127 133 Union Pacific Corp. 5.450% 1/31/13 650 685 Union Pacific Corp. 7.125% 2/1/28 500 671 Union Pacific Corp. 6.625% 2/1/29 200 259 Union Pacific Corp. 5.780% 7/15/40 175 210 United Parcel Service Inc. 3.875% 4/1/14 50 54 United Parcel Service Inc. 5.125% 4/1/19 175 211 United Parcel Service Inc. 3.125% 1/15/21 350 366 United Parcel Service Inc. 6.200% 1/15/38 595 797 Utilities (1.0%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 495 Alabama Power Co. 4.850% 12/15/12 200 209 Alabama Power Co. 5.500% 10/15/17 550 652 Ameren Illinois Co. 6.125% 11/15/17 25 29 Arizona Public Service Co. 5.800% 6/30/14 50 55 Arizona Public Service Co. 4.650% 5/15/15 275 297 Carolina Power & Light Co. 5.125% 9/15/13 325 352 Carolina Power & Light Co. 5.300% 1/15/19 675 793 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 500 533 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 175 197 Cleco Power LLC 6.000% 12/1/40 175 209 Cleveland Electric Illuminating Co. 5.650% 12/15/13 325 353 Cleveland Electric Illuminating Co. 5.700% 4/1/17 500 547 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 252 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 866 Commonwealth Edison Co. 1.625% 1/15/14 125 126 Commonwealth Edison Co. 5.950% 8/15/16 900 1,046 Commonwealth Edison Co. 6.150% 9/15/17 600 702 Commonwealth Edison Co. 5.800% 3/15/18 150 176 Commonwealth Edison Co. 5.900% 3/15/36 100 120 Connecticut Light & Power Co. 6.350% 6/1/36 250 333 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 712 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 225 282 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 340 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 506 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 450 579 Constellation Energy Group Inc. 4.550% 6/15/15 175 183 Constellation Energy Group Inc. 5.150% 12/1/20 1,000 1,022 Constellation Energy Group Inc. 7.600% 4/1/32 100 122 Consumers Energy Co. 5.375% 4/15/13 175 186 Detroit Edison Co. 3.900% 6/1/21 100 107 Detroit Edison Co. 5.700% 10/1/37 125 156 Dominion Resources Inc. 1.800% 3/15/14 100 101 Dominion Resources Inc. 2.250% 9/1/15 750 759 Dominion Resources Inc. 6.000% 11/30/17 550 649 Dominion Resources Inc. 4.450% 3/15/21 125 136 Dominion Resources Inc. 5.250% 8/1/33 200 226 Dominion Resources Inc. 4.900% 8/1/41 550 575 5 Dominion Resources Inc. 7.500% 6/30/66 175 180 Duke Energy Carolinas LLC 4.300% 6/15/20 500 558 Duke Energy Carolinas LLC 6.000% 12/1/28 300 366 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,389 Duke Energy Carolinas LLC 6.050% 4/15/38 50 65 Duke Energy Corp. 3.350% 4/1/15 375 392 Duke Energy Corp. 5.050% 9/15/19 175 197 Duke Energy Indiana Inc. 5.000% 9/15/13 250 268 Duke Energy Indiana Inc. 3.750% 7/15/20 185 197 Duke Energy Ohio Inc. 2.100% 6/15/13 325 331 El Paso Electric Co. 6.000% 5/15/35 175 202 Entergy Arkansas Inc. 3.750% 2/15/21 650 662 Exelon Corp. 4.900% 6/15/15 500 543 Exelon Generation Co. LLC 4.000% 10/1/20 575 574 Exelon Generation Co. LLC 5.750% 10/1/41 75 80 Florida Power & Light Co. 5.950% 10/1/33 100 128 Florida Power & Light Co. 5.625% 4/1/34 225 278 Florida Power & Light Co. 4.950% 6/1/35 50 57 Florida Power & Light Co. 6.200% 6/1/36 50 67 Florida Power & Light Co. 5.850% 5/1/37 150 193 Florida Power & Light Co. 5.950% 2/1/38 175 228 Florida Power & Light Co. 5.960% 4/1/39 1,175 1,545 Florida Power Corp. 4.800% 3/1/13 50 53 Florida Power Corp. 5.650% 6/15/18 50 60 Florida Power Corp. 4.550% 4/1/20 1,375 1,555 Georgia Power Co. 5.950% 2/1/39 275 348 Great Plains Energy Inc. 2.750% 8/15/13 100 102 Iberdrola International BV 6.750% 7/15/36 400 413 5 Integrys Energy Group Inc. 6.110% 12/1/66 300 288 Interstate Power & Light Co. 6.250% 7/15/39 100 131 Jersey Central Power & Light Co. 5.625% 5/1/16 350 401 Jersey Central Power & Light Co. 5.650% 6/1/17 350 403 Kansas City Power & Light Co. 6.050% 11/15/35 200 220 Kansas City Power & Light Co. 5.300% 10/1/41 125 128 Kentucky Utilities Co. 1.625% 11/1/15 200 199 Kentucky Utilities Co. 3.250% 11/1/20 200 206 LG&E and KU Energy LLC 2.125% 11/15/15 125 123 LG&E and KU Energy LLC 3.750% 11/15/20 150 148 Louisville Gas & Electric Co. 1.625% 11/15/15 300 301 Louisville Gas & Electric Co. 5.125% 11/15/40 100 119 MidAmerican Energy Co. 5.950% 7/15/17 150 177 MidAmerican Energy Co. 6.750% 12/30/31 725 966 Midamerican Energy Holdings Co. 5.875% 10/1/12 750 788 Midamerican Energy Holdings Co. 5.000% 2/15/14 300 324 Midamerican Energy Holdings Co. 5.950% 5/15/37 525 615 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 275 297 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 700 762 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 131 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 150 174 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 600 840 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 1,025 1,047 5 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 216 5 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 267 Northern States Power Co. 6.200% 7/1/37 250 336 Northern States Power Co. 5.350% 11/1/39 175 214 NSTAR 4.500% 11/15/19 750 822 NSTAR Electric Co. 4.875% 10/15/12 75 78 NSTAR Electric Co. 4.875% 4/15/14 225 245 NSTAR Electric Co. 5.625% 11/15/17 325 386 Oglethorpe Power Corp. 5.950% 11/1/39 100 122 Oglethorpe Power Corp. 5.375% 11/1/40 175 199 Ohio Edison Co. 6.400% 7/15/16 550 643 Ohio Power Co. 5.750% 9/1/13 475 510 Ohio Power Co. 6.000% 6/1/16 150 173 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 189 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 325 350 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 200 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 253 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 821 Pacific Gas & Electric Co. 4.800% 3/1/14 650 703 Pacific Gas & Electric Co. 5.625% 11/30/17 250 291 Pacific Gas & Electric Co. 8.250% 10/15/18 275 367 Pacific Gas & Electric Co. 4.250% 5/15/21 225 241 Pacific Gas & Electric Co. 6.050% 3/1/34 825 992 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,191 Pacific Gas & Electric Co. 5.400% 1/15/40 500 560 PacifiCorp 5.250% 6/15/35 475 542 PacifiCorp 6.250% 10/15/37 600 766 Peco Energy Co. 5.350% 3/1/18 125 149 Pennsylvania Electric Co. 6.050% 9/1/17 75 86 Pepco Holdings Inc. 2.700% 10/1/15 475 488 PPL Electric Utilities Corp. 6.250% 5/15/39 100 134 PPL Energy Supply LLC 6.200% 5/15/16 68 75 Progress Energy Inc. 6.050% 3/15/14 100 110 Progress Energy Inc. 7.750% 3/1/31 625 851 PSEG Power LLC 2.500% 4/15/13 250 254 PSEG Power LLC 5.000% 4/1/14 650 694 PSEG Power LLC 5.500% 12/1/15 450 499 PSEG Power LLC 5.125% 4/15/20 200 218 Public Service Co. of Colorado 5.800% 8/1/18 100 121 Public Service Co. of Colorado 5.125% 6/1/19 175 207 Public Service Co. of Colorado 3.200% 11/15/20 500 513 Public Service Co. of Colorado 6.250% 9/1/37 300 406 Public Service Co. of Oklahoma 5.150% 12/1/19 600 665 Public Service Co. of Oklahoma 4.400% 2/1/21 500 535 Public Service Co. of Oklahoma 6.625% 11/15/37 275 358 Public Service Electric & Gas Co. 2.700% 5/1/15 225 236 Public Service Electric & Gas Co. 5.500% 3/1/40 300 365 Puget Sound Energy Inc. 5.483% 6/1/35 100 114 Puget Sound Energy Inc. 6.274% 3/15/37 500 635 San Diego Gas & Electric Co. 5.300% 11/15/15 100 116 San Diego Gas & Electric Co. 5.350% 5/15/35 100 120 San Diego Gas & Electric Co. 4.500% 8/15/40 50 55 Sierra Pacific Power Co. 6.000% 5/15/16 525 605 Sierra Pacific Power Co. 6.750% 7/1/37 400 541 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 591 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 191 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 119 Southern California Edison Co. 4.650% 4/1/15 775 855 Southern California Edison Co. 5.000% 1/15/16 275 313 Southern California Edison Co. 3.875% 6/1/21 350 379 Southern California Edison Co. 6.650% 4/1/29 225 298 Southern California Edison Co. 5.750% 4/1/35 508 646 Southern California Edison Co. 5.350% 7/15/35 350 424 Southern Power Co. 4.875% 7/15/15 1,325 1,449 Southwestern Electric Power Co. 6.450% 1/15/19 250 295 Southwestern Electric Power Co. 6.200% 3/15/40 75 89 Tampa Electric Co. 6.550% 5/15/36 375 490 TECO Finance Inc. 4.000% 3/15/16 100 107 TECO Finance Inc. 5.150% 3/15/20 125 140 TransAlta Corp. 6.650% 5/15/18 100 117 UIL Holdings Corp. 4.625% 10/1/20 100 103 Union Electric Co. 5.100% 10/1/19 1,200 1,392 United Utilities plc 5.375% 2/1/19 325 349 Virginia Electric and Power Co. 5.100% 11/30/12 225 235 Virginia Electric and Power Co. 5.400% 1/15/16 700 805 Virginia Electric and Power Co. 6.000% 5/15/37 550 697 Virginia Electric and Power Co. 8.875% 11/15/38 100 164 Wisconsin Electric Power Co. 6.000% 4/1/14 550 616 Wisconsin Electric Power Co. 4.250% 12/15/19 175 195 Wisconsin Electric Power Co. 5.625% 5/15/33 200 242 5 Wisconsin Energy Corp. 6.250% 5/15/67 525 524 Wisconsin Power & Light Co. 5.000% 7/15/19 25 29 Wisconsin Power & Light Co. 6.375% 8/15/37 300 398 Xcel Energy Inc. 5.613% 4/1/17 631 713 Xcel Energy Inc. 4.700% 5/15/20 100 112 Xcel Energy Inc. 6.500% 7/1/36 225 297 Natural Gas (0.3%) AGL Capital Corp. 3.500% 9/15/21 250 246 AGL Capital Corp. 5.875% 3/15/41 125 144 Atmos Energy Corp. 8.500% 3/15/19 250 338 Atmos Energy Corp. 5.500% 6/15/41 300 353 Boardwalk Pipelines LP 5.500% 2/1/17 200 222 British Transco Finance Inc. 6.625% 6/1/18 430 526 Buckeye Partners LP 4.875% 2/1/21 650 663 CenterPoint Energy Resources Corp. 6.150% 5/1/16 300 344 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 273 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 83 DCP Midstream Operating LP 3.250% 10/1/15 175 176 El Paso Natural Gas Co. 5.950% 4/15/17 300 338 Enbridge Energy Partners LP 9.875% 3/1/19 550 734 Energy Transfer Partners LP 6.000% 7/1/13 700 743 Energy Transfer Partners LP 5.950% 2/1/15 300 323 Energy Transfer Partners LP 6.125% 2/15/17 300 328 Energy Transfer Partners LP 9.000% 4/15/19 275 332 Energy Transfer Partners LP 6.625% 10/15/36 150 153 Energy Transfer Partners LP 7.500% 7/1/38 500 537 9 Enron Corp. 9.125% 4/1/03 700 — 9 Enron Corp. 7.125% 5/15/07 300 — 9 Enron Corp. 6.875% 10/15/07 1,000 — Enterprise Products Operating LLC 5.600% 10/15/14 775 852 Enterprise Products Operating LLC 6.300% 9/15/17 275 318 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,664 Enterprise Products Operating LLC 7.550% 4/15/38 450 564 EQT Corp. 8.125% 6/1/19 400 486 KeySpan Corp. 8.000% 11/15/30 200 283 KeySpan Corp. 5.803% 4/1/35 250 296 Kinder Morgan Energy Partners LP 5.000% 12/15/13 350 375 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 517 Kinder Morgan Energy Partners LP 5.625% 2/15/15 75 83 Kinder Morgan Energy Partners LP 3.500% 3/1/16 300 310 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 851 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 295 Kinder Morgan Energy Partners LP 6.950% 1/15/38 300 331 Kinder Morgan Energy Partners LP 6.500% 9/1/39 375 407 Magellan Midstream Partners LP 5.650% 10/15/16 150 172 Magellan Midstream Partners LP 6.550% 7/15/19 125 150 National Grid plc 6.300% 8/1/16 275 318 Nisource Finance Corp. 5.400% 7/15/14 300 326 Nisource Finance Corp. 6.800% 1/15/19 750 876 Nisource Finance Corp. 6.125% 3/1/22 450 510 Nisource Finance Corp. 6.250% 12/15/40 400 438 NuStar Logistics LP 7.650% 4/15/18 350 421 Oneok Inc. 5.200% 6/15/15 300 328 Oneok Inc. 6.000% 6/15/35 275 296 ONEOK Partners LP 3.250% 2/1/16 50 51 ONEOK Partners LP 8.625% 3/1/19 400 515 ONEOK Partners LP 6.650% 10/1/36 525 612 ONEOK Partners LP 6.125% 2/1/41 325 358 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 800 925 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 58 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 160 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 625 654 Questar Corp. 2.750% 2/1/16 25 25 Sempra Energy 6.000% 2/1/13 200 212 Sempra Energy 2.000% 3/15/14 475 480 Southern California Gas Co. 5.750% 11/15/35 25 32 8 Southern Natural Gas Co. 5.900% 4/1/17 150 172 8 Southern Natural Gas Co. / Southern Natural Issuing Corp. 4.400% 6/15/21 250 253 Southern Union Co. 7.600% 2/1/24 250 297 Spectra Energy Capital LLC 5.668% 8/15/14 400 439 Texas Gas Transmission LLC 4.600% 6/1/15 250 269 TransCanada PipeLines Ltd. 4.000% 6/15/13 750 785 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 371 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,000 1,050 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 938 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 152 TransCanada PipeLines Ltd. 6.200% 10/15/37 100 124 5 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 398 Williams Partners LP 3.800% 2/15/15 125 130 Williams Partners LP 5.250% 3/15/20 1,400 1,508 Williams Partners LP 6.300% 4/15/40 675 754 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 500 583 Other Utility (0.0%) American Water Capital Corp. 6.593% 10/15/37 500 600 Veolia Environnement SA 6.000% 6/1/18 600 677 Total Corporate Bonds (Cost $829,675) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) African Development Bank 1.000% 11/23/11 275 275 African Development Bank 1.750% 10/1/12 225 227 African Development Bank 1.625% 2/11/13 325 331 African Development Bank 3.000% 5/27/14 875 933 Asian Development Bank 1.625% 7/15/13 750 766 Asian Development Bank 3.625% 9/5/13 900 953 Asian Development Bank 2.750% 5/21/14 1,175 1,243 Asian Development Bank 0.875% 6/10/14 300 302 Asian Development Bank 4.250% 10/20/14 300 332 Asian Development Bank 2.625% 2/9/15 875 926 Asian Development Bank 2.500% 3/15/16 775 826 Asian Development Bank 5.500% 6/27/16 100 120 Asian Development Bank 5.593% 7/16/18 500 613 Brazilian Government International Bond 10.250% 6/17/13 150 172 Brazilian Government International Bond 7.875% 3/7/15 475 559 Brazilian Government International Bond 6.000% 1/17/17 2,400 2,725 5 Brazilian Government International Bond 8.000% 1/15/18 72 85 Brazilian Government International Bond 5.875% 1/15/19 875 1,003 Brazilian Government International Bond 8.875% 10/14/19 175 237 Brazilian Government International Bond 4.875% 1/22/21 450 480 Brazilian Government International Bond 8.875% 4/15/24 325 463 Brazilian Government International Bond 8.750% 2/4/25 800 1,124 Brazilian Government International Bond 10.125% 5/15/27 875 1,369 Brazilian Government International Bond 8.250% 1/20/34 1,075 1,505 Brazilian Government International Bond 7.125% 1/20/37 650 830 Brazilian Government International Bond 11.000% 8/17/40 1,050 1,382 Brazilian Government International Bond 5.625% 1/7/41 400 430 Chile Government International Bond 5.500% 1/15/13 150 158 Chile Government International Bond 3.875% 8/5/20 300 313 China Development Bank Corp. 4.750% 10/8/14 450 481 China Development Bank Corp. 5.000% 10/15/15 175 190 China Government International Bond 4.750% 10/29/13 200 214 Colombia Government International Bond 10.750% 1/15/13 100 111 Colombia Government International Bond 8.250% 12/22/14 200 234 Colombia Government International Bond 7.375% 1/27/17 700 837 Colombia Government International Bond 7.375% 3/18/19 825 1,013 Colombia Government International Bond 4.375% 7/12/21 900 913 Colombia Government International Bond 8.125% 5/21/24 400 526 Colombia Government International Bond 7.375% 9/18/37 200 258 Colombia Government International Bond 6.125% 1/18/41 300 339 Corp. Andina de Fomento 5.200% 5/21/13 225 237 Corp. Andina de Fomento 5.125% 5/5/15 625 673 Corp. Andina de Fomento 3.750% 1/15/16 975 987 Corp. Andina de Fomento 5.750% 1/12/17 375 409 Council Of Europe Development Bank 2.750% 2/10/15 275 291 Council Of Europe Development Bank 2.625% 2/16/16 325 345 10 Development Bank of Japan 4.250% 6/9/15 500 553 Eksportfinans ASA 2.000% 9/15/15 450 459 Eksportfinans ASA 5.500% 5/25/16 1,025 1,206 Eksportfinans ASA 5.500% 6/26/17 450 531 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,061 European Bank for Reconstruction & Development 1.625% 9/3/15 100 101 European Bank for Reconstruction & Development 2.500% 3/15/16 500 532 European Investment Bank 1.625% 3/15/13 600 610 European Investment Bank 2.875% 3/15/13 650 671 European Investment Bank 1.875% 6/17/13 700 715 European Investment Bank 4.250% 7/15/13 2,400 2,556 European Investment Bank 1.250% 9/17/13 875 887 European Investment Bank 1.250% 2/14/14 2,550 2,581 European Investment Bank 2.375% 3/14/14 375 390 European Investment Bank 3.000% 4/8/14 1,000 1,055 European Investment Bank 1.500% 5/15/14 475 484 European Investment Bank 4.625% 5/15/14 2,000 2,199 European Investment Bank 3.125% 6/4/14 1,125 1,195 European Investment Bank 1.125% 8/15/14 500 505 European Investment Bank 2.875% 1/15/15 450 480 European Investment Bank 2.750% 3/23/15 900 958 European Investment Bank 1.625% 9/1/15 2,850 2,920 European Investment Bank 1.375% 10/20/15 800 812 European Investment Bank 4.875% 2/16/16 550 635 European Investment Bank 2.250% 3/15/16 550 574 European Investment Bank 2.500% 5/16/16 525 555 European Investment Bank 2.125% 7/15/16 1,000 1,041 European Investment Bank 5.125% 9/13/16 1,500 1,777 European Investment Bank 4.875% 1/17/17 1,225 1,439 European Investment Bank 5.125% 5/30/17 800 950 European Investment Bank 2.875% 9/15/20 1,650 1,732 European Investment Bank 4.000% 2/16/21 800 917 Export Development Canada 3.500% 5/16/13 475 497 Export Development Canada 2.250% 5/28/15 150 158 Export-Import Bank of Korea 5.500% 10/17/12 1,100 1,139 Export-Import Bank of Korea 8.125% 1/21/14 875 979 Export-Import Bank of Korea 5.875% 1/14/15 800 851 Export-Import Bank of Korea 5.125% 3/16/15 150 157 Export-Import Bank of Korea 3.750% 10/20/16 300 292 Financement-Quebec 5.000% 10/25/12 500 523 Hungary Government International Bond 6.250% 1/29/20 1,550 1,490 Hungary Government International Bond 6.375% 3/29/21 250 241 Hungary Government International Bond 7.625% 3/29/41 75 73 Hydro Quebec 2.000% 6/30/16 1,000 1,021 Hydro Quebec 8.400% 1/15/22 825 1,225 Inter-American Development Bank 1.625% 7/15/13 50 51 Inter-American Development Bank 3.000% 4/22/14 1,825 1,936 Inter-American Development Bank 2.250% 7/15/15 3,975 4,175 Inter-American Development Bank 2.375% 8/15/17 250 262 Inter-American Development Bank 1.750% 8/24/18 500 502 Inter-American Development Bank 3.875% 9/17/19 100 115 Inter-American Development Bank 3.875% 2/14/20 500 579 Inter-American Development Bank 7.000% 6/15/25 250 360 International Bank for Reconstruction & Development 1.750% 7/15/13 1,100 1,125 International Bank for Reconstruction & Development 3.500% 10/8/13 450 476 International Bank for Reconstruction & Development 1.125% 8/25/14 1,725 1,754 International Bank for Reconstruction & Development 2.375% 5/26/15 1,950 2,060 International Bank for Reconstruction & Development 2.125% 3/15/16 2,600 2,724 International Bank for Reconstruction & Development 5.000% 4/1/16 200 234 International Bank for Reconstruction & Development 1.000% 9/15/16 200 199 International Finance Corp. 3.500% 5/15/13 375 393 International Finance Corp. 3.000% 4/22/14 875 922 International Finance Corp. 2.750% 4/20/15 900 960 International Finance Corp. 2.250% 4/11/16 525 553 International Finance Corp. 2.125% 11/17/17 700 717 Israel Government International Bond 4.625% 6/15/13 200 208 Israel Government International Bond 5.500% 11/9/16 850 962 Israel Government International Bond 5.125% 3/26/19 300 329 10 Japan Bank for International Cooperation 4.250% 6/18/13 75 80 10 Japan Finance Corp. 2.125% 11/5/12 1,400 1,422 10 Japan Finance Corp. 2.875% 2/2/15 625 661 10 Japan Finance Corp. 2.500% 1/21/16 700 733 10 Japan Finance Corp. 2.500% 5/18/16 600 629 10 Japan Finance Corp. 2.250% 7/13/16 575 596 10 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 560 10 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 587 Korea Development Bank 8.000% 1/23/14 800 893 Korea Development Bank 4.375% 8/10/15 700 715 Korea Development Bank 3.250% 3/9/16 150 146 Korea Development Bank 4.000% 9/9/16 750 752 Korea Electric Power Corp. 7.750% 4/1/13 750 808 11 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 1,250 1,273 11 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 1,200 1,258 11 Kreditanstalt fuer Wiederaufbau 1.375% 7/15/13 225 229 11 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,325 1,416 11 Kreditanstalt fuer Wiederaufbau 1.375% 1/13/14 1,850 1,883 11 Kreditanstalt fuer Wiederaufbau 1.500% 4/4/14 225 230 11 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 25 27 11 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 1,225 1,298 11 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 1,275 1,355 11 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 550 553 11 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 775 907 11 Kreditanstalt fuer Wiederaufbau 2.000% 6/1/16 1,250 1,296 11 Kreditanstalt fuer Wiederaufbau 1.250% 10/5/16 200 199 11 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 3,450 3,987 11 Kreditanstalt fuer Wiederaufbau 4.500% 7/16/18 350 410 11 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 4,775 5,824 11 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 150 172 11 Kreditanstalt fuer Wiederaufbau 2.750% 9/8/20 3,125 3,262 11 Kreditanstalt fuer Wiederaufbau 0.000% 4/18/36 500 223 11 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 349 11 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,179 11 Landwirtschaftliche Rentenbank 2.500% 2/15/16 125 132 11 Landwirtschaftliche Rentenbank 2.125% 7/15/16 800 829 11 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 596 Mexico Government International Bond 6.375% 1/16/13 917 971 Mexico Government International Bond 5.875% 2/17/14 1,325 1,430 Mexico Government International Bond 6.625% 3/3/15 493 556 Mexico Government International Bond 11.375% 9/15/16 100 140 Mexico Government International Bond 5.625% 1/15/17 2,250 2,507 Mexico Government International Bond 5.950% 3/19/19 1,725 1,955 Mexico Government International Bond 5.125% 1/15/20 875 952 Mexico Government International Bond 6.750% 9/27/34 1,757 2,161 Mexico Government International Bond 6.050% 1/11/40 825 930 Mexico Government International Bond 5.750% 10/12/10 150 146 Nordic Investment Bank 1.625% 1/28/13 550 559 Nordic Investment Bank 2.625% 10/6/14 475 501 Nordic Investment Bank 2.500% 7/15/15 400 424 Nordic Investment Bank 2.250% 3/15/16 450 473 North American Development Bank 4.375% 2/11/20 125 141 12 Oesterreichische Kontrollbank AG 4.750% 10/16/12 275 288 12 Oesterreichische Kontrollbank AG 1.750% 3/11/13 700 713 12 Oesterreichische Kontrollbank AG 1.375% 1/21/14 125 127 12 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,000 1,020 12 Oesterreichische Kontrollbank AG 2.000% 6/3/16 425 438 12 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 353 Ontario Electricity Financial Corp. 7.450% 3/31/13 600 658 Panama Government International Bond 7.250% 3/15/15 400 456 Panama Government International Bond 5.200% 1/30/20 1,225 1,334 Panama Government International Bond 7.125% 1/29/26 900 1,127 5 Panama Government International Bond 6.700% 1/26/36 200 241 Pemex Project Funding Master Trust 6.625% 6/15/35 1,000 1,084 Pemex Project Funding Master Trust 6.625% 6/15/38 375 403 Peruvian Government International Bond 7.125% 3/30/19 500 602 Peruvian Government International Bond 7.350% 7/21/25 900 1,116 Peruvian Government International Bond 8.750% 11/21/33 560 791 Peruvian Government International Bond 5.625% 11/18/50 700 697 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 300 345 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 475 473 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 1,225 1,346 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 600 622 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 1,050 1,207 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 325 334 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 1,275 1,343 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 175 186 Petroleos Mexicanos 4.875% 3/15/15 425 446 Petroleos Mexicanos 8.000% 5/3/19 700 854 Petroleos Mexicanos 6.000% 3/5/20 425 465 Petroleos Mexicanos 5.500% 1/21/21 875 920 8 Petroleos Mexicanos 6.500% 6/2/41 275 290 Poland Government International Bond 3.875% 7/16/15 775 783 Poland Government International Bond 5.000% 10/19/15 375 394 Poland Government International Bond 6.375% 7/15/19 1,850 2,028 Poland Government International Bond 5.125% 4/21/21 150 149 Province of British Columbia 2.850% 6/15/15 750 799 Province of British Columbia 2.100% 5/18/16 1,200 1,244 Province of Manitoba 1.375% 4/28/14 400 407 Province of Manitoba 4.900% 12/6/16 825 962 Province of New Brunswick 2.750% 6/15/18 725 759 Province of Nova Scotia 2.375% 7/21/15 150 156 Province of Nova Scotia 5.125% 1/26/17 500 588 Province of Ontario 1.875% 11/19/12 2,700 2,744 Province of Ontario 1.375% 1/27/14 1,450 1,474 Province of Ontario 4.100% 6/16/14 1,625 1,759 Province of Ontario 2.950% 2/5/15 250 266 Province of Ontario 2.700% 6/16/15 875 915 Province of Ontario 4.750% 1/19/16 75 85 Province of Ontario 2.300% 5/10/16 1,050 1,086 Province of Ontario 1.600% 9/21/16 475 473 Province of Ontario 3.150% 12/15/17 100 106 Province of Ontario 3.000% 7/16/18 400 419 Province of Ontario 4.000% 10/7/19 850 945 Province of Ontario 4.400% 4/14/20 475 542 Quebec 4.875% 5/5/14 250 275 Quebec 4.600% 5/26/15 350 393 Quebec 5.125% 11/14/16 525 617 Quebec 4.625% 5/14/18 450 519 Quebec 3.500% 7/29/20 300 321 Quebec 2.750% 8/25/21 875 874 Quebec 7.125% 2/9/24 400 569 Quebec 7.500% 9/15/29 475 732 Region of Lombardy Italy 5.804% 10/25/32 500 498 Republic of Italy 2.125% 10/5/12 2,100 2,066 Republic of Italy 4.375% 6/15/13 525 522 Republic of Italy 3.125% 1/26/15 750 701 Republic of Italy 4.750% 1/25/16 575 561 Republic of Italy 5.250% 9/20/16 1,825 1,807 Republic of Italy 6.875% 9/27/23 125 122 Republic of Italy 5.375% 6/15/33 1,400 1,260 Republic of Korea 4.250% 6/1/13 625 645 Republic of Korea 5.750% 4/16/14 875 944 Republic of Korea 7.125% 4/16/19 425 515 South Africa Government International Bond 6.875% 5/27/19 875 1,040 South Africa Government International Bond 5.500% 3/9/20 1,225 1,344 South Africa Government International Bond 5.875% 5/30/22 100 112 South Africa Government International Bond 6.250% 3/8/41 700 788 Svensk Exportkredit AB 3.250% 9/16/14 1,025 1,089 Svensk Exportkredit AB 2.125% 7/13/16 450 463 Total Sovereign Bonds (Cost $189,939) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 137 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 58 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 195 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 150 181 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 101 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 249 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 127 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 228 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 420 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 300 396 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 120 Board of Regents of the University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 85 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 181 Board of Regents of the University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 100 114 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 400 427 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 111 California GO 5.250% 4/1/14 150 163 California GO 5.750% 3/1/17 150 170 California GO 6.200% 10/1/19 1,600 1,843 California GO 5.700% 11/1/21 250 278 California GO 7.500% 4/1/34 1,200 1,436 California GO 5.650% 4/1/39 200 212 California GO 7.300% 10/1/39 150 181 California GO 7.350% 11/1/39 825 1,000 California GO 7.625% 3/1/40 450 563 California GO 7.600% 11/1/40 350 437 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 124 Chicago IL Board of Education GO 6.319% 11/1/29 50 57 Chicago IL Board of Education GO 6.138% 12/1/39 100 111 Chicago IL GO 7.781% 1/1/35 100 128 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 150 184 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 56 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 91 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 231 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 325 387 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 100 Chicago IL Water Revenue 6.742% 11/1/40 75 98 Clark County NV Airport Revenue 6.881% 7/1/42 75 83 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 381 Connecticut GO 5.090% 10/1/30 75 80 Connecticut GO 5.850% 3/15/32 300 364 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 176 Cook County IL GO 6.229% 11/15/34 100 117 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 62 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 124 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 55 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 258 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 85 Dallas TX Independent School District GO 6.450% 2/15/35 150 178 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 85 Denver CO Public Schools Revenue (City & County of Denver School District No. 1) COP 7.017% 12/15/37 100 127 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 61 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 94 Georgia GO 4.503% 11/1/25 325 367 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 400 434 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 319 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 156 Illinois GO 2.766% 1/1/12 300 302 Illinois GO 4.071% 1/1/14 300 309 Illinois GO 4.511% 3/1/15 375 392 Illinois GO 5.365% 3/1/17 375 396 Illinois GO 4.950% 6/1/23 1,450 1,450 Illinois GO 5.100% 6/1/33 1,600 1,470 Illinois GO 6.630% 2/1/35 100 106 Illinois GO 6.725% 4/1/35 275 292 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 85 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 605 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 50 51 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 98 Los Angeles CA Community College District GO 6.600% 8/1/42 250 330 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 117 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 383 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 109 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 125 161 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 677 Los Angeles CA Unified School District GO 5.750% 7/1/34 650 736 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 126 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 148 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 249 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 63 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) 3.450% 9/1/14 200 213 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 375 445 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 124 Massachusetts GO 4.200% 12/1/21 225 250 Massachusetts GO 5.456% 12/1/39 250 306 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 155 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 63 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 150 177 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 148 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 743 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 61 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 111 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 175 216 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 87 Metropolitan Water District of Southern California Water Revenue 6.947% 7/1/40 75 87 Mississippi GO 5.245% 11/1/34 50 56 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 117 New Hampshire Health & Educational Facilities Authority Revenue (Dartmouth College) 4.750% 6/1/19 25 29 13 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 425 523 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.700% 3/1/39 300 404 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 500 557 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 150 165 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 50 63 14 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 15 16 14 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 335 351 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 533 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 300 409 New York City NY GO 6.246% 6/1/35 100 112 New York City NY GO 5.968% 3/1/36 150 182 New York City NY GO 5.985% 12/1/36 75 93 New York City NY GO 5.517% 10/1/37 50 58 New York City NY GO 6.271% 12/1/37 600 747 New York City NY GO 5.846% 6/1/40 100 113 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 127 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 547 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 127 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 99 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 119 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 300 375 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 333 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 118 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 179 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 744 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 325 378 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 116 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 114 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 358 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 92 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 255 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 200 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 110 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 104 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 75 93 Oregon GO 5.762% 6/1/23 250 309 Oregon GO 5.892% 6/1/27 375 441 14 Oregon School Boards Association GO 4.759% 6/30/28 300 297 15 Oregon School Boards Association GO 5.528% 6/30/28 125 137 Pennsylvania GO 4.650% 2/15/26 125 143 Pennsylvania GO 5.350% 5/1/30 400 444 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 109 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 75 87 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 86 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 152 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 450 527 Puerto Rico Government Development Bank GO 3.670% 5/1/14 200 205 Puerto Rico Government Development Bank GO 4.704% 5/1/16 200 210 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 194 Rutgers State University NJ Revenue 5.665% 5/1/40 75 90 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 82 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 285 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 121 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 126 San Francisco CA City & County Public Utility Commission Water Revenue 6.000% 11/1/40 75 89 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 400 483 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 548 South Carolina Public Service Authority Revenue 6.454% 1/1/50 75 100 Texas Transportation Commission Revenue 5.028% 4/1/26 100 120 Texas Transportation Commission Revenue 5.178% 4/1/30 75 86 Texas Transportation Commission Revenue 4.631% 4/1/33 300 335 Texas Transportation Commission Revenue 4.681% 4/1/40 100 112 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 180 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 150 University of California Revenue 0.887% 7/1/13 75 75 University of California Revenue 6.270% 5/15/31 1,000 1,104 University of California Revenue 5.946% 5/15/45 275 315 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 88 University of Southern California 5.250% 10/1/11 200 229 Utah GO 4.554% 7/1/24 125 147 Utah GO 3.539% 7/1/25 50 53 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 500 577 Washington GO 5.481% 8/1/39 50 62 Washington GO 5.140% 8/1/40 275 318 15 Wisconsin GO 4.800% 5/1/13 275 291 15 Wisconsin GO 5.700% 5/1/26 325 376 Total Taxable Municipal Bonds (Cost $39,070) Shares Temporary Cash Investments (2.6%) 1 Money Market Fund (2.6%) 16,17 Vanguard Market Liquidity Fund 0.144% 276,703,000 276,703 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 2,18 Fannie Mae Discount Notes 0.070% 10/19/11 200 200 2,18 Fannie Mae Discount Notes 0.080% 12/19/11 400 400 2,18 Freddie Mac Discount Notes 0.080% 12/29/11 2,000 1,999 Total Temporary Cash Investments (Cost $279,303) Total Investments (102.1%) (Cost $9,405,705) Other Assets and Liabilities-Net (-2.1%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,657,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 59.7% and 2.3%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 4 Guaranteed by the National Credit Union Administration. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2011. 7 Adjustable-rate security. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $13,341,000, representing 0.1% of net assets. 9 Non-income-producing securitysecurity in default. 10 Guaranteed by the Government of Japan. 11 Guaranteed by the Federal Republic of Germany. 12 Guaranteed by the Republic of Austria. 13 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 14 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 15 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 16 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 17 Includes $9,352,000 of collateral received for securities on loan. 18 Securities with a value of $2,599,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2011 77 21,676 (1,096) E-mini Russell 2000 Index December 2011 55 3,528 (165) E-mini S&P MidCap 400 Index December 2011 45 3,505 (214) E-mini S&P 500 Index December 2011 60 3,378 (9) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
